Exhibit 10.1

 

EXECUTION VERSION



 



$3,500,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

VIACOMCBS INC.,

THE SUBSIDIARY BORROWERS PARTIES HERETO,

THE LENDERS NAMED HEREIN,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

BANK OF AMERICA, N.A., and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

and

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MIZUHO BANK, LTD., and

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,

as Documentation Agents,

Dated as of January 23, 2020

JPMORGAN CHASE BANK, N.A.,

CITIBANK, N.A.,

BOFA SECURITIES, INC., and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

 

 



 



   

 

 

 

 

TABLE OF CONTENTS

Page







ARTICLE I

 

DEFINITIONS

Section 1.1.  Defined Terms 2 Section 1.2.  Terms Generally 24 Section 1.3. 
Currency Equivalents 26

ARTICLE II

 

THE CREDITS

Section 2.1.  Commitments 26 Section 2.2.  Revolving Credit Loans; Competitive
Loans 26 Section 2.3.  Competitive Bid Procedure 27 Section 2.4.  Revolving
Credit Borrowing Procedure 30 Section 2.5.  Repayment of Loans 30 Section 2.6. 
Swingline Loans 31 Section 2.7.  Letters of Credit 34 Section 2.8.  Conversion
and Continuation Options 39 Section 2.9.  Fees 39 Section 2.10.  Interest on
Loans; Eurocurrency Tranches; Etc 41 Section 2.11.  Default Interest 42 Section
2.12.  Alternate Rate of Interest 42 Section 2.13.  Termination, Reduction and
Increase of Commitments 43 Section 2.14.  Optional Prepayments of Revolving
Credit Loans 46 Section 2.15.  Reserve Requirements; Change in Circumstances 46
Section 2.16.  Indemnity 48 Section 2.17.  Pro Rata Treatment; Funding Matters;
Evidence of Debt 49 Section 2.18.  Sharing of Setoffs 51 Section 2.19.  Payments
51 Section 2.20.  Taxes 52 Section 2.21.  Termination or Assignment of
Commitments Under Certain Circumstances 55 Section 2.22.  Currency Equivalents
56 Section 2.23.  Judgment Currency 57 Section 2.24.  Defaulting Lenders 57
Section 2.25.  Designation of Subsidiary Borrowers 59 Section 2.26.  Extension
of Revolving Credit Maturity Date 60

 

 



 



   

 

 



ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

Section 3.1.  Corporate Existence 62 Section 3.2.  Financial Condition 63
Section 3.3.  Litigation 63 Section 3.4.  No Breach, Etc 63 Section 3.5. 
Corporate Action 64 Section 3.6.  Approvals 64 Section 3.7.  ERISA 64 Section
3.8.  Taxes 64 Section 3.9.  Investment Company Act 64 Section 3.10. 
Environmental 64 Section 3.11.  Material Subsidiaries 65 Section 3.12. 
Anti-Corruption Laws and Sanctions 65

ARTICLE IV

 

CONDITIONS OF EFFECTIVENESS AND LENDING

Section 4.1.  Effectiveness 65 Section 4.2.  Initial Loans to Subsidiary
Borrowers 66 Section 4.3.  All Credit Events 66

ARTICLE V

 

COVENANTS

Section 5.1.  Financial Statements 67 Section 5.2.  Corporate Existence, Etc 70
Section 5.3.  Insurance 70 Section 5.4.  Prohibition of Fundamental Changes 71
Section 5.5.  Limitation on Liens 72 Section 5.6.  Limitation on Subsidiary
Indebtedness 72 Section 5.7.  Consolidated Total Leverage Ratio 73 Section 5.8. 
Use of Proceeds 74 Section 5.9.  Transactions with Affiliates 74



 







  ii 

 

 



ARTICLE VI

 

EVENTS OF DEFAULT

ARTICLE VII

 

THE AGENTS

ARTICLE VIII

 

VIACOMCBS GUARANTEE

Section 8.1.  ViacomCBS Guarantee 79

ARTICLE IX

 

MISCELLANEOUS

Section 9.1.  Notices 82 Section 9.2.  Survival of Agreement 83 Section 9.3. 
Binding Effect 84 Section 9.4.  Successors and Assigns 84 Section 9.5. 
Expenses; Indemnity 88 Section 9.6.  Right of Setoff 89 Section 9.7.  APPLICABLE
LAW 89 Section 9.8.  Waivers; Amendment 89 Section 9.9.  Entire Agreement 90
Section 9.10.  WAIVER OF JURY TRIAL 91 Section 9.11.  Severability 91 Section
9.12.  Counterparts 91 Section 9.13.  Headings 91 Section 9.14.  Jurisdiction;
Consent to Service of Process 91 Section 9.15.  Confidentiality 92 Section
9.16.  Waiver of Notice of Termination Period 93 Section 9.17.  Termination of
Subsidiary Borrower Designation 93 Section 9.18.  Patriot Act Notice 93 Section
9.19.  No Fiduciary Relationship 93 Section 9.20.  Material Non-Public
Information 94 Section 9.21.  Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 94 Section 9.22.  Certain ERISA Matters 95

  

ANNEXES

Annex I Pricing Grid

 

 



  iii 

 

 

  EXHIBITS

Exhibit A Administrative Questionnaire Exhibit B-1 Form of Competitive Bid
Request Exhibit B-2 Form of Notice of Competitive Bid Request Exhibit B-3
Form of Competitive Bid Exhibit B-4 Form of Revolving Credit Borrowing Request
Exhibit B-5 Form of Swingline Borrowing Request Exhibit B-6 Form of Notice of
Designated Letter of Credit Exhibit B-7 Form of Subsidiary Borrower Designation
Exhibit B-8 Form of Subsidiary Borrower Request Exhibit C Form of Assignment and
Acceptance Exhibit D Form of Confidentiality Agreement Exhibit E Form of Closing
Certificate Exhibit F Form of Issuing Lender Agreement Exhibit G Form of New
Lender Supplement Exhibit H Form of Commitment Increase Letter Exhibit I Form of
Certificate of Effectiveness

 

SCHEDULES

Schedule 1.1 Commitments Schedule 1.1(a) Guarantees Schedule 2.7 Designated
Letters of Credit Schedule 5.6 Subsidiary Indebtedness Schedule VI(h) Judgments

 



  iv 

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT entered into as of January 23, 2020, among
VIACOMCBS INC., a Delaware corporation (“ViacomCBS”), as successor to Viacom
Inc., a Delaware corporation (“Viacom”); each Subsidiary Borrower (as herein
defined); the lenders whose names appear on Schedule 1.1 hereto or who
subsequently become parties hereto as provided herein (the “Lenders”); JPMORGAN
CHASE BANK, N.A., a national banking association (“JPMorgan Chase”), as
administrative agent for the Lenders; CITIBANK, N.A., a national banking
association, BANK OF AMERICA, N.A., a national banking association, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as syndication
agents for the Lenders (in such capacity, the “Syndication Agents”); and
DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA, MIZUHO BANK, LTD., and
MORGAN STANLEY MUFG LOAN PARTNERS, LLC, as documentation agents for the Lenders
(in such capacity, the “Documentation Agents”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
August 13, 2019 (as amended) by and between CBS Corporation, a Delaware
corporation (“CBS”), and Viacom, pursuant to which Viacom merged with and into
CBS, with CBS as the surviving company and with the combined company changing
its name to ViacomCBS Inc., and ViacomCBS is the successor to Viacom;

WHEREAS, ViacomCBS has requested that the Lenders provide extensions of credit
to it and to certain Subsidiary Borrowers to be used for general corporate
purposes, which extensions of credit shall enable the Borrowers (as herein
defined) to borrow loans and cause the issuance of letters of credit in an
aggregate amount not to exceed $3.50 billion (except as reduced or increased
pursuant to Section 2.13) on a revolving credit basis on and after the Effective
Date (as herein defined) and prior to the Revolving Credit Maturity Date (as
herein defined); and

WHEREAS, ViacomCBS has requested that the Lenders provide a multi-currency
borrowing option in an aggregate principal amount not to exceed $1.0 billion
(except as reduced pursuant to Section 2.13), which the Lenders will make
available to the Borrowers with sublimits as follows: (i) Euros (as defined
herein), $500 million, (ii) Sterling (as defined herein), $500 million and (iii)
Yen (as defined herein), $300 million; and

WHEREAS, the Lenders are willing to extend credit to the Borrowers on the terms
and subject to the conditions herein set forth;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree that, subject to the satisfaction of the
conditions set forth in Section 4.1, the Existing Credit Agreement (as defined
herein) shall be and hereby is amended and restated in its entirety as follows:



   

2 

 

ARTICLE I

DEFINITIONS

Section 1.1. Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Loan” shall mean (a) any Revolving Credit Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II and (b) any ABR Swingline Loan. All ABR Loans shall be
denominated in Dollars.

“ABR Revolving Credit Loan” shall mean any Revolving Credit Loan which is an ABR
Loan.

“ABR Swingline Exposures” shall mean at any time the aggregate principal amount
at such time of the outstanding ABR Swingline Loans. The ABR Swingline Exposure
of any Lender at any time shall mean the sum of (a) its Revolving Credit
Percentage of the aggregate ABR Swingline Loans outstanding at such time
(excluding, in the case of any Lender that is a Swingline Lender, ABR Swingline
Loans made by it and outstanding at such time to the extent that the other
Lenders shall not have funded their participations in such ABR Swingline Loans),
adjusted to give effect to any reallocation under Section 2.24 of the Swingline
Exposure of Defaulting Lenders in effect at such time, and (b) in the case of
any Lender that is a Swingline Lender, the aggregate principal amount of all ABR
Swingline Loans made by such Lender and outstanding at such time to the extent
that the other Lenders shall not have funded their participations in such ABR
Swingline Loans.

“ABR Swingline Loan” shall have the meaning assigned to such term in
Section 2.6(a).

“Absolute Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (expressed in the form of a decimal rounded to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.

“Administrative Agent” shall mean JPMorgan Chase in its capacity as the
administrative agent for the Lenders under this Agreement, and any successor
thereto pursuant to Article VII.

“Administrative Agent Fee Letter” shall mean the Fee Letter with respect to this
Agreement between ViacomCBS and the Administrative Agent dated as of December
20, 2019 (as amended, supplemented or otherwise modified from time to time).

“Administrative Agent’s Fees” shall have the meaning assigned to such term in
Section 2.9(c).



   

3 

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A hereto.

“affiliate” shall mean, as to any Person, any other Person which directly or
indirectly controls, is under common control with or is controlled by such
Person. As used in this definition, “control” (including, with correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise).

“Affiliate” shall mean, as to ViacomCBS, any Person which directly or indirectly
controls, is under common control with or is controlled by ViacomCBS. As used in
this definition, “control” (including, with correlative meanings, “controlled
by” and “under common control with”) shall mean possession, directly or
indirectly, of power to direct or cause the direction of management or policies
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise); provided that, in any event, any Person
which owns directly or indirectly 10% or more of the securities having ordinary
voting power for the election of directors or other governing body of a
corporation or 10% or more of the partnership or other ownership interests of
any other Person (other than as a limited partner of such other Person) will be
deemed to control such corporation or other Person. Notwithstanding the
foregoing, (a) no individual shall be deemed to be an Affiliate of ViacomCBS
solely by reason of his or her being an officer, director or employee of
ViacomCBS or any of its Subsidiaries and (b) Viacom International Inc. (or its
successor) and ViacomCBS and their Subsidiaries shall not be deemed to be
Affiliates of each other, unless expressly stated to the contrary.

“Agents” shall mean the collective reference to the Administrative Agent, the
Joint Lead Arrangers, the Joint Bookrunners, the Documentation Agents and the
Syndication Agents.

“Aggregate LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time and (b) the
aggregate amount which has been drawn under Letters of Credit but for which the
applicable Issuing Lender or the Lenders, as the case may be, have not been
reimbursed by ViacomCBS or the relevant Subsidiary Borrower at such time.

“Agreement” shall mean this Amended and Restated Credit Agreement, as further
amended, amended and restated, supplemented or otherwise modified from time to
time.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day (or, if such day is not a Business Day, the
immediately preceding Business Day), (b) the NYFRB Rate in effect on such day
plus ½ of 1% and (c) the Eurocurrency Rate as of such day (or, if such day is
not a Business Day, the immediately preceding Business Day) for a deposit in
Dollars with a one-month Interest Period commencing two Business Days thereafter
plus 1.00%. For purposes hereof, “Prime



   

4 

 

Rate” shall mean the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective on the
date such change is publicly announced as effective. For purposes of clause (c)
above, the Eurocurrency Rate for any day shall be based on the Eurocurrency
Screen Rate (or if the Eurocurrency Screen Rate is not available for such
one-month Interest Period, the Interpolated Screen Rate, if available) at
approximately 11:00 a.m., London time, on such day for deposits in Dollars with
a one-month Interest Period; provided that if such rate shall be less than zero,
such rate shall be deemed to be zero for all purposes of this Agreement. If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.12, the Alternate Base Rate shall be the greater of the rates referred
to in clause (a) and (b) above and shall be determined without reference to
clause (c) above. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Eurocurrency Rate shall be effective on the
effective date of such change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate, respectively.

“Anti-Corruption Laws” shall mean the United States Foreign Corrupt Practices
Act of 1977, the U.K. Bribery Act of 2010 and all other similar laws, rules, and
regulations of any jurisdiction applicable to ViacomCBS or any of its
Subsidiaries concerning or relating to bribery or corruption.

“Applicable Commitment Fee Rate” shall mean, with respect to any date, the
“Applicable Commitment Fee Rate” on such date as determined in accordance with
the Pricing Grid set forth in Annex I hereto.

“Applicable LC Fee Rate” shall mean on any day (a) with respect to any Financial
Letter of Credit, a rate per annum equal to the Applicable Margin applicable to
Eurocurrency Loans in accordance with the Pricing Grid set forth in Annex I
hereto and (b) with respect to any Non-Financial Letter of Credit, a rate per
annum equal to 50% of the rate determined under the preceding clause (a).

“Applicable Margin” shall mean, as of any date, with respect to any Eurocurrency
Loan or ABR Loan, the applicable rate per annum in accordance with the Pricing
Grid set forth in Annex I hereto based upon the ratings by Moody’s, S&P and
Fitch, respectively, applicable on such date to the Index Debt.

“ASC” shall mean the Financial Accounting Standards Board Accounting Standards
Codification.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit C.

“Assuming Lender” shall have the meaning assigned to such term in
Section 2.26(f).

“Bail-In Action” shall mean, with respect to any applicable EEA Financial
Institution, the exercise of any Write-Down and Conversion Powers by the
applicable



   

5 

 

EEA Resolution Authority in respect of any liability of such applicable EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time that is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
control of or ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof so long as
such control of or ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall mean, as applicable, ViacomCBS or the relevant Subsidiary
Borrower.

 

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan (including a Eurocurrency Loan denominated in Sterling), the
term “Business Day” shall also exclude any day on which banks are not open for
international business (including dealings in Dollar deposits) in the London
interbank market.

“Capital Lease Obligations” of any Person shall mean, subject to Section 1.2(b),
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property
(other than satellite transponders), or a combination thereof, which obligations
are required to be



   

6 

 

classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

“CBS Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of June 9, 2016 among CBS (now known as ViacomCBS Inc.), CBS Operations
Inc., the subsidiary borrowers party thereto, the lenders party thereto and
JPMorgan Chase, as administrative agent.

“Closing Certificate” shall mean a certificate, substantially in the form of
Exhibit E.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Credit Loans pursuant to Section 2.1, to make, refund
or acquire participations in ABR Swingline Loans pursuant to Section 2.6 and to
issue or participate in Letters of Credit pursuant to Section 2.7, as set forth
on Schedule 1.1, as such Lender’s Commitment may be permanently terminated,
reduced or increased from time to time pursuant to Section 2.13, changed
pursuant to Section 9.4 or extended pursuant to Section 2.26.

“Commitment Fees” shall mean all fees payable pursuant to Section 2.9(a).

“Commitment Increase Date” shall mean the date of any increase in the Total
Commitment pursuant to Section 2.13.

“Commitment Increase Letter” shall have the meaning assigned to such term in
Section 2.13(f) and shall be substantially in the form of Exhibit H.

“Commitment Utilization Percentage” shall mean on any day the percentage
equivalent to a fraction (a) the numerator of which is the aggregate outstanding
principal amount of Revolving Credit Loans, Letters of Credit, Swingline Loans
and Competitive Loans, and (b) the denominator of which is the Total Commitment
(or, on any day after termination of the Commitments, the Total Commitment in
effect immediately preceding such termination).

“Competitive Bid” shall mean an offer to make a Competitive Loan pursuant to
Section 2.3.



   

7 

 

“Competitive Bid Rate” shall mean, as to any Competitive Bid made pursuant to
Section 2.3(b), (a) in the case of a Eurocurrency Competitive Loan, the Margin,
and (b) in the case of an Absolute Rate Loan, the fixed rate of interest offered
by the Lender making such Competitive Bid.

“Competitive Bid Request” shall mean a request made pursuant to Section 2.3 in
the form of Exhibit B-1.

“Competitive Loan” shall mean a Loan from a Lender to a Borrower pursuant to the
bidding procedure described in Section 2.3. Each Competitive Loan shall be a
Eurocurrency Competitive Loan or an Absolute Rate Loan and, subject to
Section 2.3(a), may be denominated in Dollars or a Foreign Currency.

“Compliance Certificate” shall have the meaning assigned to such term in
Section 5.1.

“Confidential Information” shall have the meaning assigned to such term in
Section 9.15(a).

“Confidentiality Agreement” shall mean a confidentiality agreement substantially
in the form of Exhibit D, with such changes as ViacomCBS may approve.

“Consolidated EBITDA” shall mean, with respect to ViacomCBS and its Consolidated
Subsidiaries (excluding Discontinued Operations) for any period, operating
profit (loss), plus other income (loss), plus interest income, plus depreciation
and amortization (excluding amortization related to programming rights,
prepublication costs, videocassettes and DVDs), excluding (a) gains (losses) on
sales of assets (except (I) gains (losses) on sales of inventory sold in the
ordinary course of business and (II) gains (losses) on sales of other assets if
such gains (losses) are less than $10,000,000 individually and less than
$50,000,000 in the aggregate during such period), (b) other non-cash items
(including (i) provisions for losses and additions to valuation allowances, (ii)
provisions for restructuring, litigation and environmental reserves and losses
on the Disposition of businesses, (iii) pension settlement charges, (iv)
non-cash charges associated with grants of stock options, employee stock
purchase plans and other equity-based compensation awards to employees and
directors, in each case under this clause (iv) that are expensed in accordance
with ASC 718, and (v) impairment charges) and (c) expenses incurred in
connection with acquisitions, Dispositions or merger transactions in accordance
with ASC 805.

“Consolidated Indebtedness” shall mean, as at any date of determination, the
Indebtedness of ViacomCBS and its Consolidated Subsidiaries determined on a
consolidated basis that would be reflected on a consolidated balance sheet as at
such date prepared in accordance with GAAP.

“Consolidated Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be consolidated with the financial statements of such
Person in accordance with GAAP.



   

8 

 

“Consolidated Tangible Assets” shall mean at any date the assets of ViacomCBS
and its Subsidiaries determined on such date on a consolidated basis, less
goodwill and other intangible assets.

“Consolidated Total Leverage Ratio” shall mean, as of the last day of each
fiscal quarter, the ratio of (a) Consolidated Indebtedness on such date to
(b) Consolidated EBITDA for the twelve month period ending on such date.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit hereunder (including the designation of a Designated Letter of Credit
as a “Letter of Credit” hereunder). It is understood that conversions and
continuations pursuant to Section 2.8 do not constitute “Credit Events”.

“Debt Rating” shall mean the rating applicable to ViacomCBS’s Index Debt, as
assigned by any Rating Agency.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or ABR Swingline Loans or (iii) pay over to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied or, in the case of clause
(iii), such payment is the subject of a good faith dispute, (b) has notified any
Borrower, the Administrative Agent or any Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan cannot be satisfied)
or under other agreements generally in which it commits to extend credit, (c)
has failed, within three Business Days after request by the Administrative Agent
or a Lender acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and ABR Swingline Loans; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the receipt by the
Administrative Agent or the requesting Lender, as applicable, of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or the parent company or bank of such Lender has, become the
subject of a Bankruptcy Event or a Bail-In Action.

“Designated Letters of Credit” shall mean each letter of credit issued by an
Issuing Lender that (a) is not a Letter of Credit hereunder at the time of its
issuance and is designated on or after the Effective Date by ViacomCBS or any
Subsidiary



   

9 

 

Borrower, with the consent of such Issuing Lender, as a “Letter of Credit”
hereunder by written notice to the Administrative Agent in the form of
Exhibit B-6 or (b) is a letter of credit issued under the CBS Credit Agreement,
the Existing Credit Agreement or listed on Schedule 2.7.

“Discontinued Operations” shall mean the assets/liabilities and operations
classified as “discontinued operations” pursuant to ASC 205-20 or Accounting
Principles Board Opinion No. 30.

“Disposition” shall mean, with respect to any Property, any sale, lease,
assignment, conveyance, transfer or other disposition thereof; and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Documentation Agents” shall have the meaning assigned to such term in the
preamble hereto.

“Dollars” or “$” shall mean lawful money of the United States of America.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country that is subject to the supervision of
an EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date on which the conditions specified in
Section 4.1 are satisfied (or waived in accordance with Section 9.8(b)).

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment, including, without limitation, ambient air, surface water, ground
water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes.



   

10 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” shall mean, with respect to ViacomCBS, any trade or business
(whether or not incorporated) that is a member of a group of which ViacomCBS is
a member and which is treated as a single employer under Section 414 of the
Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Borrowing Minimum” means (a) in the case of a borrowing
denominated in Dollars, $10,000,000, (b) in the case of a borrowing denominated
in Euros, €5,000,000, (c) in the case of a borrowing denominated in Sterling,
£5,000,000, and (d) in the case of a borrowing denominated in Yen, ¥500,000,000.

“Eurocurrency Borrowing Multiple” means (a) in the case of a borrowing
denominated in Dollars, $1,000,000, (b) in the case of a borrowing denominated
in Euros, €1,000,000, (c) in the case of a borrowing denominated in Sterling,
£1,000,000, and (d) in the case of a borrowing denominated in Yen, ¥100,000,000.

“Eurocurrency Competitive Loan” shall mean any Competitive Loan which is a
Eurocurrency Loan.

“Eurocurrency Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

“Eurocurrency Rate” shall mean, for any Eurocurrency Loan for any Interest
Period, the Eurocurrency Screen Rate at approximately 11:00 a.m., London time,
on the Quotation Day; provided that (a) if no Eurocurrency Screen Rate shall be
available at such time for such Interest Period but Eurocurrency Screen Rates
shall be available for maturities both longer and shorter than such Interest
Period, then the “Eurocurrency Rate” for such Interest Period shall be the
Interpolated Screen Rate and (b) if the Eurocurrency Rate, determined as set
forth above, shall be less than zero, such rate shall be deemed to be zero.

“Eurocurrency Screen Rate” shall mean, for any date and time, with respect to
any Eurocurrency Loan for any Interest Period, or with respect to any
determination of the Alternate Base Rate pursuant to clause (c) of the
definition thereof, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in the applicable currency (for delivery on the first
day of such Interest Period) for a period equal in length to the applicable
period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01 or LIBOR02) or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent from time to time in its reasonable discretion.



   

11 

 

“Eurocurrency Revolving Credit Loan” shall mean any Revolving Credit Loan which
is a Eurocurrency Loan. Subject to the limitations contained herein, a
Eurocurrency Revolving Credit Loan may be a Multi-Currency Revolving Loan.

“Eurocurrency Tranche” shall mean the collective reference to Eurocurrency Loans
denominated in the same currency made by the Lenders, the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Eurocurrency Loans shall originally have been
made on the same day).

“Euros” or “€” shall mean the single currency of participating member states of
the European Monetary Union.

“Event of Default” shall have the meaning assigned to such term in Article VI;
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

“Exchange Act Report” shall have the meaning assigned to such term in
Section 3.3.

“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
dated as of February 11, 2019 among ViacomCBS, as successor to Viacom, the
subsidiary borrowers party thereto, the lenders party thereto, JPMorgan Chase,
Citibank, N.A., and Bank of America, N.A., as syndication agents and Deutsche
Bank Securities Inc., Mizuho Bank, Ltd., Morgan Stanley MUFG Loan Partners, LLC
and Wells Fargo Bank, N.A. as documentation agents.

“Extending Lender” shall have the meaning assigned to such term in
Section 2.26(a).

“Extension Deadline” shall have the meaning assigned to such term in
Section 2.26(a).

“Extension Effective Date” shall have the meaning assigned to such term in
Section 2.26(b).

“Extension Request” shall have the meaning assigned to such term in
Section 2.26(a).

“Facility Exposure” shall mean, with respect to any Lender, the sum of (a) the
aggregate principal amount of all Revolving Credit Loans made by such Lender
then outstanding, (b) such Lender’s LC Exposure at such time, (c) such Lender’s
Revolving Credit Percentage of the aggregate ABR Swingline Loans outstanding at
such time, (d) the aggregate outstanding principal amount of any Competitive
Loans made by such Lender and (e) in the case of a Swingline Lender, the
aggregate outstanding principal amount of any Quoted Swingline Loans made by
such Swingline Lender.



   

12 

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof , any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depository
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that if such rate
shall be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement.

“Fees” shall mean the Commitment Fees, the Administrative Agent’s Fees, the
Issuing Lender Fees and the LC Fees.

“Financial Covenant” shall mean the financial covenant contained in Section 5.7.

“Financial Letter of Credit” shall mean any Letter of Credit that, as determined
by the Administrative Agent acting in good faith, (a) supports a financial
obligation and (b) qualifies for the 100% credit conversion factor under the
applicable Bank for International Settlements guidelines.

“Financial Officer” of any corporation shall mean its Chief Financial Officer,
its Treasurer, or its Chief Accounting Officer or, in each case, any comparable
officer or any Person designated by any such officer.

“Fitch” shall mean Fitch Ratings Inc. or any successor thereto.

“Foreign Currency” shall mean any currency (including, without limitation, any
Multi-Currency, but excluding Dollars) which is readily transferable and readily
convertible by the relevant Lender or Issuing Lender, as the case may be, into
Dollars in the London interbank market.

“Foreign Exchange Rate” shall mean, with respect to any Foreign Currency on a
particular date, the rate at which such Foreign Currency may be exchanged into
Dollars last provided (either by publication or otherwise provided to the
Administrative Agent) by the applicable Thomas Reuters Corp. (“Reuters”) source
on the Business Day (New York City time) immediately preceding the date of
determination or if such service ceases to be available or ceases to provide a
rate of exchange for the purchase of Dollars with the Foreign Currency, as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters as may be agreed upon by
the Administrative Agent and ViacomCBS, or in the absence of such agreement,
such “Foreign Exchange Rate” with respect to such



   

13 

 

Foreign Currency shall be determined by reference to an established third party
source reasonably selected by the Administrative Agent.

“GAAP” shall mean generally accepted accounting principles.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Bank” shall have the meaning specified in Section 9.4(i).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or entered into with the purpose of
guaranteeing any Indebtedness of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase Property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term “Guarantee”
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.

“Indebtedness” of any Person shall mean at any date, without duplication,
(i) all obligations of such Person for borrowed money (including, without
limitation, in the case of any Borrower, the obligations of such Borrower for
borrowed money under this Agreement), (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of Property or
services, except as provided below, (iv) all obligations of such Person as
lessee under Capital Lease Obligations, (v) all Indebtedness of others secured
by a Lien on any Property of such Person, whether or not such Indebtedness is
assumed by such Person, (vi) all Indebtedness of others directly or indirectly
guaranteed or otherwise assumed by such Person, including any obligations of
others endorsed (otherwise than for collection or deposit in the ordinary course
of business) or discounted or sold with recourse by such Person, or in respect
of which such Person is otherwise directly or indirectly liable, including,
without limitation, any Indebtedness in effect guaranteed by such Person through
any agreement (contingent or otherwise) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation, or to maintain the solvency or any
balance sheet or other financial condition of the obligor of such obligation;
provided that Indebtedness of ViacomCBS and its Subsidiaries shall not include
obligations in existence on the date hereof in respect of Indebtedness of
Discontinued Operations or guarantees of Indebtedness that are identified on
Schedule 1.1(a) hereto, and (vii) all obligations of such Person as issuer,
customer or account party under letters of credit or bankers’ acceptances that
are either drawn or that back financial obligations that would otherwise be
Indebtedness; provided, however, that in each of the foregoing clauses
(i) through (vii), Indebtedness shall not include (i) obligations (other than
under this



   

14 

 

Agreement) specifically with respect to the production, distribution and
acquisition of motion pictures or other programming rights, talent or publishing
rights, (ii) the net change in the carrying value of Indebtedness relating to
fair value hedges in accordance with ASC 815 or (iii) financings by way of sales
or transfers of receivables or inventory, which will be accounted for as
indebtedness in accordance with ASC 860 and ASC 810.

“Indemnified Person” shall have the meaning assigned to such term in
Section 9.5(b).

“Index Debt” shall mean senior, unsecured, non-credit enhanced long-term
indebtedness for borrowed money issued by ViacomCBS.

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan or
Absolute Rate Loan, the last day of the Interest Period applicable thereto and,
in the case of a Eurocurrency Loan with an Interest Period of more than three
months’ duration or an Absolute Rate Loan with an Interest Period of more than
90 days’ duration, each day that would have been an Interest Payment Date for
such Loan had successive Interest Periods of three months’ duration or 90 days’
duration, as the case may be, been applicable to such Loan and, in addition, the
date of any conversion of any Eurocurrency Revolving Credit Loan to an ABR Loan,
the date of repayment or prepayment of any Eurocurrency Loan and the applicable
Maturity Date, (b) with respect to any ABR Loan (other than an ABR Swingline
Loan which is not an Unrefunded Swingline Loan), the last day of each March,
June, September and December and the applicable Maturity Date, (c) with respect
to any ABR Swingline Loan (other than an Unrefunded Swingline Loan), the earlier
of (i) the day that is five Business Days after such Loan is made and (ii) the
Revolving Credit Maturity Date and (d) with respect to any Quoted Swingline
Loan, the date established as such by the relevant Swingline Borrower and the
relevant Swingline Lender prior to the making thereof (but in any event no later
than the Revolving Credit Maturity Date).

“Interest Period” shall mean (a) as to any Eurocurrency Loan, the period
commencing on the borrowing date or conversion date of such Loan, or on the last
day of the immediately preceding Interest Period applicable to such Loan, as the
case may be, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 7
days (subject to the prior consent of each Lender) or 1, 2, 3 or 6 months or
(subject to the prior consent of each Lender) 12 months thereafter, as the
relevant Borrower may elect, and (b) as to any Absolute Rate Loan, the period
commencing on the date of such Loan and ending on the date specified in the
Competitive Bids in which the offer to make such Absolute Rate Loan was
extended; provided, however, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurocurrency Loans only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and (ii)
notwithstanding anything to the contrary herein, no Borrower may select an
Interest Period which would end after the Maturity Date applicable to the
relevant Loan. Interest shall accrue from and including that first day of an
Interest Period to but excluding the last day of such Interest Period.



   

15 

 

“Interpolated Screen Rate” shall mean, with respect to any Eurocurrency Loan
denominated in any currency for any Interest Period or the definition of the
term “Alternate Base Rate”, a rate per annum which results from interpolating on
a linear basis between (a) the applicable Eurocurrency Screen Rate for the
longest maturity for which a Eurocurrency Screen Rate is available that is
shorter than the applicable period and (b) the applicable Eurocurrency Screen
Rate for the shortest maturity for which a Eurocurrency Screen Rate is available
that is longer than the applicable period, in each case as of the time the
Interpolated Screen Rate is required to be determined in accordance with the
other provisions hereof; provided that the Interpolated Screen Rate shall in no
event be less than zero.

“Issuing Lender” shall mean any Lender designated as an Issuing Lender in an
Issuing Lender Agreement executed by such Lender, ViacomCBS and the
Administrative Agent; provided, that the Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by any of its Lender
Affiliates (in which case the term “Issuing Lender” shall include such Lender
Affiliate with respect to Letters of Credit issued by such Lender Affiliate);
provided further, with respect to any Designated Letter of Credit, the term
“Issuing Lender” shall include the Lender or Lender Affiliate of such Lender
which issued such Designated Letter of Credit.

“Issuing Lender Agreement” shall mean an agreement, substantially in the form of
Exhibit F, executed by a Lender, ViacomCBS and the Administrative Agent pursuant
to which such Lender agrees to become an Issuing Lender hereunder.

“Issuing Lender Fees” shall mean, as to any Issuing Lender, the fees set forth
in the applicable Issuing Lender Agreement.

“Joint Bookrunners” shall mean JPMorgan Chase, Citibank, N.A., BofA Securities,
Inc. and Wells Fargo Securities, LLC.

“Joint Lead Arrangers” shall mean JPMorgan Chase, Citibank, N.A., BofA
Securities, Inc. and Wells Fargo Securities, LLC.

“JPMorgan Chase” shall have the meaning assigned to such term in the preamble to
this Agreement.

“LC Disbursement” shall mean any payment or disbursement made by an Issuing
Lender under or pursuant to a Letter of Credit.

“LC Exposure” shall mean, as to each Lender, such Lender’s Revolving Credit
Percentage of the Aggregate LC Exposure.

“LC Fee” shall have the meaning assigned to such term in Section 2.9(b).

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is



   

16 

 

administered or managed by a Lender or an affiliate of such Lender and (b) with
respect to any Lender that is a fund which invests in bank loans and similar
extensions of credit, any other fund that invests in bank loans and similar
extensions of credit and is managed by the same investment advisor as such
Lender or by an affiliate of such investment advisor.

“Lenders” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Letters of Credit” shall mean letters of credit or bank guarantees issued by an
Issuing Lender for the account of ViacomCBS or any Subsidiary Borrower pursuant
to Section 2.7 (including any Designated Letters of Credit).

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other),
security interest or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement.

“LLC” shall mean any limited liability company organized or formed under the
laws of any state of the United States.

“LLC Division” shall mean the statutory division of any LLC into two or more
LLCs pursuant to Section 18-217 of the Delaware Limited Liability Company Act or
any comparable provision of the limited liability company law of any other state
of the United States.

“Loan” shall mean any loan made by a Lender hereunder.

“Loan Documents” shall mean this Agreement and the Administrative Agent Fee
Letter.

“Losses” shall have the meaning assigned to such term in Section 9.5(b).

“Margin” shall mean, as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal rounded to no
more than four places) to be added to or subtracted from the Eurocurrency Rate
in order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

“Material Acquisition” shall mean any acquisition of Property or series of
related acquisitions of Property (including by way of merger) which (a)
constitutes assets comprising all or substantially all of an operating unit of a
business or constitutes all or substantially all of the common stock of a Person
and (b) involves the payment of consideration by ViacomCBS and its Subsidiaries
(valued at the initial principal amount thereof in the case of non-cash
consideration consisting of notes or other debt securities and valued at fair
market value in the case of other non-cash consideration) in excess of
$100,000,000.



   

17 

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
Property, business, results of operations or financial condition of ViacomCBS
and its Subsidiaries taken as a whole or (b) a material impairment of the
ability of ViacomCBS to perform any of its obligations under this Agreement,
excluding any effects which may result from non-cash charges arising from ASC
350, ASC 360 and/or ASC 718, as applicable, issued by the Financial Accounting
Standards Board.

“Material Disposition” shall mean any Disposition of Property or series of
related Dispositions of Property which yields gross proceeds to ViacomCBS or any
of its Subsidiaries (valued at the initial principal amount thereof in the case
of non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$100,000,000.

“Material Subsidiary” shall mean any “significant subsidiary” of ViacomCBS as
defined in Regulation S-X of the SEC; provided, that each Subsidiary Borrower
shall in any event constitute a Material Subsidiary.

“Maturity Date” shall mean (a) in the case of the Revolving Credit Loans and the
ABR Swingline Loans, the Revolving Credit Maturity Date, (b) in the case of the
Quoted Swingline Loans, the date established as such by the relevant Swingline
Borrower and the relevant Swingline Lender prior to the making thereof (but in
any event no later than the Revolving Credit Maturity Date) and (c) in the case
of Competitive Loans, the last day of the Interest Period applicable thereto, as
specified in the related Competitive Bid Request.

“MNPI” means material information concerning ViacomCBS and its Subsidiaries and
their securities that has not been disseminated in a manner making it available
to investors generally, within the meaning of Regulation FD under the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multi-Currency” shall mean Euros, Sterling and Yen.

“Multi-Currency Revolving Loans” shall mean each Eurocurrency Revolving Credit
Loan denominated in any Multi-Currency.

“Multi-Currency Sublimit” shall mean with respect to (i) Euros, $500,000,000,
(ii) Sterling, $500,000,000, and (iii) Yen, $300,000,000, as the sublimit may be
decreased from time to time in accordance with Section 2.13.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA to which contributions have been made by ViacomCBS or any ERISA
Affiliate of ViacomCBS and which is covered by Title IV of ERISA.



   

18 

 

“New Lender” shall have the meaning assigned to such term in Section 2.13(e).

“New Lender Supplement” shall have the meaning assigned to such term in Section
2.13(e).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.21(b).

“Non-Extending Lender” shall have the meaning assigned to such term in
Section 2.26(a).

“Non-Financial Letter of Credit” shall mean any Letter of Credit that is not a
Financial Letter of Credit.

“Non-U.S. Person” shall have the meaning assigned to such term in
Section 2.20(f).

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such date and (b) the Overnight Bank Funding Rate in
effect on such date (or, if such day is not a Business Day, the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” shall mean the rate for a
federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing reasonably selected by it; provided further that if the NYFRB Rate,
determined as set forth above, shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Outstanding Revolving Extensions of Credit” shall mean, as to any Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
LC Exposure at such time and (c) such Lender’s ABR Swingline Exposure at such
time.

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided that if the Overnight Bank Funding Rate,
determined as set



   

19 

 

forth above, shall be less than zero, such rate shall be deemed to be zero for
all purposes of this Agreement.

“Participant Register” shall have the meaning assigned to such term in Section
9.4(f).

“Patriot Act” shall have the meaning assigned to such term in Section 9.18.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or other
entity, or any government or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code and which is maintained for employees of
ViacomCBS or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 9.20(b).

“Prime Rate” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate”.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualifying Acquisition” shall mean any Material Acquisition or any other
acquisition permitted hereunder that, on a pro forma basis, would result in an
increase in the Consolidated Total Leverage Ratio.

“Quotation Day” shall mean (a) with respect to any currency (other than
Sterling) for any Interest Period, the day two Business Days prior to the first
day of such Interest Period and (b) with respect to Sterling for any Interest
Period, the first day of such Interest Period, in each case unless market
practice differs for loans such as the applicable Loans priced by reference to
rates quoted in the London interbank market, in which case the Quotation Day for
such currency shall be determined by the Administrative Agent in accordance with
market practice for such loans priced by reference to rates quoted in the London
interbank market (and if quotations would normally be given by leading banks for
such loans priced by reference to rates quoted in



   

20 

 

the London interbank market on more than one day, the Quotation Day shall be the
last of those days).

“Quoted Swingline Loans” shall have the meaning assigned to such term in
Section 2.6(a).

“Quoted Swingline Rate” shall have the meaning assigned to such term in
Section 2.6(a).

“Rating Agencies” shall mean S&P, Moody’s and Fitch.

“Register” shall have the meaning assigned to such term in Section 9.4(d).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Required Lenders” shall mean, at any time, Lenders whose respective Total
Facility Percentages aggregate more than 50%, subject to the provisions of
Section 2.24 with respect to any Defaulting Lender.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement (or, in the case of matters relating to
ERISA, any officer responsible for the administration of the pension funds of
such corporation).

“Revolving Credit Borrowing Request” shall mean a request made pursuant to
Section 2.4 in the form of Exhibit B-4.

“Revolving Credit Loans” shall mean the revolving loans made by the Lenders to
any Borrower pursuant to Section 2.4. Each Revolving Credit Loan shall be a
Eurocurrency Loan or an ABR Loan.

“Revolving Credit Maturity Date” shall mean January 23, 2025, as such date may
be extended pursuant to Section 2.26.

“Revolving Credit Percentage” of any Lender at any time shall mean the
percentage of the aggregate Commitments (or, following any termination of all
the Commitments, the Commitments most recently in effect) represented by such
Lender’s Commitment (or, following any such termination, the Commitment of such
Lender most recently in effect); provided that, for the purposes of calculating
the Revolving Credit Percentages only, the term “Commitment” shall not include
any commitment of a Lender to make ABR Swingline Loans or to issue Letters of
Credit.



   

21 

 

“S&P” shall mean Standard & Poor’s Rating Services, a Standard & Poor’s
Financial Services LLC business, or any successor thereto.

“Sanctioned Person” shall mean for any period during the term of this Agreement,
any Person named and existing during such period on (a) OFAC’s List of Specially
Designated Nationals and Blocked Persons or any entity that is 50% or more owned
by such Person or Persons, (b) the Sanctioned Entities List maintained by the
U.S. Department of State, or (c) any similar list maintained by any applicable
European Union, United Nations or United Kingdom sanctions authority.

“Sanctions” shall mean economic sanctions imposed, administered or enforced by
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or similar economic sanctions imposed, administered or enforced by (i)
the U.S. Department of State pursuant to the International Emergency Economic
Powers Act, Trading with the Enemy Act, United Nations Participation Act,
Foreign Narcotics Kingpin Designation Act, Comprehensive Iran Sanctions,
Accountability, and Divestment Act, Iran Threat Reduction and Syria Human Rights
Act and related executive orders and regulations, (ii) the United Nations
Security Council, (iii) the European Union or (iv) Her Majesty’s Treasury of the
United Kingdom.

“SEC” shall mean the Securities and Exchange Commission.

“SPC” shall have the meaning specified in Section 9.4(i).

“Specified Currency Availability” shall mean the Multi-Currency Sublimit with
respect to the relevant Multi-Currency less the Dollar equivalent of the
aggregate principal amount of all Multi-Currency Revolving Loans denominated in
such Multi-Currency outstanding on the date of borrowing.

“Spot Rate” shall mean, at any date, the Administrative Agent’s or applicable
Lender’s, as the case may be (or, for purposes of determinations in respect of
the Aggregate LC Exposure related to Letters of Credit issued in a Foreign
Currency, the Issuing Lender’s or Issuing Lenders’, as the case may be), spot
buying rate for the relevant Foreign Currency against Dollars as of
approximately 11:00 a.m. (London time) on such date for settlement on the second
Business Day.

“Sterling” or “£” shall mean British Pounds Sterling, the lawful currency of the
United Kingdom on the Effective Date.

“Subsidiary” shall mean, for any Person (the “Parent”), any corporation,
partnership or other entity of which shares of Voting Capital Stock sufficient
to elect a majority of the board of directors or other Persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or might have voting power by reason of the happening of any contingency)
are at the time directly or indirectly owned or controlled by the Parent or one
or more of its Subsidiaries or by the Parent and one or more of its
Subsidiaries. Unless otherwise qualified, all references to a “Subsidiary” or to



   

22 

 

“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
ViacomCBS.

“Subsidiary Borrower” shall mean any Subsidiary of ViacomCBS (a) which is
designated as a Subsidiary Borrower by ViacomCBS in accordance with Section
2.25, (b) which has delivered to the Administrative Agent a Subsidiary Borrower
Request and (c) whose designation as a Subsidiary Borrower has not been
terminated pursuant to Section 9.17.

“Subsidiary Borrower Designation” shall mean a designation, substantially in the
form of Exhibit B-7, which may be delivered by ViacomCBS and approved by
ViacomCBS and shall be accompanied by a Subsidiary Borrower Request.

“Subsidiary Borrower Obligations” shall mean, with respect to each Subsidiary
Borrower, the unpaid principal of and interest on the Loans made to such
Subsidiary Borrower (including, without limitation, interest accruing after the
maturity of the Loans made to such Subsidiary Borrower and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to such Subsidiary
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) and all other obligations and liabilities of such
Subsidiary Borrower to the Administrative Agent or to any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement.

“Subsidiary Borrower Request” shall mean a request, substantially in the form of
Exhibit B-8, which is received by the Administrative Agent in connection with a
Subsidiary Borrower Designation.

“Swingline Borrower” shall mean ViacomCBS and any Subsidiary Borrower designated
as a “Swingline Borrower” by ViacomCBS in a written notice to the Administrative
Agent; provided, that, unless otherwise agreed by the Administrative Agent, no
more than one Subsidiary Borrower may be a Swingline Borrower at any one time.
Only a Subsidiary Borrower which is a U.S. Person may be a Swingline Borrower.

“Swingline Commitment” shall mean, (i) with respect to any Swingline Lender, the
Commitment of such Lender to make ABR Swingline Loans pursuant to Section 2.6,
as designated in accordance with Section 2.6(g) and as set forth on Schedule 1.1
or in the agreement pursuant to which such Lender is designated as, and agrees
to become, a Swingline Lender, and (ii) in the aggregate, $300,000,000.

“Swingline Lender” shall mean (i) JPMorgan Chase and (ii) any other Lender
designated from time to time by ViacomCBS, and approved by such Lender, as a
“Swingline Lender” pursuant to Section 2.6(g).

“Swingline Loans” shall mean the collective reference to the ABR Swingline Loans
and the Quoted Swingline Loans.



   

23 

 

“Swingline Percentage” of any Swingline Lender at any time shall mean the
percentage of the aggregate Swingline Commitments represented by such Swingline
Lender’s Swingline Commitment.

“Syndication Agents” shall have the meaning assigned to such term in the
preamble hereto.

“Taxes” shall have the meaning assigned to such term in Section 2.20(a).

“Test Period” shall have the meaning assigned to such term in Section 1.2(c).

“Total Commitment” shall mean at any time the aggregate amount of the
Commitments in effect at such time.

“Total Facility Exposure” shall mean at any time the aggregate amount of the
Facility Exposures at such time.

“Total Facility Percentage” shall mean, as to any Lender at any time, the
quotient (expressed as a percentage) of (a) such Lender’s Commitment (or (x) for
the purposes of acceleration of the Loans pursuant to clause (II) of Article VI
or (y) if the Commitments have terminated, such Lender’s Facility Exposure) and
(b) the aggregate of all Lenders’ Commitments (or (x) for the purposes of
acceleration of the Loans pursuant to clause (II) of Article VI or (y) if the
Commitments have terminated, the Total Facility Exposure).

“Total Multi-Currency Sublimit” shall mean $1,000,000,000, as such sublimit may
be decreased from time to time in accordance with Section 2.13.

“Total Specified Currency Availability” shall mean with respect to
Multi-Currency Revolving Loans, $1,000,000,000 (as decreased from time to time
pursuant to Section 2.13) less the Dollar equivalent of the aggregate principal
amount of all Multi-Currency Revolving Loans then outstanding.

“Transferee” shall mean any assignee or participant described in Section 9.4(b)
or (f).

“Type” when used in respect of any Loan, shall refer to the Rate by reference to
which interest on such Loan is determined. For purposes hereof, “Rate” shall
mean the Eurocurrency Rate, the Alternate Base Rate, the Quoted Swingline Rate
and the rate paid on Absolute Rate Loans.

“Unrefunded Swingline Loans” shall have the meaning assigned to such term in
Section 2.6(d).

“U.S.” or “United States” means the United States of America, its fifty states
and the District of Columbia.



   

24 

 

“U.S. Person” shall mean a citizen, national or resident of the United States of
America, or an entity organized in or under the laws of the United States of
America.

“Viacom” shall have the meaning assigned to such term in the preamble to this
Agreement.

“ViacomCBS” shall have the meaning assigned to such term in the preamble to this
Agreement.

“Voting Capital Stock” shall mean securities or other ownership interests of a
corporation, partnership or other entity having by the terms thereof ordinary
voting power to vote in the election of the board of directors or other Persons
performing similar functions of such corporation, partnership or other entity
(without regard to the occurrence of any contingency).

“Wholly Owned Subsidiary” shall mean any Subsidiary of which all shares of
Voting Capital Stock (other than, in the case of a corporation, directors’
qualifying shares) are owned directly or indirectly by the Parent (as defined in
the definition of “Subsidiary”).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

“Yen” or “¥” shall mean the lawful currency of Japan.

Section 1.2. Terms Generally. (a) The definitions in Section 1.1 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including”
shall, except where the context otherwise requires, be deemed to be followed by
the phrase “without limitation”. All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.

(b) Except as otherwise expressly provided herein, all terms of an accounting
nature shall be construed in accordance with GAAP in effect from time to time.
The parties hereto agree, however, that in the event that any change in
accounting principles from those used in the preparation of ViacomCBS’s
financial statements referred to in Section 3.2 is, after the Effective Date,
occasioned by the promulgation of rules, regulations, pronouncements, opinions
and statements by or required by the Financial Accounting Standards Board or
Accounting Principles Board or the American Institute of Certified Public
Accountants (or successors thereto or agencies with similar functions) and such
change materially affects the calculation of any component of the Financial
Covenant or any standard or term contained in this Agreement, the



   

25 

 

Administrative Agent and ViacomCBS shall negotiate in good faith to amend such
Financial Covenant, standards or terms found in this Agreement (other than in
respect of financial statements to be delivered hereunder) so that, upon
adoption of such changes, the criteria for evaluation of ViacomCBS’s and its
Subsidiaries’ financial condition shall be the same after such change as if such
change had not been made; provided, however, that (i) any such amendments shall
not become effective for purposes of this Agreement unless approved by the
Required Lenders and (ii) if ViacomCBS and the Required Lenders cannot agree on
such an amendment, then the calculations under such Financial Covenant,
standards or terms shall continue to be computed without giving effect to such
change in accounting principles. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under ASC 825, The Fair Value
Option for Financial Assets and Financial Liabilities, or any successor thereto
(including pursuant to the Accounting Standards Codification) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein, (ii) any net change in the carrying value of
Indebtedness relating to fair value hedges in accordance with ASC 815 and (iii)
any change in accounting for leases pursuant to GAAP resulting from the adoption
of Financial Accountings Standards Board Accounting Standards Update No.
2016-02, Leases (Topic 842).

(c) For the purposes of calculating Consolidated EBITDA for any period (a “Test
Period”), (i) if during such Test Period ViacomCBS or any Subsidiary shall have
made any Material Disposition, the Consolidated EBITDA for such Test Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the Property which is the subject of such Material Disposition
for such Test Period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such Test Period; (ii) if during such
Test Period ViacomCBS or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Test Period shall be calculated after giving pro
forma effect thereto (including to give effect to any adjustments to
Consolidated EBITDA as set forth in the definition thereto as a result of the
incurrence or assumption of any Indebtedness in connection therewith) as if such
Material Acquisition (and the incurrence or assumption of any such Indebtedness)
occurred on the first day of such Test Period; and (iii) if during such Test
Period any Person that subsequently became a Subsidiary or was merged with or
into ViacomCBS or any Subsidiary since the beginning of such Test Period shall
have entered into any disposition or acquisition transaction that would have
required an adjustment pursuant to clause (i) or (ii) above if made by ViacomCBS
or a Subsidiary during such Test Period, Consolidated EBITDA for such Test
Period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such Test Period. For the purposes of
this paragraph, whenever pro forma effect is to be given to a Material
Disposition or Material Acquisition, the amount of income or earnings relating
thereto, the pro forma calculations shall be determined in good faith by a
Financial Officer of ViacomCBS. If any Indebtedness bears a floating rate of
interest and the incurrence or assumption thereof is being given pro forma
effect, the interest expense on such Indebtedness shall be calculated as if the
rate in effect on the last day of the relevant Test Period had been the
applicable rate for the entire relevant Test Period (taking into account



   

26 

 

any interest rate protection agreement applicable to such Indebtedness if such
interest rate protection agreement has a remaining term in excess of 12 months).

(d) For the purposes of the Financial Covenant, (i) the Discontinued Operations
shall be disregarded and (ii) the businesses classified as Discontinued
Operations shall be limited to those businesses treated as such in the financial
statements of ViacomCBS referred to in the definition of “Discontinued
Operations” and the accounting treatment of Discontinued Operations shall be
consistent with the accounting treatment thereof in such financial statements.

Section 1.3. Currency Equivalents. For purposes of determining the Facility
Exposures and the Outstanding Revolving Extensions of Credit, amounts of Loans
and Letters of Credit denominated in currencies other than Dollars will be
converted to Dollar amounts as provided in Section 2.22.

ARTICLE II

THE CREDITS

Section 2.1. Commitments. Subject to the terms and conditions hereof and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Credit Loans to ViacomCBS or any
Subsidiary Borrower, at any time and from time to time on and after the
Effective Date and until the earlier of (a) the Business Day immediately
preceding the Revolving Credit Maturity Date and (b) the termination of the
Commitment of such Lender, in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Commitment. Each Borrower may borrow,
prepay and reborrow Revolving Credit Loans on and after the Effective Date and
prior to the Revolving Credit Maturity Date, subject to the terms, conditions
and limitations set forth herein. Notwithstanding any other provision contained
in this Agreement, no extension of credit shall be required to be made by any
Lender hereunder to any Subsidiary Borrower organized in a non-US jurisdiction
if it would be unlawful for any such Lender to extend such credit to such
Subsidiary Borrower. Each Lender agrees to promptly notify the Administrative
Agent and ViacomCBS upon becoming aware that the making of an extension of
credit to any such Subsidiary Borrower would be unlawful.

Section 2.2. Revolving Credit Loans; Competitive Loans. (a) Each Revolving
Credit Loan shall be made to the relevant Borrower by the Lenders ratably in
accordance with their respective Commitments, in accordance with the procedures
set forth in Section 2.4. Each Competitive Loan shall be made to the relevant
Borrower by the Lender whose Competitive Bid therefor is accepted, and in the
amount so accepted, in accordance with the procedures set forth in Section 2.3.
The Revolving Credit Loans or Competitive Loans shall be made in amounts equal
to (i) in the case of Competitive Loans, $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (ii) in the case of Eurocurrency Revolving
Credit Loans, the applicable Eurocurrency Borrowing Minimum or an integral
multiple of the applicable Eurocurrency Borrowing Multiple in excess thereof and
(iii) in the case of ABR Revolving Credit Loans, $5,000,000 or an



   

27 

 

integral multiple of $1,000,000 in excess thereof (or (A) in the case of
Revolving Credit Loans, an aggregate principal amount equal to the remaining
balance of the available Total Commitment or, if less, (B) with respect to
Multi-Currency Revolving Loans, the lesser of (1) the Specified Currency
Availability with respect to such currency and (2) the Total Specified Currency
Availability).

(b) Each Lender shall make each Loan (other than a Swingline Loan, as to which
this Section 2.2 shall not apply, and a Multi-Currency Revolving Loan) to be
made by it on the proposed date thereof by wire transfer of immediately
available funds to the Administrative Agent in New York, New York, not later
than 12:00 noon, New York City time (or, in connection with an ABR Loan to be
made on the same day on which a notice is submitted, 12:30 p.m., New York City
time) and the Administrative Agent shall by 3:00 p.m., New York City time,
credit the amounts so received to the general deposit account of the relevant
Borrower with the Administrative Agent. Each Lender shall make each
Multi-Currency Revolving Loan to be made by it on the proposed date thereof by
wire transfer of immediately available funds to the Administrative Agent at its
offices at JPMorgan Chase Bank, N.A., 500 Stanton Christiana Rd, NCC5, Newark,
DE, 19713-2107, Floor 01, not later than in the case of any Multi-Currency
Revolving Loan denominated in Euros, Sterling or Yen, 12:00 noon, New York City
time, and the Administrative Agent shall by 3:00 p.m., New York City time,
credit the amounts so received to the general deposit account of the relevant
Borrower with the Administrative Agent.

Section 2.3. Competitive Bid Procedure. (a) In order to request Competitive
Bids, the relevant Borrower shall hand deliver, facsimile or electronically mail
to the Administrative Agent a duly completed Competitive Bid Request in the form
of Exhibit B-1, to be received by the Administrative Agent (i) in the case of a
Eurocurrency Competitive Loan in Dollars, not later than 10:00 a.m., New York
City time, four Business Days before a proposed Competitive Loan, (ii) in the
case of a Eurocurrency Competitive Loan in a Foreign Currency, not later than
10:00 a.m., New York City time, five Business Days before a proposed Competitive
Loan, (iii) in the case of an Absolute Rate Loan in Dollars, not later than
10:00 a.m., New York City time, one Business Day before a proposed Competitive
Loan and (iv) in the case of an Absolute Rate Loan in a Foreign Currency, not
later than 10:00 a.m., New York City time, three Business Day before a proposed
Competitive Loan. A Competitive Bid Request (A) that does not conform
substantially to the format of Exhibit B-1 may be rejected in the Administrative
Agent’s discretion (exercised in good faith), and (B) for a Competitive Loan
denominated in a Foreign Currency will be rejected by the Administrative Agent
if, after giving effect thereto, the Dollar equivalent of the aggregate face
amount of all Competitive Loans denominated in Foreign Currencies then
outstanding would exceed $150,000,000, as determined by the Administrative
Agent, and, in each case, the Administrative Agent shall promptly notify the
relevant Borrower of such rejection by telephone, confirmed by facsimile or
electronic mail. Such request shall in each case refer to this Agreement and
specify (w) whether the Competitive Loan then being requested is to be a
Eurocurrency Competitive Loan or an Absolute Rate Loan, (x) the currency, (y)
the date of such Loan (which shall be a Business Day) and the aggregate
principal amount thereof which shall be in an aggregate amount that is (i) in
the case of



   

28 

 

Competitive Loan denominated in Dollars, not less than $5,000,000, (ii) in the
case of Competitive Loan denominated in Multi-Currency, not less than the
applicable Eurocurrency Borrowing Minimum and (iii) in the case of any
Competitive Loan, an integral multiple of the applicable Eurocurrency Borrowing
Multiple and (z) the Interest Period with respect thereto (which may not end
after the Revolving Credit Maturity Date). Promptly after its receipt of a
Competitive Bid Request that is not rejected as aforesaid (and in any event by
5:00 p.m., New York City time, on the date of such receipt if such receipt
occurs by the time specified in the first sentence of this paragraph), the
Administrative Agent shall invite by facsimile or electronic mail (in the form
set forth in Exhibit B-2) the Lenders to bid, on the terms and conditions of
this Agreement, to make Competitive Loans pursuant to such Competitive Bid
Request.

(b) Each Lender may, in its sole discretion, make one or more Competitive Bids
to the relevant Borrower responsive to a Competitive Bid Request. Each
Competitive Bid must be received by the Administrative Agent by facsimile or
electronic mail, in the form of Exhibit B-3, (i) in the case of a Eurocurrency
Competitive Loan in Dollars, not later than 9:30 a.m., New York City time, three
Business Days before a proposed Competitive Loan, (ii) in the case of a
Eurocurrency Competitive Loan in a Foreign Currency, not later than 9:30 a.m.,
New York City time, four Business Days before a proposed Competitive Loan, (iii)
in the case of an Absolute Rate Loan in Dollars, not later than 9:30 a.m., New
York City time, on the day of a proposed Competitive Loan, and (iv) in the case
of an Absolute Rate Loan in a Foreign Currency, not later than 9:30 a.m., New
York City time, two Business Days before a proposed Competitive Loan. Multiple
Competitive Bids will be accepted by the Administrative Agent. Competitive Bids
that do not conform substantially to the format of Exhibit B-3 may be rejected
by the Administrative Agent after conferring with, and upon the instruction of,
the relevant Borrower, and the Administrative Agent shall notify the Lender
making such nonconforming Competitive Bid of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify (x)
the principal amount in the relevant currency (which shall be in a minimum
principal amount of the equivalent of $5,000,000 and, in the case of a
Competitive Bid for a Competitive Loan in Dollars, in an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Loan requested by the relevant Borrower) of the Competitive Loan or Loans that
the applicable Lender is willing to make to the relevant Borrower, (y) the
Competitive Bid Rate or Rates at which such Lender is prepared to make the
Competitive Loan or Loans and (z) the Interest Period and the last day thereof.
A Competitive Bid submitted pursuant to this paragraph (b) shall be irrevocable
(subject to the satisfaction of the conditions to borrowing set forth in
Article IV).

(c) The Administrative Agent shall promptly (and in any event by 10:15 a.m., New
York City time, on the date on which such Competitive Bids shall have been made)
notify the relevant Borrower by facsimile or electronic mail of all the
Competitive Bids made, the Competitive Bid Rate and the principal amount in the
relevant currency of each Competitive Loan in respect of which a Competitive Bid
was made and the identity of the Lender that made each Competitive Bid. The
Administrative Agent shall send a copy of all Competitive Bids to the relevant
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.3.



   

29 

 

(d) The relevant Borrower may in its sole and absolute discretion, subject only
to the provisions of this paragraph (d), accept or reject any Competitive Bid
referred to in paragraph (c) above. The relevant Borrower shall notify the
Administrative Agent by telephone, confirmed by facsimile or electronic mail in
such form as may be agreed upon by such Borrower and the Administrative Agent,
whether and to what extent it has decided to accept or reject any of or all the
Competitive Bids referred to in paragraph (c) above, (i) in the case of a
Eurocurrency Competitive Loan in Dollars, not later than 11:00 a.m., New York
City time, three Business Days before a proposed Competitive Loan, (ii) in the
case of a Eurocurrency Competitive Loan in a Foreign Currency, not later than
11:00 a.m., New York City time, four Business Days before a proposed Competitive
Loan, (iii) in the case of an Absolute Rate Loan in Dollars, not later than
11:00 a.m., New York City time, on the day of a proposed Competitive Loan, and
(iv) in the case of an Absolute Rate Loan in a Foreign Currency, not later than
11:00 a.m., New York City time, on the Business Day before a proposed
Competitive Loan; provided, however, that (A) the failure by such Borrower to
give such notice shall be deemed to be a rejection of all the Competitive Bids
referred to in paragraph (c) above, (B) such Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if it has decided to
reject a Competitive Bid made at a lower Competitive Bid Rate, (C) the aggregate
amount of the Competitive Bids accepted by such Borrower shall not exceed the
principal amount specified in the Competitive Bid Request (but may be less than
that requested), (D) if such Borrower shall accept a Competitive Bid or
Competitive Bids made at a particular Competitive Bid Rate but the amount of
such Competitive Bid or Competitive Bids shall cause the total amount of
Competitive Bids to be accepted by it to exceed the amount specified in the
Competitive Bid Request, then such Borrower shall accept a portion of such
Competitive Bid or Competitive Bids in an amount equal to the amount specified
in the Competitive Bid Request less the amount of all other Competitive Bids
accepted with respect to such Competitive Bid Request, which acceptance, in the
case of multiple Competitive Bids at such Competitive Bid Rate, shall be made
pro rata in accordance with the amount of each such Competitive Bid at such
Competitive Bid Rate, and (E) except pursuant to clause (D) above no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of the equivalent of $5,000,000 and, in the case of a
Competitive Bid for a Competitive Loan in Dollars, an integral multiple of
$1,000,000; provided further, however, that if a Competitive Loan must be in an
amount less than the equivalent of $5,000,000 because of the provisions of
clause (D) above, such Competitive Loan may be for a minimum of, in the case of
a Competitive Bid for a Competitive Loan in Dollars, $1,000,000 or any integral
multiple thereof, and in calculating the pro rata allocation of acceptances of
portions of multiple Competitive Bids at a particular Competitive Bid Rate
pursuant to clause (D) above the amounts shall be rounded to integral multiples
of the equivalent of $1,000,000 (or, in the case of a Competitive Bid for a
Competitive Loan in a Foreign Currency, a multiple selected by the
Administrative Agent) in a manner which shall be in the discretion of such
Borrower. A notice given by any Borrower pursuant to this paragraph (d) shall be
irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by facsimile or electronic mail sent by the
Administrative



   

30 

 

Agent, and each successful bidder will thereupon become bound, subject to the
other applicable conditions hereof, to make the Competitive Loan in respect of
which its Competitive Bid has been accepted.

(f) On the date the Competitive Loan is to be made, each Lender participating
therein shall (i) if such Competitive Loan is to be made in Dollars, make
available its share of such Competitive Loan in Dollars not later than 2:00 p.m.
New York City time, in immediately available funds, in New York to the
Administrative Agent as notified by the Administrative Agent by two Business
Days’ notice and (ii) if such Competitive Loan is to be made in a Foreign
Currency, make available its share of such Competitive Loan in such Foreign
Currency not later than 2:00 p.m. New York City time, in immediately available
funds, in New York to the Administrative Agent as notified by the Administrative
Agent by one Business Day’s notice.

(g) If the Lender which is the Administrative Agent shall elect to submit a
Competitive Bid in its capacity as a Lender, it shall submit such Competitive
Bid directly to the relevant Borrower at least one quarter of an hour earlier
than the latest time at which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) above.

(h) All notices required by this Section 2.3 shall be given in accordance with
Section 9.1.

(i) No Borrower shall have the right to prepay any Competitive Loan without the
consent of the Lender or Lenders making such Competitive Loan.

Section 2.4. Revolving Credit Borrowing Procedure. In order to request a
Revolving Credit Loan, the relevant Borrower shall hand deliver, facsimile or
electronically mail to the Administrative Agent a Revolving Credit Borrowing
Request in the form of Exhibit B-4 (a) in the case of a Eurocurrency Revolving
Credit Loan denominated in Dollars, not later than 11:00 a.m., New York City
time, three Business Days before a proposed borrowing, (b) in the case of a
Multi-Currency Revolving Loan, 8:00 a.m., New York City time, three Business
Days before a proposed borrowing and (c) in the case of an ABR Revolving Credit
Loan, not later than 11:00 a.m., New York City time, on the day of a proposed
borrowing. Such notice shall be irrevocable and shall in each case specify (i)
whether the Revolving Credit Loan then being requested is to be a Eurocurrency
Revolving Credit Loan or an ABR Revolving Credit Loan, (ii) the date of such
Revolving Credit Loan (which shall be a Business Day) and the amount thereof;
(iii) in the case of a Eurocurrency Revolving Credit Loan, the Interest Period
with respect thereto; and (iv) in the case of a Multi-Currency Revolving Loan,
the currency in which such Loan shall be denominated. The Administrative Agent
shall promptly advise the Lenders of any notice given pursuant to this
Section 2.4 and of each Lender’s portion of the requested Loan.

Section 2.5. Repayment of Loans. Each Borrower shall repay all outstanding
Revolving Credit Loans and ABR Swingline Loans made to it, in each case on the
Revolving Credit Maturity Date (or such earlier date on which the Commitments



   

31 

 

shall terminate in accordance herewith). Each Borrower shall repay Quoted
Swingline Loans and Competitive Loans made to it, in each case on the Maturity
Date applicable thereto. Each Loan shall bear interest from and including the
date thereof on the outstanding principal balance thereof as set forth in
Section 2.10. For the avoidance of doubt, subject to Article VIII, each
Borrower’s obligations hereunder are and shall be the several obligations of
such Borrower, and shall not be the joint and several obligations of the
Borrowers.

Section 2.6. Swingline Loans. (a) Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Swingline
Lender agrees, severally and not jointly, at any time and from time to time on
and after the Effective Date and until the earlier of the Business Day
immediately preceding the Revolving Credit Maturity Date and the termination of
the Swingline Commitment of such Swingline Lender, (i) to make available to any
Swingline Borrower Swingline Loans (“Quoted Swingline Loans”) in Dollars on the
basis of quoted interest rates (each, a “Quoted Swingline Rate”) furnished by
such Swingline Lender from time to time in its discretion to such Swingline
Borrower (through the Administrative Agent) and accepted by such Swingline
Borrower in its discretion and (ii) to make Swingline Loans (“ABR Swingline
Loans”) in Dollars to any Swingline Borrower bearing interest at a rate equal to
the Alternate Base Rate plus the Applicable Margin in an aggregate principal
amount (in the case of this clause (ii)) not to exceed such Swingline Lender’s
Swingline Commitment; provided, that after giving effect to each Swingline Loan,
(A) the Total Facility Exposure shall not exceed the Total Commitment then in
effect and (B) the Outstanding Revolving Extensions of Credit of any Lender
shall not exceed such Lender’s Commitment unless, in the case of a Swingline
Lender, such Swingline Lender shall otherwise consent. The aggregate outstanding
principal amount of the Quoted Swingline Loans of any Swingline Lender, when
added to the aggregate outstanding principal amount of the ABR Swingline Loans
of such Swingline Lender, may exceed such Swingline Lender’s Swingline
Commitment; provided, that in no event shall the aggregate outstanding principal
amount of the Swingline Loans exceed the aggregate Swingline Commitments then in
effect. Each Quoted Swingline Loan shall be made only by the Swingline Lender
furnishing the relevant Quoted Swingline Rate. Each ABR Swingline Loan shall be
made by the Swingline Lenders ratably in accordance with their respective
Swingline Percentages. The Swingline Loans shall be made in a minimum aggregate
principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (or an aggregate principal amount equal to the remaining balance of the
available Swingline Commitments). Each Swingline Lender shall make the portion
of each Swingline Loan to be made by it available to any Swingline Borrower by
means of a credit to the general deposit account of such Swingline Borrower with
the Administrative Agent or a wire transfer, at the expense of such Swingline
Borrower, to an account designated in writing by such Swingline Borrower, in
each case by 3:30 p.m., New York City time, on the date such Swingline Loan is
requested to be made pursuant to paragraph (b) below, in immediately available
funds. Each Swingline Borrower may borrow, prepay and reborrow Swingline Loans
on or after the Effective Date and prior to the Revolving Credit Maturity Date
(or such earlier date on which the Commitments shall terminate in accordance
herewith) on the terms and subject to the conditions and limitations set forth
herein.



   

32 

 

(b) The relevant Swingline Borrower shall give the Administrative Agent
telephonic, written, facsimile or electronic mail notice substantially in the
form of Exhibit B-5 (in the case of telephonic notice, such notice shall be
promptly confirmed in writing or by facsimile or electronic mail) no later than
2:30 p.m., New York City time (or, in the case of a proposed Quoted Swingline
Loan, 12:00 noon, New York City time), on the day of a proposed Swingline Loan.
Such notice shall be delivered on a Business Day, shall be irrevocable (subject,
in the case of Quoted Swingline Loans, to receipt by the relevant Swingline
Borrower of Quoted Swingline Rates acceptable to it) and shall refer to this
Agreement and shall specify the requested date (which shall be a Business Day)
and amount of such Swingline Loan. The Administrative Agent shall promptly
advise the Swingline Lenders of any notice received from any Swingline Borrower
pursuant to this paragraph (b). In the event that a Swingline Borrower accepts a
Quoted Swingline Rate in respect of a proposed Quoted Swingline Loan, it shall
notify the Administrative Agent (which shall in turn notify the relevant
Swingline Lender) of such acceptance no later than 2:30 p.m., New York City
time, on the relevant borrowing date.

(c) In the event that any ABR Swingline Loan shall be outstanding for more than
five Business Days, the Administrative Agent shall, on behalf of the relevant
Swingline Borrower (which hereby irrevocably directs and authorizes the
Administrative Agent to act on its behalf), request each Lender, including the
Swingline Lenders, to make an ABR Revolving Credit Loan in an amount equal to
such Lender’s Revolving Credit Percentage of the principal amount of such ABR
Swingline Loan. Unless an event described in Article VI, paragraph (f) or (g),
has occurred and is continuing, each Lender will make the proceeds of its
Revolving Credit Loan available to the Administrative Agent for the account of
the Swingline Lenders at the office of the Administrative Agent prior to 12:00
noon, New York City time, in funds immediately available on the Business Day
next succeeding the date such notice is given. The proceeds of such Revolving
Credit Loans shall be immediately applied to repay the ABR Swingline Loans.

(d) A Swingline Lender that has made an ABR Swingline Loan to a Borrower may at
any time and for any reason, so long as Revolving Credit Loans have not been
made pursuant to Section 2.6(c) to repay such ABR Swingline Loan as required by
said Section, by written notice given to the Administrative Agent not later than
12:00 noon New York City time on any Business Day, require the Lenders to
acquire participations on such Business Day in all or a portion of such
unrefunded ABR Swingline Loans (the “Unrefunded Swingline Loans”), and each
Lender severally, unconditionally and irrevocably agrees that it shall purchase
an undivided participating interest in such ABR Swingline Loan in an amount
equal to the amount of the Revolving Credit Loan which otherwise would have been
made by such Lender pursuant to Section 2.6(c), which purchase shall be funded
by the time such Revolving Credit Loan would have been required to be made
pursuant to Section 2.6(c). In the event that the Lenders purchase undivided
participating interests pursuant to the first sentence of this paragraph (d),
each Lender shall immediately transfer to the Administrative Agent, for the
account of such Swingline Lender, in immediately available funds, the amount of
its participation. Any Lender holding a participation in an Unrefunded Swingline
Loan may exercise any and all rights of banker’s lien, setoff or counterclaim
with respect to any and all moneys owing by the relevant Swingline Borrower to
such Lender by reason thereof



   

33 

 

as fully as if such Lender had made a Loan directly to such Swingline Borrower
in the amount of such participation.

(e) Whenever, at any time after any Swingline Lender has received from any
Lender such Lender’s participating interest in an ABR Swingline Loan, such
Swingline Lender receives any payment on account thereof, such Swingline Lender
will promptly distribute to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded); provided, however, that in the event that such payment received by
such Swingline Lender is required to be returned, such Lender will return to
such Swingline Lender any portion thereof previously distributed by such
Swingline Lender to it.

(f) Notwithstanding anything to the contrary in this Agreement, each Lender’s
obligation to make the Revolving Credit Loans referred to in Section 2.6(c) and
to purchase and fund participating interests pursuant to Section 2.6(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Lender or any Swingline Borrower may have against any
Swingline Lender, any Swingline Borrower or any other Person for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default (other than an Event of Default described in Article VI, paragraph (f)
or (g), in the case of each Lender’s obligation to make Revolving Credit Loans
pursuant to Section 2.6(c)) or the failure to satisfy any of the conditions
specified in Article IV; (iii) any adverse change in the condition (financial or
otherwise) of ViacomCBS or any of its Subsidiaries; (iv) any breach of this
Agreement by any Borrower or any Lender; or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(g) Upon written, facsimile or electronic mail notice to the Swingline Lenders
and to the Administrative Agent, ViacomCBS may at any time terminate, from time
to time in part reduce, or from time to time (with the approval of the relevant
Swingline Lender) increase, the Swingline Commitment of any Swingline Lender. At
any time when there shall be fewer than ten Swingline Lenders, ViacomCBS may
appoint from among the Lenders a new Swingline Lender, subject to the prior
consent of such new Swingline Lender and prior notice to the Administrative
Agent, so long as at no time shall there be more than ten Swingline Lenders.
Notwithstanding anything to the contrary in this Agreement, (i) if any ABR
Swingline Loans shall be outstanding at the time of any termination, reduction,
increase or appointment pursuant to the preceding two sentences, the Swingline
Borrowers shall on the date thereof prepay or borrow ABR Swingline Loans to the
extent necessary to ensure that at all times the outstanding ABR Swingline Loans
held by the Swingline Lenders shall be pro rata according to the respective
Swingline Commitments of the Swingline Lenders and (ii) in no event may the
aggregate Swingline Commitments exceed $300,000,000. On the date of any
termination or reduction of the Swingline Commitments pursuant to this paragraph
(g), the Swingline Borrowers shall pay or prepay so much of the Swingline Loans
as shall be necessary in order that, after giving effect to such termination or
reduction, (i) the aggregate outstanding principal amount of the ABR Swingline
Loans of any Swingline Lender will



   

34 

 

not exceed the Swingline Commitment of such Swingline Lender and (ii) the
aggregate outstanding principal amount of all Swingline Loans will not exceed
the aggregate Swingline Commitments.

(h) Each Swingline Borrower may prepay any Swingline Loan in whole or in part at
any time without premium or penalty; provided, that such Swingline Borrower
shall have given the Administrative Agent written, facsimile or electronic mail
notice (or telephone notice promptly confirmed in writing or by facsimile or
electronic mail) of such prepayment not later than 10:30 a.m., New York City
time, on the Business Day designated by such Swingline Borrower for such
prepayment; and provided further, that each partial payment shall be in an
amount that is an integral multiple of $1,000,000. Each notice of prepayment
under this paragraph (h) shall specify the prepayment date and the principal
amount of each Swingline Loan (or portion thereof) to be prepaid, shall be
irrevocable and shall commit such Swingline Borrower to prepay such Swingline
Loan (or portion thereof) in the amount stated therein on the date stated
therein. All prepayments under this paragraph (h) shall be accompanied by
accrued interest on the principal amount being prepaid to the date of payment.
Each payment of principal of or interest on ABR Swingline Loans shall be
allocated, as between the Swingline Lenders, pro rata in accordance with their
respective Swingline Percentages.

Section 2.7. Letters of Credit. (a) Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, each
Issuing Lender agrees, at any time and from time to time on or after the
Effective Date until the earlier of (i) the fifth Business Day preceding the
Revolving Credit Maturity Date and (ii) the termination of the Commitments in
accordance with the terms hereof, to issue and deliver or to extend the expiry
of Letters of Credit for the account of any Borrower in an aggregate outstanding
undrawn amount which does not exceed the maximum amount specified in the
applicable Issuing Lender Agreement; provided, that (A) in no event shall the
Aggregate LC Exposure exceed $750,000,000 at any time and (B) after giving
effect to each issuance of a Letter of Credit, (1) the Total Facility Exposure
shall not exceed the Total Commitment then in effect and (2) the Outstanding
Revolving Extensions of Credit of any Lender shall not exceed such Lender’s
Commitment unless, in the case of a Swingline Lender, such Swingline Lender
shall otherwise consent. Each Letter of Credit (i) shall be in a form approved
in writing by the applicable Borrower and the applicable Issuing Lender and (ii)
shall permit drawings upon the presentation of such documents as shall be
specified by such Borrower in the applicable notice delivered pursuant to
paragraph (c) below. The Lenders agree that, subject to compliance with the
conditions precedent set forth in Section 4.3, any letter of credit issued by an
Issuing Lender may be designated as a Letter of Credit hereunder from time to
time on or after the Effective Date pursuant to the procedures specified in the
definition of “Designated Letters of Credit”. The letters of credit outstanding
under the CBS Credit Agreement on the Effective Date shall be deemed to be
Letters of Credit issued and outstanding under this Agreement for the account of
the Borrower as of the Effective Date.

(b) Each Letter of Credit shall by its terms expire not later than the fifth
Business Day preceding the Revolving Credit Maturity Date. Any Letter of Credit
may provide for the renewal thereof for additional periods (which shall in no
event extend



   

35 

 

beyond the date referred to in the preceding sentence). Each Letter of Credit
shall by its terms provide for payment of drawings in Dollars or in a Foreign
Currency; provided, that a Letter of Credit denominated in a Foreign Currency
may not be issued if, after giving effect thereto, the Dollar equivalent
(calculated on the basis of the applicable Foreign Exchange Rate) of the
aggregate face amount of all Letters of Credit denominated in Foreign Currencies
then outstanding would exceed $150,000,000, as determined by the Administrative
Agent acting in good faith.

(c) The applicable Borrower may submit requests for the issuance of Letters of
Credit in a form reasonably acceptable to the applicable Issuing Lender and
shall give the applicable Issuing Lender and the Administrative Agent written,
facsimile or electronic mail notice not later than 10:00 a.m., New York City
time, three Business Days (or such shorter period as shall be acceptable to such
Issuing Lender) prior to any proposed issuance of a Letter of Credit. Each such
notice shall refer to this Agreement and shall specify (i) the date on which
such Letter of Credit is to be issued (which shall be a Business Day) and the
face amount of such Letter of Credit, (ii) the name and address of the
beneficiary, (iii) whether such Letter of Credit is a Financial Letter of Credit
or a Non-Financial Letter of Credit (subject to confirmation of such status by
the Administrative Agent), (iv) whether such Letter of Credit shall permit a
single drawing or multiple drawings, (v) the form of the documents required to
be presented at the time of any drawing (together with the exact wording of such
documents or copies thereof), (vi) the expiry date of such Letter of Credit
(which shall conform to the provisions of paragraph (b) above) and (vii) if such
Letter of Credit is to be in a Foreign Currency, the relevant Foreign Currency.
The Administrative Agent shall give to each Lender prompt written, facsimile or
electronic mail advice of the issuance of any Letter of Credit. Each
determination by the Administrative Agent as to whether or not a Letter of
Credit constitutes a Financial Letter of Credit shall be conclusive and binding
upon the applicable Borrower and the Lenders. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
applicable Borrower to, or entered into by the applicable Borrower with, the
applicable Issuing Lender relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(d) By the issuance of a Letter of Credit and without any further action on the
part of the applicable Issuing Lender or the Lenders in respect thereof, the
applicable Issuing Lender hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Lender, a participation in such Letter of Credit
equal to such Lender’s Revolving Credit Percentage at the time of any drawing
thereunder of the stated amount of such Letter of Credit, effective upon the
issuance of such Letter of Credit. In addition, the applicable Issuing Lender
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Lender, a participation in each Designated Letter of Credit equal to such
Lender’s Revolving Credit Percentage at the time of any drawing thereunder of
the stated amount of such Designated Letter of Credit, effective on the date
such Designated Letter of Credit is designated as a Letter of Credit hereunder.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of each Issuing Lender, in accordance



   

36 

 

with paragraph (f) below, such Lender’s Revolving Credit Percentage of each
unreimbursed LC Disbursement made by such Issuing Lender.

(e) Each Lender acknowledges and agrees that its acquisition of participations
pursuant to paragraph (d) above in respect of Letters of Credit shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Lender or the applicable Borrower may have against any
Issuing Lender, any Borrower or any other Person, for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the conditions specified in Article IV; (iii) any
adverse change in the condition (financial or otherwise) of the applicable
Borrower; (iv) any breach of this Agreement by any Borrower or any Lender; or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(f) On the date on which it shall have ascertained that any documents presented
under a Letter of Credit appear to be in conformity with the terms and
conditions of such Letter of Credit, the applicable Issuing Lender shall give
written, facsimile or electronic mail notice to the applicable Borrower and the
Administrative Agent of the amount of the drawing and the date on which payment
thereon has been or will be made. If the applicable Issuing Lender shall not
have received from the applicable Borrower the payment required pursuant to
paragraph (g) below by 12:00 noon, New York City time, two Business Days after
the date on which payment of a draft presented under any Letter of Credit has
been made, such Issuing Lender shall so notify the Administrative Agent, which
shall in turn promptly notify each Lender, specifying in the notice to each
Lender such Lender’s Revolving Credit Percentage of such LC Disbursement. Each
Lender shall pay to the Administrative Agent, not later than 2:00 p.m., New York
City time, on such second Business Day, such Lender’s Revolving Credit
Percentage of such LC Disbursement (which obligation shall be expressed in
Dollars only), which the Administrative Agent shall promptly pay to the
applicable Issuing Lender. The Administrative Agent will promptly remit to each
Lender such Lender’s Revolving Credit Percentage of any amounts subsequently
received by the Administrative Agent from the applicable Borrower in respect of
such LC Disbursement; provided, that (i) amounts so received for the account of
any Lender prior to payment by such Lender of amounts required to be paid by it
hereunder in respect of any LC Disbursement and (ii) amounts representing
interest at the rate provided in paragraph (g) below on any LC Disbursement for
the period prior to the payment by such Lender of such amounts shall in each
case be remitted to the applicable Issuing Lender.

(g) If an Issuing Lender shall pay any draft presented under a Letter of Credit,
the applicable Borrower shall pay to such Issuing Lender an amount equal to the
amount of such draft before 12:00 noon, New York City time, on the second
Business Day immediately following the date of payment of such draft, together
with interest (if any) on such amount at a rate per annum equal to the interest
rate in effect for ABR Loans (or, in the case of Foreign Currency denominated
Letters of Credit, the rate which would reasonably and customarily be charged by
such Issuing Lender on outstanding loans denominated in the relevant Foreign
Currency) from (and including) the date of



   

37 

 

payment of such draft to (but excluding) the date on which such Borrower shall
have repaid, or the Lenders shall have refunded, such draft in full (which
interest shall be payable on such second Business Day and from time to time
thereafter on demand until such Borrower shall have repaid, or the Lenders shall
have refunded, such draft in full). In the event that such drawing shall be
refunded by the Lenders as provided in Section 2.7(f), the applicable Borrower
shall pay to the Administrative Agent, for the account of the Lenders, quarterly
on the last day of each March, June, September and December, interest on the
amount so refunded at a rate per annum equal to the interest rate in effect for
ABR Loans from (and including) the date of such refunding to (but excluding) the
date on which the amount so refunded by the Lenders shall have been paid in full
in Dollars by such Borrower. Each payment made to an Issuing Lender by the
applicable Borrower pursuant to this paragraph shall be made at such Issuing
Lender’s address for notices specified herein in lawful money of (x) the United
States of America (in the case of payments made on Dollar-denominated Letters of
Credit) or (y) the applicable foreign jurisdiction (in the case of payments on
Foreign Currency-denominated Letters of Credit) and in immediately available
funds. The obligation of the applicable Borrower to pay the amounts referred to
above in this paragraph (g) (and the obligations of the Lenders under paragraphs
(d) and (f) above) shall be absolute, unconditional and irrevocable and shall be
satisfied strictly in accordance with their terms irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any
Issuing Lender Agreement or of the obligations of any Borrower under this
Agreement or any Issuing Lender Agreement;

(ii) the existence of any claim, setoff, defense or other right which any
Borrower or any other Person may at any time have against the beneficiary under
any Letter of Credit, the Agents, any Issuing Lender or any Lender (other than
the defense of payment in accordance with the terms of this Agreement or, as it
pertains to the Borrower only, a defense based on the gross negligence or
willful misconduct of the applicable Issuing Lender) or any other Person in
connection with this Agreement or any other transaction;

(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect; provided, as it pertains to the Borrower
only, that payment by the applicable Issuing Lender under such Letter of Credit
against presentation of such draft or document shall not have constituted gross
negligence or willful misconduct by the applicable Issuing Lender;

(iv) payment by the applicable Issuing Lender under a Letter of Credit against
presentation of a draft or other document which does not comply in any
immaterial respect with the terms of such Letter of Credit; provided, as it
pertains to the Borrower only, that such payment shall not have constituted
gross negligence or willful misconduct by the applicable Issuing Lender; or



   

38 

 

(v) any other circumstance or event whatsoever, whether or not similar to any of
the foregoing; provided, as it pertains to the Borrower only, that such other
circumstance or event shall not have been the result of gross negligence or
willful misconduct of the applicable Issuing Lender.

It is understood that in making any payment under a Letter of Credit (x) such
Issuing Lender’s exclusive reliance on the documents presented to it under such
Letter of Credit as to any and all matters set forth therein, including reliance
on the amount of any draft presented under such Letter of Credit, whether or not
the amount due to the beneficiary thereof equals the amount of such draft and
whether or not any document presented pursuant to such Letter of Credit proves
to be forged, fraudulent or invalid in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (y) any noncompliance in any immaterial respect of the
documents presented under a Letter of Credit with the terms thereof shall, in
either case, not, in and of itself, be deemed willful misconduct or gross
negligence of such Issuing Lender.

(h) (i) Notwithstanding anything to the contrary contained in this Agreement,
for purposes of calculating any LC Fee payable in respect of any Business Day,
the Administrative Agent shall convert the amount available to be drawn under
any Letter of Credit denominated in a Foreign Currency into an amount of Dollars
based upon the relevant Foreign Exchange Rate in effect for such day. If on any
date the Administrative Agent shall notify the applicable Borrower that, by
virtue of any change in the Foreign Exchange Rate of any Foreign Currency in
which a Letter of Credit is denominated, the Total Facility Exposure shall
exceed the Total Commitment then in effect, then, within three Business Days
after the date of such notice, such Borrower shall prepay the Revolving Credit
Loans and/or the Swingline Loans to the extent necessary to eliminate such
excess. Each Issuing Lender which has issued a Letter of Credit denominated in a
Foreign Currency agrees to notify the Administrative Agent of the average daily
outstanding amount thereof for any period in respect of which LC Fees are
payable and, upon request by the Administrative Agent, for any other date or
period. For all purposes of this Agreement (except as otherwise set forth in
Section 2.22), determinations by the Administrative Agent of the Dollar
equivalent of any amount expressed in a Foreign Currency shall be made on the
basis of Foreign Exchange Rates reset monthly (or on such other periodic basis
as shall be selected by the Administrative Agent in its sole discretion) and
shall in each case be conclusive absent manifest error.

(ii) Notwithstanding anything to the contrary contained in this Section 2.7,
prior to demanding any reimbursement from the Lenders pursuant to Section 2.7(f)
in respect of any Letter of Credit denominated in a Foreign Currency, the
relevant Issuing Lender shall convert the obligation of the applicable Borrower
under Section 2.7(g) to reimburse such Issuing Lender in such Foreign Currency
into an obligation to reimburse such Issuing Lender (and, in turn, the Lenders)
in Dollars. The amount of any such converted obligation shall be computed based
upon the relevant Foreign Exchange Rate



   

39 

 

(as quoted by the Administrative Agent to such Issuing Lender) in effect for the
day on which such conversion occurs.

(iii) From and after the Effective Date, each Letter of Credit issued under the
Existing Credit Agreement or the CBS Credit Agreement shall be deemed to have
been issued under this Agreement.

Section 2.8. Conversion and Continuation Options. (a) The relevant Borrower may
elect from time to time to convert Eurocurrency Revolving Credit Loans
denominated in Dollars (or, subject to Section 2.10(f), a portion thereof) to
ABR Revolving Credit Loans on the last day of an Interest Period with respect
thereto by giving the Administrative Agent prior irrevocable notice of such
election. The relevant Borrower may elect from time to time to convert ABR
Revolving Credit Loans (subject to Section 2.10(f)) to Eurocurrency Revolving
Credit Loans denominated in Dollars by giving the Administrative Agent at least
three Business Days’ prior irrevocable notice of such election. Any such notice
of conversion to Eurocurrency Revolving Credit Loans shall specify the length of
the initial Interest Period therefor. Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof. All or any part
of outstanding Eurocurrency Revolving Credit Loans and ABR Revolving Credit
Loans may be converted as provided herein; provided, that no Revolving Credit
Loan may be converted into a Eurocurrency Revolving Credit Loan when any Event
of Default has occurred and is continuing and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion not to
permit such a conversion.

(b) Any Eurocurrency Revolving Credit Loans (or, subject to Section 2.10(f), a
portion thereof) may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the relevant Borrower giving
irrevocable notice to the Administrative Agent, not less than three Business
Days prior to the last day of the then current Interest Period with respect
thereto, of the length of the next Interest Period to be applicable to such
Revolving Credit Loans; provided, that no Eurocurrency Revolving Credit Loan may
be continued as such when any Event of Default has occurred and is continuing
and the Administrative Agent has or the Required Lenders have determined in its
or their sole discretion not to permit such a continuation; and provided
further, that if the relevant Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurocurrency Revolving Credit Loans shall
be automatically converted to ABR Revolving Credit Loans on the last day of such
then expiring Interest Period (in the case of Multi-Currency Revolving Loans,
such Loans shall be converted to Dollars at the Foreign Exchange Rate on such
date before being converted to ABR Revolving Credit Loans). Upon receipt of any
notice from a Borrower pursuant to this Section 2.8(b), the Administrative Agent
shall promptly notify each Lender thereof. The Administrative Agent shall
promptly notify the applicable Borrower upon the determination in accordance
with this Section 2.8(b), by it or the Required Lenders, not to permit such a
continuation.

Section 2.9. Fees. (a) ViacomCBS agrees to pay to the Administrative Agent for
the account of each Lender (subject to the provisions of Section 2.24 with



   

40 

 

respect to any Defaulting Lender) a Commitment Fee for the period from and
including the Effective Date to the Revolving Credit Maturity Date (or such
earlier date on which the Commitments shall terminate in accordance herewith),
computed at a per annum rate equal to the Applicable Commitment Fee Rate on the
average daily unused amount of such Lender’s Commitment during the applicable
period. All Commitment Fees shall be computed on the basis of the actual number
of days elapsed in a year of 360 days and shall be payable quarterly in arrears
on the last day of each March, June, September and December (commencing on the
first of such dates to occur after the Effective Date) and on the Revolving
Credit Maturity Date or such earlier date on which the Commitments shall be
terminated. For purposes of computing Commitment Fees, the Commitment of a
Lender shall be deemed to be used to the extent of the outstanding Revolving
Credit Loans and LC Exposure of such Lender (and any Competitive Loan, Swingline
Loan and Swingline Exposure of such Lender shall not be considered usage of such
Lender’s Commitment for purposes of this Section 2.9(a)).

(b) Except as otherwise provided in Section 2.24 hereof with respect to any
Defaulting Lender, ViacomCBS agrees to pay each Lender, through the
Administrative Agent, on the 15th day of each April, July, October and January
and on the Revolving Credit Maturity Date or the date on which the Commitment of
such Lender shall be terminated as provided herein and all Letters of Credit
issued hereunder shall have expired, a letter of credit fee (an “LC Fee”)
computed at a per annum rate equal to the Applicable LC Fee Rate on such
Lender’s Revolving Credit Percentage of the average daily undrawn amount of the
Financial Letters of Credit or Non-Financial Letters of Credit, as the case may
be, outstanding during the preceding fiscal quarter (or shorter period
commencing with the Effective Date or ending with the Revolving Credit Maturity
Date or the date on which the Commitment of such Lender shall have been
terminated and all Letters of Credit issued hereunder shall have expired). All
LC Fees shall be computed on the basis of the actual number of days elapsed in a
year of 360 days.

(c) ViacomCBS agrees to pay to the Administrative Agent, for its own account,
the administrative agent’s fees (“Administrative Agent’s Fees”) provided for in
the Administrative Agent Fee Letter at the times provided therein.

(d) Except as otherwise provided in Section 2.24 hereof with respect to any
Defaulting Lender, each Borrower agrees to pay to each Issuing Lender, through
the Administrative Agent, for its own account, the applicable Issuing Lender
Fees, including, without limitation, a fronting fee at a rate to be determined
by the relevant Borrower and the relevant Issuing Lender with respect to each
Letter of Credit issued by such Issuing Lender payable on the 15th day of each
April, July, October and January to such Issuing Lender for the period from and
including the date of issuance of such Letter of Credit to, but not including,
the termination date of such Letter of Credit.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
relevant Lenders or to the Issuing Lenders. Once paid, none of the Fees shall be
refundable under any circumstances (other than to correct errors in payment).

 

   

41 



Section 2.10. Interest on Loans; Eurocurrency Tranches; Etc. (a) Subject to the
provisions of Section 2.11, Eurocurrency Loans shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 360 days or, in
the case of Eurocurrency Loans denominated in Sterling, a year of 365 days) at a
rate per annum equal to (i) in the case of each Eurocurrency Revolving Credit
Loan, the Eurocurrency Rate for the Interest Period in effect for such Loan plus
the Applicable Margin and (ii) in the case of each Eurocurrency Competitive
Loan, the Eurocurrency Rate for the Interest Period in effect for such Loan plus
or minus (as the case may be) the Margin offered by the Lender making such Loan
and accepted by the relevant Borrower pursuant to Section 2.3. The Eurocurrency
Rate for each Interest Period shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error. The
Administrative Agent shall promptly advise the relevant Borrower and each Lender
of such determination.

(b) Subject to the provisions of Section 2.11, ABR Loans shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
or 366 days, as the case may be, when determined by reference to the Prime Rate
and over a year of 360 days at all other times) at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin. The Alternate Base Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(c) Subject to the provisions of Section 2.11, Quoted Swingline Loans shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal to the relevant Quoted Swingline Rate.

(d) Subject to the provisions of Section 2.11, each Absolute Rate Loan shall
bear interest at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days) equal to the fixed rate of interest
offered by the Lender making such Loan and accepted by the relevant Borrower
pursuant to Section 2.3.

(e) Interest on each Loan shall be payable on each applicable Interest Payment
Date.

(f) Notwithstanding anything to the contrary in this Agreement, each borrowing,
conversion, continuation, repayment and prepayment of Eurocurrency Revolving
Credit Loans hereunder and each selection of an Interest Period hereunder in
respect of Eurocurrency Revolving Credit Loans shall be in an aggregate amount
that is an integral multiple of the applicable Eurocurrency Borrowing Multiple
and not less than the applicable Eurocurrency Borrowing Minimum. Unless
otherwise agreed by the Administrative Agent, in no event shall there be more
than 25 Eurocurrency Tranches outstanding at any time.

(g) If no election as to the Type of Revolving Credit Loan is specified in any
notice of borrowing with respect thereto, then the requested Loan shall be an
ABR Loan, unless such request is for a Revolving Credit Loan denominated in a
Multi-Currency. If no Interest Period with respect to a Eurocurrency Revolving
Credit Loan is specified in any notice of borrowing, conversion or continuation,
then the relevant



   

42 

 

Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Interest Period with respect to a Eurocurrency Competitive Loan
shall in no case be less than one month’s duration.

Section 2.11. Default Interest. (a) If all or a portion of the principal amount
of any Loan shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans (whether or not overdue) shall
bear interest at a rate per annum which is equal to the rate that would
otherwise be applicable thereto pursuant to the provisions of Section 2.10 plus
2% and (b) if all or a portion of any LC Disbursement, any interest payable on
any Loan or LC Disbursement or any Fee or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum equal to
the rate otherwise applicable to ABR Loans pursuant to Section 2.10(b) plus 2%,
in each case, with respect to clauses (a) and (b) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

Section 2.12. Alternate Rate of Interest.

(a) In the event, and on each occasion, that on the day that is two Business
Days prior to the commencement of any Interest Period for a Eurocurrency Loan
(i) the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate for such Interest Period (including because the Eurocurrency
Screen Rate is not available or published on a current basis), or (ii) the
Required Lenders shall have determined and shall have notified the
Administrative Agent that the Eurocurrency Rate determined or to be determined
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (as conclusively certified by such Lenders) of making or maintaining
Eurocurrency Loans during such Interest Period, the Administrative Agent shall,
as soon as practicable thereafter, give written, facsimile or electronic mail
notice of such determination to the Borrowers and the Lenders. In the event of
any such determination, until the Administrative Agent or the Required Lenders,
as applicable, shall have advised other relevant parties hereto that the
circumstances giving rise to such notice no longer exist, (i) any request by a
Borrower for a Eurocurrency Competitive Loan pursuant to Section 2.3 to be made
after such determination shall be of no force and effect and shall be denied by
the Administrative Agent, (ii) any request by a Borrower for a Eurocurrency
Revolving Credit Loan denominated in Dollars pursuant to Section 2.4 to be made
after such determination shall be deemed to be a request for an ABR Loan, (iii)
any request by a Borrower for a Multi-Currency Revolving Loan to be made after
such determination shall be deemed to be a request for an ABR Loan in an
aggregate principal amount equal to the Dollar equivalent (as determined by the
Foreign Exchange Rate on such date) of the relevant Multi-Currency and (iv) any
request by a Borrower for conversion into or a continuation of a Eurocurrency
Revolving Credit Loan pursuant to Section 2.8 to be made after such
determination shall have no force and effect (in the case of a requested
conversion) or shall be deemed to be a request for a conversion into an ABR Loan
(in the case of a requested continuation); provided, that any request for a
conversion of a Multi-



   

43 

 

Currency Revolving Loan shall be deemed to be a request for a conversion into an
ABR Loan in an aggregate principal amount equal to the Dollar equivalent (as
determined by the Foreign Exchange Rate on such date) of the relevant
Multi-Currency. Also, in the event of any such determination, the relevant
Borrower shall be entitled, in its sole discretion, if the requested Competitive
Loan has not been made, to cancel its acceptance of the Competitive Bids or to
cancel its Competitive Bid Request relating thereto. Each determination by the
Administrative Agent or the Required Lenders hereunder shall be conclusive
absent manifest error.

(b) If at any time the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error), or the Borrower or the
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrower) that the Borrower or the Required
Lenders (as applicable) have determined that (i) the circumstances set forth in
paragraph (a) of this Section 2.12 have arisen and such circumstances are
unlikely to be temporary, (ii) the circumstances set forth in paragraph (a) of
this Section 2.12 have not arisen but the supervisor for the administrator of
the Eurocurrency Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Eurocurrency Rate shall no longer be used for determining
interest rates for loans or (iii) syndicated loans currently being executed, or
that include language similar to that contained in this Section 2.12, are being
executed or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the Eurocurrency Rate, then the Administrative Agent
and ViacomCBS shall endeavor to establish an alternate rate of interest to the
Eurocurrency Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans denominated
in Dollars in the United States at such time, and shall enter into an amendment
to this Agreement to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable (but, for the avoidance
of doubt, such related changes shall not include a reduction of the Applicable
Commitment Fee Rate or Applicable Margin); provided that, if such alternate rate
of interest shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement. Notwithstanding anything to the contrary in
Section 9.8, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within 10 Business Days of the date a copy of such
amendment is provided to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

Section 2.13. Termination, Reduction and Increase of Commitments. (a) Upon at
least three Business Days’ prior irrevocable written, facsimile or electronic
mail notice to the Administrative Agent, ViacomCBS may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in a minimum principal amount of $5,000,000 and in integral
multiples of $1,000,000 in excess thereof and (ii) no such termination or
reduction shall be made if, after giving effect thereto and to any prepayments
of the Loans made on the effective date thereof, (x) the Outstanding Revolving
Extensions of Credit of any Lender would exceed such Lender’s Commitment



   

44 

 

then in effect unless, in the case of a Swingline Lender, such Swingline Lender
shall otherwise consent or (y) the Total Facility Exposure would exceed the
Total Commitment then in effect. The Administrative Agent shall promptly advise
the Lenders of any notice given pursuant to this Section 2.13(a).

(b) Except as otherwise provided in Section 2.21, each reduction in the
Commitments hereunder shall be made ratably among the Lenders in accordance with
their respective Commitments. ViacomCBS agrees to pay to the Administrative
Agent for the account of the Lenders, on the date of termination or reduction of
the Commitments, the Commitment Fees on the amount of the Commitments so
terminated or reduced accrued through the date of such termination or reduction.

(c) Upon a decrease, pursuant to Section 2.13(a) or (b), in the Commitments,
ViacomCBS may decrease the Total Multi-Currency Sublimit and/or the
Multi-Currency Sublimit with respect to any or all Multi-Currencies, in each
case in a minimum principal amount of $5,000,000 and in integral multiples of
$1,000,000 in excess thereof. No such termination or reduction shall be made if,
after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, (i) the Multi-Currency Sublimit with respect to each
applicable Multi-Currency would be less than the Multi-Currency Revolving Loans
outstanding in such Multi-Currency at such time or (ii) the Total Multi-Currency
Sublimit would be less than the outstanding principal amount of Multi-Currency
Revolving Loans at such time.

(d) ViacomCBS shall have the right at any time and from time to time to increase
the Total Commitment to an aggregate amount not to exceed $4,500,000,000 (i) by
requesting that one or more banks or other financial institutions not a party to
this Agreement become a Lender hereunder or (ii) by requesting that any Lender
already party to this Agreement increase the amount of such Lender’s Commitment;
provided, that the addition of any bank or financial institution pursuant to
clause (i) above shall be subject to the consent of the Administrative Agent and
each Issuing Lender (which consent shall not be unreasonably withheld); provided
further, that the Commitment of any bank or other financial institution pursuant
to clause (i) above shall be in an aggregate principal amount at least equal to
$10,000,000; provided further, that the amount of the increase of any Lender’s
Commitment pursuant to clause (ii) above shall be in an aggregate principal
amount at least equal to $10,000,000.

(e) Any additional bank, financial institution or other entity which elects to
become a party to this Agreement and obtain a Commitment pursuant to subsection
(d) of this Section 2.13 shall execute a new lender supplement in substantially
the form of Exhibit G hereto (a “New Lender Supplement”) with ViacomCBS and the
Administrative Agent, whereupon such bank, financial institution or other entity
(herein called a “New Lender”) shall become a Lender for all purposes and to the
same extent as if originally a party hereto and shall be bound by and entitled
to the benefits of this Agreement, and Schedule 1.1 shall be deemed to be
amended to add the name and Commitment of such New Lender.



   

45 

 

(f) Any increase in the Total Commitment pursuant to subsection (d)(ii) of this
Section 2.13 shall be effective only upon the execution by the applicable Lender
and ViacomCBS of a commitment increase letter in substantially the form of
Exhibit H hereto (a “Commitment Increase Letter”), which Commitment Increase
Letter shall be delivered by ViacomCBS or such Lender to the Administrative
Agent not less than five (5) Business Days prior to the applicable Commitment
Increase Date and shall specify (i) the amount of the increase in the Commitment
of such Lender and (ii) the date such increase is to become effective. Upon its
receipt of such Commitment Increase Letter executed by such Lender and
ViacomCBS, the Administrative Agent shall accept such Commitment Increase Letter
and record the information contained therein in the Register.

(g) Any increase in the Total Commitment pursuant to this Section 2.13 shall not
be effective unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Commitment Increase Date;

(ii) each of the representations and warranties made by ViacomCBS and the
Subsidiary Borrowers in Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall be true and
correct in all material respects on such Commitment Increase Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date; and

(iii) the Administrative Agent shall have received each of (A) a certificate of
the corporate secretary or assistant secretary of the Borrowers as to the taking
of any corporate action necessary in connection with such increase and (B) an
opinion or opinions of general counsel to the Borrowers as to their corporate
power and authority to borrow hereunder after giving effect to such increase and
such other matters relating thereto as the Administrative Agent and its counsel
may reasonably request.

Each notice requesting an increase in the Total Commitment pursuant to this
Section 2.13 shall constitute a certification to the effect set forth in clauses
(i) and (ii) of this Section 2.13(g).

(h) On each Commitment Increase Date, each New Lender and each Lender that has
delivered a Commitment Increase Letter, in each case whose new Commitment or
increased Commitment becomes effective on such date, shall purchase by
assignment from the other Lenders such portion of the Loans (if any) owing to
them as shall be designated by the Administrative Agent such that, after giving
effect to all such purchases and assignments, the outstanding Loans owing to
each Lender shall equal such Lender’s Revolving Credit Percentage (calculated
after giving effect to such increase in the Total Commitment) of the aggregate
amount of Loans owing to all Lenders. The purchases and assignments pursuant to
this subsection (h) shall be deemed to have been accomplished in accordance with
Section 9.4(b).



   

46 

 

(i) No Lender shall at any time be required to agree to a request of ViacomCBS
to increase its Commitment or obligations hereunder.

Section 2.14. Optional Prepayments of Revolving Credit Loans. The relevant
Borrower may at any time and from time to time prepay the Revolving Credit
Loans, in whole or in part, without premium or penalty, upon giving irrevocable
written, facsimile or electronic mail notice (or telephone notice promptly
confirmed by written, facsimile or electronic mail notice) to the Administrative
Agent: (i) before 10:00 a.m., New York City time, three Business Days prior to
prepayment, in the case of Eurocurrency Revolving Credit Loans, and (ii) before
10:00 a.m., New York City time, one Business Day prior to prepayment, in the
case of ABR Revolving Credit Loans. Such notice shall specify the date and
amount of prepayment and whether the prepayment is of Eurocurrency Revolving
Credit Loans, ABR Revolving Credit Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each. If a Eurocurrency Revolving
Credit Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the relevant Borrower shall also pay any amounts owing
pursuant to Section 2.16. Upon receipt of any such notice the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of ABR Revolving Credit
Loans) accrued interest to such date on the amount prepaid. Each partial
prepayment of Revolving Credit Loans shall be in an aggregate principal amount
equal to a whole multiple of the Eurocurrency Borrowing Multiple applicable to
the currency in which such Revolving Credit Loans are denominated.

Section 2.15. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein, if after the Effective Date any change in applicable
law or regulation (including any change in the reserve percentages provided for
in Regulation D) or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration thereof
shall change the basis of taxation of payments to any Lender of the principal of
or interest on any Eurocurrency Loan or Absolute Rate Loan made by such Lender
(other than changes in respect of taxes imposed on the overall net income of
such Lender by the jurisdiction in which such Lender has its principal office
(or in which it holds any Eurocurrency Loan or Absolute Rate Loan) or by any
political subdivision or taxing authority therein and other than taxes that
would not have been imposed but for the failure of such Lender to comply with
applicable certification, information, documentation or other reporting
requirements), or shall impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by such Lender, or shall impose on such Lender or
the London interbank market any other condition affecting this Agreement or any
Eurocurrency Loan or Absolute Rate Loan made by such Lender (including any
assessment or charge on or with respect to the Commitments, Loans, deposits or
liabilities incurred to fund Loans, assets consisting of Loans (but not
unrelated assets) or capital attributable to the foregoing), and the result of
any of the foregoing shall be to increase the cost to such Lender of maintaining
its Commitment or making or maintaining any Eurocurrency Loan or Absolute Rate
Loan or Letter of Credit or to reduce the amount of any sum received or



   

47 

 

receivable by such Lender hereunder (whether of principal, interest or
otherwise) in respect of any Eurocurrency Loan or Absolute Rate Loan or Letter
of Credit by an amount deemed by such Lender to be material, then the relevant
Borrower agrees to pay to such Lender as provided in paragraph (c) below such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered. Notwithstanding the foregoing, no Lender
shall be entitled to request compensation under this paragraph with respect to
any Competitive Loan if the change giving rise to such request shall, or in good
faith should, have been taken into account in formulating the Competitive Bid
pursuant to which such Competitive Loan shall have been made.

(b) If any Lender or any Issuing Lender shall have determined that the adoption
after the Effective Date of any law, rule, regulation or guideline regarding
capital adequacy or liquidity, or any change in any law, rule, regulation or
guideline regarding capital adequacy or liquidity, or in the interpretation or
administration of any of the foregoing by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any lending office of such Lender) or
Issuing Lender or any Lender’s or Issuing Lender’s holding company with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s or Issuing Lender’s capital or on the capital of such Lender’s or
Issuing Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender or the LC Exposure of such Lender or Letters of
Credit issued by such Issuing Lender pursuant hereto to a level below that which
such Lender or Issuing Lender or such Lender’s or Issuing Lender’s holding
company could have achieved but for such applicability, adoption, change or
compliance (taking into consideration such Lender’s or Issuing Lender’s policies
and the policies of such Lender’s or Issuing Lender’s holding company with
respect to capital adequacy and liquidity) by an amount deemed by such Lender or
Issuing Lender to be material, then from time to time the relevant Borrower
agrees to pay to such Lender or Issuing Lender as provided in paragraph (c)
below such additional amount or amounts as will compensate such Lender or
Issuing Lender or such Lender’s or Issuing Lender’s holding company for any such
reduction suffered.

(c) A certificate of each Lender or Issuing Lender setting forth such amount or
amounts as shall be necessary to compensate such Lender or Issuing Lender as
specified in paragraph (a) or (b) above, as the case may be, and the basis
therefor in reasonable detail shall be delivered to the relevant Borrower and
shall be conclusive absent manifest error. The relevant Borrower shall pay each
Lender or Issuing Lender the amount shown as due on any such certificate within
30 days after its receipt of the same. Upon the receipt of any such certificate,
the relevant Borrower shall be entitled, in its sole discretion, if any
requested Loan has not been made, to cancel its acceptance of the relevant
Competitive Bids or to cancel the Competitive Bid Request relating thereto,
subject to Section 2.16.

(d) Except as provided in this paragraph, failure on the part of any Lender or
Issuing Lender to demand compensation for any increased costs or reduction in



   

48 

 

amounts received or receivable or reduction in return on capital with respect to
any period shall not constitute a waiver of such Lender’s or Issuing Lender’s
right to demand compensation with respect to any other period. The protection of
this Section 2.15 shall be available to each Lender and Issuing Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed so long as it shall be customary for Lenders or
Issuing Lenders affected thereby to comply therewith. No Lender or Issuing
Lender shall be entitled to compensation under this Section 2.15 for any costs
incurred or reductions suffered with respect to any date unless it shall have
notified the relevant Borrower that it will demand compensation for such costs
or reductions under paragraph (c) above not more than 90 days after the later of
(i) such date and (ii) the date on which it shall have become aware of such
costs or reductions. Notwithstanding any other provision of this Section 2.15,
no Lender or Issuing Lender shall demand compensation for any increased cost or
reduction referred to above if it shall not at the time be the general policy or
practice of such Lender or Issuing Lender (as the case may be) to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any. In the event any Borrower shall reimburse any Lender
or Issuing Lender pursuant to this Section 2.15 for any cost and such Lender or
Issuing Lender (as the case may be) shall subsequently receive a refund in
respect thereof, such Lender or Issuing Lender (as the case may be) shall so
notify such Borrower and, upon its request, will pay to such Borrower the
portion of such refund which such Lender or Issuing Lender (as the case may be)
shall determine in good faith to be allocable to the cost so reimbursed. The
covenants contained in this Section 2.15 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(e) For purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy or liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be changes in law or regulation referred to in paragraphs (a) and (b) of this
Section after the Effective Date, regardless of the date enacted, adopted,
promulgated or issued.

Section 2.16. Indemnity. Each Borrower agrees to indemnify each Lender against
any loss or expense described below which such Lender may sustain or incur as a
consequence of (a) any failure by such Borrower to fulfill on the date of any
borrowing hereunder the applicable conditions set forth in Article IV, (b) any
failure by such Borrower to borrow, continue or convert any Loan hereunder after
irrevocable notice of such borrowing, continuation or conversion has been given
or deemed given or Competitive Bids have been accepted pursuant to Article II,
(c) any payment, prepayment or conversion of a Eurocurrency Loan or Absolute
Rate Loan made to such Borrower required by any other provision of this
Agreement or otherwise made or deemed made, whatever the circumstances may be
that give rise to such payment, prepayment or conversion, or any transfer of any
such Loan pursuant to Section 2.21 or 9.4(b), on a date



   

49 

 

other than the last day of the Interest Period applicable thereto, or (d) if any
breakage is incurred, any failure by a Borrower to prepay a Eurocurrency Loan on
the date specified in a notice of prepayment; provided, that any request for
indemnification made by any Lender to any Borrower pursuant hereto shall be
accompanied by such Lender’s calculation of such amount to be indemnified. The
loss or expense for which such Lender shall be indemnified under this
Section 2.16 shall be equal to the excess, if any, as reasonably determined by
such Lender, of (i) its cost of obtaining the funds for the Loan being paid,
prepaid, converted or not borrowed, continued, prepaid or converted (assumed to
be the Eurocurrency Rate in the case of Eurocurrency Loans) for the period from
the date of such payment, prepayment, conversion or failure to borrow, continue,
prepay or convert to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow, continue, prepay or convert, the Interest
Period for such Loan which would have commenced on the date of such failure)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would be realized by such Lender in reemploying the funds so paid, prepaid,
converted or not borrowed, continued, prepaid or converted for such period or
Interest Period, as the case may be; provided, however, that such amount shall
not include any loss of a Lender’s margin or spread over its cost of obtaining
funds as described above. A certificate of any Lender setting forth any amount
or amounts which such Lender is entitled to receive pursuant to this
Section 2.16 (with calculations in reasonable detail) shall be delivered to the
relevant Borrower and shall be conclusive absent manifest error. This covenant
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

Section 2.17. Pro Rata Treatment; Funding Matters; Evidence of Debt. (a) Except
as required under Section 2.21, each payment or prepayment of principal of any
Revolving Credit Loan, each payment of interest on the Revolving Credit Loans,
each payment of LC Fees, each payment of the Facility Fees, and each reduction
of the Commitments, shall be allocated pro rata among the Lenders in accordance
with their respective Commitments (or, if such Commitments shall have expired or
been terminated, in accordance with the respective principal amounts of their
outstanding Revolving Credit Loans). Each Lender agrees that in computing such
Lender’s portion of any Loan to be made hereunder, the Administrative Agent may,
in its discretion, round such Lender’s percentage of such Loan to the next
higher or lower whole Dollar amount.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the relevant borrowing date that such Lender will not make available to
the Administrative Agent such Lender’s portion of a borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such borrowing in accordance with
this Agreement and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower on such date a corresponding
amount. If and to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the relevant
Borrower agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Borrower, the
interest rate applicable at the time to the relevant Loan and (ii) in the case
of such Lender,



   

50 

 

the Federal Funds Effective Rate. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such borrowing for the purposes of this Agreement;
provided, that such repayment shall not release such Lender from any liability
it may have to such Borrower for the failure to make such Loan at the time
required herein.

(c) The failure of any Lender to make any Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender).

(d) Each Lender may at its option make any Eurocurrency Loan by causing any
domestic or foreign branch or Lender Affiliate of such Lender to make such Loan;
provided, that any exercise of such option shall not affect the obligation of
the relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

(e) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each Loan
made by it from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Borrower with respect to each Loan, the
Type of each Loan and each Interest Period, if any, applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder from any Borrower and each
Lender’s share thereof. The entries made in the accounts maintained pursuant to
this paragraph (e) shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of any Borrower to repay the Loans in accordance with their terms.

(f) In order to expedite the transactions contemplated by this Agreement, each
Subsidiary Borrower shall be deemed, by its execution and delivery of a
Subsidiary Borrower Request, to have appointed ViacomCBS to act as agent on
behalf of such Subsidiary Borrower for the purpose of (i) giving any notices
contemplated to be given by such Subsidiary Borrower pursuant to this Agreement,
including, without limitation, borrowing notices, prepayment notices,
continuation notices, conversion notices, competitive bid requests and
competitive bid acceptances or rejections and (ii) paying on behalf of such
Subsidiary Borrower any Subsidiary Borrower Obligations owing by such Subsidiary
Borrower; provided, that each Subsidiary Borrower shall retain the right, in its
discretion, to directly give any or all of such notices or make any or all of
such payments.

(g) The Administrative Agent shall promptly notify the Lenders upon receipt of
any Subsidiary Borrower Designation and Subsidiary Borrower Request. The
Administrative Agent shall promptly notify the Swingline Lenders upon receipt of
any designation of a Subsidiary Borrower as a Swingline Borrower.



   

51 

 

Section 2.18. Sharing of Setoffs. Except to the extent that this Agreement
provides for payments to be allocated to Revolving Credit Loans, Swingline Loans
or Competitive Loans, as the case may be, each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
any Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means (other than
pursuant to any provision of this Agreement), obtain payment (voluntary or
involuntary) in respect of any category of its Loans or such Lender’s Revolving
Credit Percentage of any LC Disbursement as a result of which the unpaid
principal portion of such Loans or the unpaid portion of such Lender’s Revolving
Credit Percentage of the LC Disbursements shall be proportionately less than the
unpaid principal portion of such Loans or the unpaid portion of the Revolving
Credit Percentage of the LC Disbursements of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in such Loans or the Revolving Credit Percentage of the LC
Disbursements of such other Lender, so that the aggregate unpaid principal
amount of such Loans and participations in such Loans held by each Lender or the
Revolving Credit Percentage of LC Disbursements and participations in LC
Disbursements held by each Lender shall be in the same proportion to the
aggregate unpaid principal amount of all such Loans or LC Disbursements then
outstanding as the principal amount of such Loans or the Revolving Credit
Percentage of LC Disbursements of each Lender prior to such exercise of banker’s
lien, setoff or counterclaim or other event was to the principal amount of all
such Loans or LC Disbursements outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, unless the Lender from which such payment is recovered is required to
pay interest thereon, in which case each Lender returning funds to such Lender
shall pay its pro rata share of such interest. Any Lender holding a
participation in a Loan or LC Disbursement deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by any Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to such Borrower or
issued a Letter of Credit for the account of such Borrower in the amount of such
participation.

Section 2.19. Payments. (a) Except as otherwise expressly provided herein, each
Borrower shall make each payment (including principal of or interest on any Loan
or any Fees or other amounts) hereunder without setoff or counterclaim and shall
make each such payment not later than 12:00 noon, New York City time, on the
date when due in Dollars to the Administrative Agent at its offices at JPMorgan
Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, in immediately
available funds. Notwithstanding the foregoing, each Borrower shall make each
payment with respect to any Loan denominated in any Foreign Currency (including
principal of or interest on any such Loan or other amounts) hereunder without
setoff or counterclaim and shall make each such payment not later than 12:00
noon, New York City time, on the date when due



   

52 

 

in the relevant Foreign Currency to the Administrative Agent at its offices at
JPMorgan Chase Bank, N.A., 500 Stanton Christiana Rd, NCC5, Newark, DE,
19713-2107, Floor 01, in immediately available funds.

(b) Whenever any payment (including principal of or interest on any Loan or any
Fees or other amounts) hereunder shall become due, or otherwise would occur, on
a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

Section 2.20. Taxes. (a) Any and all payments by each Borrower hereunder shall
be made, in accordance with Section 2.19, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, and all liabilities with respect
thereto, in each case in the nature of a tax, imposed by or on behalf of any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto, excluding (i) net income taxes, branch profits taxes and
franchise taxes imposed on the Administrative Agent or any Lender (or
Transferee) as a result of such Administrative Agent or any Lender (or
Transferee) being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, or
having a present or former connection between the Administrative Agent or such
Lender (or Transferee) with the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Administrative
Agent or such Lender (or Transferee) having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (ii) in the case of a Lender, U.S. federal withholding
taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (a) such Lender acquires such interest in such Loan
or Commitment (other than pursuant to an assignment request by any Borrower
under Section 2.21(b)) or (b) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.20, amounts with respect to
such taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office and (iii) any withholding taxes that are imposed by reason of
FATCA (all such nonexcluded taxes, levies, imposts, duties, charges, fees,
deductions, withholdings and liabilities being hereinafter referred to as
“Taxes”). If any Borrower or the Administrative Agent shall be required by law
to deduct any Taxes or Other Taxes from or in respect of any sum payable to any
Agent or any Lender (or Transferee) hereunder, (i) the sum payable shall be
increased by the amount necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.20) such Agent or such Lender (or Transferee) shall receive an amount
equal to the sum it would have received had no such deductions been made, (ii)
such Borrower or the Administrative Agent shall make such deductions and (iii)
such Borrower or the Administrative Agent shall pay the full amount deducted to
the relevant taxing authority or other Governmental Authority in accordance with
applicable law.



   

53 

 

(b) The relevant Borrower agrees to pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The relevant Borrower will indemnify each Lender (or Transferee) and the
Administrative Agent for the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed by the applicable jurisdiction on amounts payable
under this Section 2.20) paid by such Lender (or Transferee) or the
Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority. Such
indemnification shall be made within 30 days after the date such Lender (or
Transferee) or the Administrative Agent, as the case may be, makes written
demand therefor.

(d) Whenever any Taxes or Other Taxes are payable by any Borrower, within 30
days thereafter such Borrower shall send to the Administrative Agent for its own
account or for the account of the relevant Lender, as the case may be, a
certified copy of an official receipt received by such Borrower showing payment
thereof (or other evidence of such payment reasonably satisfactory to the
Administrative Agent).

(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.20 shall survive the
payment in full of the principal of and interest on all Loans made hereunder and
of all other amounts payable hereunder.

(f) In the event that the Borrower is a U.S. Person:

(i) Each Lender (or Transferee) that is not a “United States Person” as defined
in Section 7701(a)(30) of the Code (such Lender (or Transferee), a “Non-U.S.
Person”) shall deliver to ViacomCBS and the Administrative Agent (or, in the
case of a participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service
Form W-8BEN, W-8BEN-E or Form W-8ECI, or, in the case of a Non-U.S. Person
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a
Form W-8BEN or Form W-8BEN-E, or any subsequent versions thereof or successors
thereto (and, if such Non-U.S. Person, claiming an exemption with respect to
payments of “portfolio interest”, delivers a Form W-8BEN or Form W-8BEN-E, an
annual certificate representing that such Non-U.S. Person is not a “bank” for
purposes of Section 881(c)(3)(A) of the Code, is not a 10-percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of ViacomCBS and is not
a controlled foreign corporation related to ViacomCBS (within the meaning of
Section 881(c)(3)(C) of the Code)), properly completed and duly executed by such
Non-U.S. Person claiming complete exemption from U.S. federal withholding tax on
all payments by any Borrower under this Agreement. Such forms shall be delivered
by each Non-U.S. Person promptly after it becomes a party to this Agreement (or,
in the case of any participant,



   

54 

 

promptly after the date such participant purchases the related participation).
In addition, each Non-U.S. Person shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Person. Each Non-U.S. Person shall promptly notify ViacomCBS and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to ViacomCBS and the
Administrative Agent (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Unless ViacomCBS and the Administrative
Agent (or, in the case of a participant, the Lender from which the related
participation shall have been purchased) have received forms or other documents
satisfactory to them indicating that payments to any Lender (or Transferee)
hereunder are not subject to United States withholding tax, the relevant
Borrower or the Administrative Agent shall withhold taxes from such payments at
the applicable statutory rate in the case of payments to or for any such Lender
(or Transferee) that is a Non-U.S. Person. Notwithstanding any other provision
of this Section 2.20(f), a Non-U.S. Person shall not be required to deliver any
form pursuant to this Section 2.20(f) that such Non-U.S. Person is not legally
able to deliver by reason of the adoption of any law, rule or regulation, or any
change in any law, rule or regulation or in the interpretation thereof, in each
case occurring after the date such Non-U.S. Person becomes a Lender (or
Transferee). For purposes of the previous sentence, any regulations or official
interpretations of FATCA issued after the date such Non-U.S. Person becomes a
Lender (or Transferee) shall be treated as having been issued before such date.

(ii)       If a payment made to a Lender (or Transferee) under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
(or Transferee) were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender (or Transferee) shall deliver to
ViacomCBS and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by ViacomCBS and the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by ViacomCBS and the Administrative Agent as
may be necessary for ViacomCBS and the Administrative Agent to comply with their
obligations under FATCA, to determine that such Lender (or Transferee) has
complied with such Lender’s (or Transferee's) obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

(g) A Lender that is entitled to an exemption from or reduction of any non-U.S.
withholding tax under the law of the jurisdiction in which a Borrower is
located, or under any treaty to which such jurisdiction is a party, with respect
to payments under this Agreement shall deliver to such Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such



   

55 

 

documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.

(h) No Borrower shall be required to pay any additional amounts pursuant to
paragraph (a) above (i) if the obligation to pay such additional amounts would
not have arisen but for a failure by the applicable Lender (or Transferee) to
comply with the provisions of paragraph (f) or (g) above or (ii) in the case of
a Transferee, to the extent such additional amounts exceed the additional
amounts that would have been payable had no transfer or assignment to such
Transferee occurred; provided, however, that each Borrower shall be required to
pay those amounts to any Agent or Lender (or Transferee) that it was required to
pay hereunder prior to the failure of such Agent or Lender (or Transferee) to
comply with the provisions of such paragraph (f) or (g).

Section 2.21. Termination or Assignment of Commitments Under Certain
Circumstances. (a) Any Lender (or Transferee) claiming any additional amounts
payable pursuant to Section 2.15 or Section 2.20 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by any Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the sole good faith determination of such
Lender (or Transferee), be otherwise disadvantageous to such Lender (or
Transferee).

(b) In the event that (i) any Lender shall have delivered a notice or
certificate pursuant to Section 2.15, (ii) any Borrower shall be required to
make additional payments to any Lender under Section 2.20, (iii) any Lender (a
“Non-Consenting Lender”) shall withhold its consent to any amendment described
in clause (i) or (ii) of Section 9.8(b) as to which consents have been obtained
from the Required Lenders, (iv) any Lender shall be or become a Defaulting
Lender or (v) any Lender delivers a Notice of Objection pursuant to Section
2.25, ViacomCBS shall have the right, at its own expense, upon notice to such
Lender (or Lenders) and the Administrative Agent, (i) to terminate the
Commitments of such Lender (except in the case of clause (iii) above) or (ii) to
require such Lender (or, in the case of clause (iii) above, each Non-Consenting
Lender) to transfer and assign without recourse (in accordance with and subject
to the restrictions contained in Section 9.4) all its interests, rights and
obligations under this Agreement to one or more other financial institutions
acceptable to ViacomCBS (unless an Event of Default has occurred and is
continuing) and the Administrative Agent, which approval in each case shall not
be unreasonably withheld, which shall assume such obligations; provided, that
(A) in the case of any replacement of Non-Consenting Lenders, each assignee
shall have consented to the relevant amendment, (B) no such termination or
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority, (C) the Borrowers or the assignee (or assignees), as the
case may be, shall pay to each affected Lender in immediately available funds on
the date of such termination or assignment the principal of and interest accrued
to the date of payment on the Loans made by it hereunder and all other amounts
accrued for its account or owed to it hereunder and (D) ViacomCBS may not
terminate Commitments



   

56 

 

representing more than 10% of the original aggregate Commitments pursuant to
this paragraph (b).

Section 2.22. Currency Equivalents. (a) The Administrative Agent shall determine
the Dollar equivalent of each Competitive Bid Loan in a Foreign Currency and
each Multi-Currency Revolving Loan as of the first day of each Interest Period
applicable thereto and, in the case of any such Interest Period of more than
three months, at three-month intervals after the first day thereof. The
Administrative Agent shall promptly notify the applicable Borrowers and the
Lenders of the Dollar equivalent so determined by it. Each such determination
shall be based on the Spot Rate (i) (A) on the date of the related Competitive
Bid Request, for purposes of the initial determination of such Competitive Bid
Loan, and (B) on the date of the related Revolving Credit Borrowing Request, for
purposes of the initial determination of such Multi-Currency Revolving Loan, and
(ii) on the fourth Business Day prior to the date on which such Dollar
equivalent is to be determined, for purposes of subsequent determinations.

(b) The Administrative Agent shall determine the Dollar equivalent of the
Aggregate LC Exposure related to each Letter of Credit issued in a Foreign
Currency as of the date of the issuance thereof, at three-month intervals after
the date of issuance thereof and as of the date of each drawing thereunder. Each
such determination shall be based on the Spot Rate (i) on the date of the
related notice of any proposed issuance of a Letter of Credit pursuant to
Section 2.7(c), in the case of the initial determination of such Letter of
Credit, (ii) on the second Business Day prior to the date as of which such
Dollar equivalent is to be determined, in the case of any subsequent
determination with respect to an outstanding Letter of Credit and (iii) on the
second Business Day prior to the related drawing thereunder, in the case of any
determination as to a drawing thereunder.

(c) If after giving effect to any such determination of a Dollar equivalent with
respect to Competitive Bid Loans or Letters of Credit, the Dollar equivalent
thereof exceeds $150,000,000, ViacomCBS shall, or shall cause the applicable
Subsidiary Borrowers to, within five Business Days, (i) in the case of an excess
with respect to Competitive Bid Loans, prepay outstanding Competitive Bid Loans
in Foreign Currencies to eliminate such excess, (ii) in the case of an excess
with respect to Letters of Credit, cause to be reduced (or, at the relevant
Borrower’s option, cash collateralize) outstanding Letters of Credit in Foreign
Currencies to eliminate such excess, or (iii) in each case, take such other
action to the extent necessary to eliminate any such excess. If after giving
effect to any such determination of a Dollar equivalent with respect to
Multi-Currency Revolving Loans, the Dollar equivalent thereof exceeds (A) the
Multi-Currency Sublimit for any currency or (B) the Total Multi-Currency
Sublimit, ViacomCBS shall, or shall cause the relevant Subsidiary Borrowers to,
within five Business Days, prepay outstanding Multi-Currency Revolving Loans so
that the Specified Currency Availability for each currency is greater than or
equal to zero and so that the Total Specified Currency Availability is greater
than or equal to zero or take such other action to the extent necessary to
eliminate any such excess.

(d) Notwithstanding the foregoing, if at any time (i) the Commitment Utilization
Percentage is greater than 110%, ViacomCBS shall, or shall cause the relevant



   

57 

 

Subsidiary Borrowers to, within five Business Days prepay outstanding
Competitive Bid Loans in Foreign Currencies, prepay outstanding Multi-Currency
Revolving Loans, cause to be reduced (or, at the relevant Borrower’s option,
cash collateralize) outstanding Letters of Credit in Foreign Currencies or take
such other action to the extent necessary to eliminate any such excess, or (ii)
the Dollar equivalent of the outstanding Multi-Currency Revolving Loans is
greater than 110% of (A) the Multi-Currency Sublimit for any currency or (B) the
Total Multi-Currency Sublimit, ViacomCBS shall, or shall cause the relevant
Subsidiary Borrowers to, within five Business Days, prepay outstanding
Multi-Currency Revolving Loans so that the Specified Currency Availability for
each currency is greater than or equal to zero and so that the Total Specified
Currency Availability is greater than or equal to zero or take such other action
to the extent necessary to eliminate any such excess.

(e) If any prepayment of a Competitive Bid Loan or a Multi-Currency Revolving
Loan occurs pursuant to this Section 2.22 on a day which is not the last day of
the then current Interest Period with respect thereto, ViacomCBS shall, or shall
cause the applicable Subsidiary Borrowers to, pay to the Lenders such amounts,
if any, as may be required pursuant to Section 2.16.

Section 2.23. Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s London office on any Business Day preceding that on which the final
judgment is given. The obligations of each Borrower in respect of any sum due to
any Lender or the Administrative Agent hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Administrative Agent, as the case may be, of any sum adjudged to be so due in
such other currency such Lender or the Administrative Agent, as the case may be,
may in accordance with normal banking procedures purchase the specified currency
with such other currency. If the amount of the specified currency so purchased
is less than the sum originally due to such Lender or the Administrative Agent,
as the case may be, in the specified currency, the applicable Borrower agrees,
to the fullest extent that it may effectively do so, as a separate obligation
and notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (i) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (ii) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender as
compared to such Lender’s Total Facility Percentage, such Lender or the
Administrative Agent, as the case may be, agrees to remit such excess to the
applicable Borrower.

Section 2.24. Defaulting Lenders. If any Lender becomes a Defaulting Lender
then, upon notice to such effect by the Administrative Agent (which notice shall



   

58 

 

be given promptly after the Administrative Agent determines that any Lender
shall have become a Defaulting Lender, including as a result of being advised
thereof by ViacomCBS), the following provisions shall apply:

(i) Commitment Fees shall cease to accrue, and shall cease to be payable, on the
unused portion of such Defaulting Lender’s Commitment while such Defaulting
Lender remains a Defaulting Lender.

(ii) The Commitment and outstanding extensions of credit of such Defaulting
Lender shall not be included in determining whether the Required Lenders or
other requisite Lenders have taken or may take any action hereunder (including
any consent to any amendment or waiver); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender shall
require the consent of such Defaulting Lender (in such case, to the extent such
Defaulting Lender is an affected Lender).

(iii) All or any part of such Defaulting Lender’s ABR Swingline Exposure at such
time (other than the portion thereof attributable to ABR Swingline Loans made by
such Defaulting Lender in its capacity as a Swingline Lender) and LC Exposure
shall be reallocated among the non-Defaulting Lenders in accordance with their
pro rata shares of the Total Commitment, but only to the extent such
reallocation would not result in the Outstanding Revolving Extensions of Credit
of any non-Defaulting Lender (including the portion of the ABR Swingline
Exposure of such Defaulting Lender to be reallocated to such non-Defaulting
Lender) exceeding such non-Defaulting Lender’s Commitment (unless, in the case
of a non-Defaulting Lender that is a Swingline Lender, such non-Defaulting
Lender shall otherwise consent).

(iv) If the LC Exposure of such Defaulting Lender is reallocated pursuant to
subparagraph (iii) above, then the LC Fee payable to the Lenders shall be
adjusted in accordance with such reallocation.

(v) If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, then one or more Borrowers shall within one Business Day
following notice by the Administrative Agent, do one or both (at such Borrower’s
election) of the following in an amount necessary to allow the reallocation
described in clause (iii) above to be fully effected within the limit of the
non-Defaulting Lenders’ Commitments: (x) prepay the portion of the aggregate
principal amount of outstanding ABR Swingline Loans allocated to such Defaulting
Lender at such time and/or (y) cash collateralize for the benefit of the Issuing
Lenders one or more Borrower’s obligations corresponding to the portion of such
Defaulting Lender’s LC Exposure (in each case, as determined after giving effect
to any partial reallocation pursuant to clause (iii) above) for so long as such
LC Exposure is outstanding or such Defaulting Lender remains a Defaulting
Lender.



   

59 

 

(vi) If a Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (v) above, such Borrower shall not be required to
pay any fees to such Defaulting Lender with respect to such Defaulting Lender’s
LC Exposure during the period such Defaulting Lender’s LC Exposure is cash
collateralized.

(vii) The Administrative Agent may adjust the allocation of payments hereunder
to ensure that a Defaulting Lender does not receive payment in respect of any
Loan or LC Disbursement that it did not fund or to reflect any of the actions or
adjustments referred to herein.

In the event that the Administrative Agent, each Borrower, the Swingline Lender
and each Issuing Lender agree that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then (A) the
aggregate principal amount of all ABR Swingline Loans outstanding at such time
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans (other than Competitive Loans and Swingline Loans) and
participations in unreimbursed Letter of Credit disbursements of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its pro rata share and (B)
any cash collateral provided by any Borrowers under clause (v) above with
respect to such Lender’s LC Exposure shall be released by the Issuing Lenders
and returned to such Borrowers. The rights and remedies against a Defaulting
Lender set forth in this Section 2.24 are in addition to other rights and
remedies that each Borrower, the Administrative Agent or any Lender that is not
a Defaulting Lender may have against such Defaulting Lender.

 

Section 2.25. Designation of Subsidiary Borrowers. ViacomCBS may at any time and
from time to time designate any Subsidiary as a Subsidiary Borrower by delivery
to the Administrative Agent of a Subsidiary Borrower Designation executed by
such Subsidiary and ViacomCBS. As soon as practicable upon receipt thereof, the
Administrative Agent will post a copy of such Subsidiary Borrower Designation to
the Lenders on IntraLinks or another website accessible to all Lenders. Each
Subsidiary Borrower Designation shall become effective on the date ten Business
Days after it has been posted by the Administrative Agent (subject to the
receipt by any Lender of any information under the Patriot Act, the Beneficial
Ownership Regulation (in the case of a non-U.S. Subsidiary Borrower only) and
other “know-your-customer” laws reasonably requested by it not later than the
third Business Day after the posting date of such Subsidiary Borrower
Designation), unless prior thereto, in the case of a Subsidiary that is
organized in a non-U.S. jurisdiction, the Administrative Agent shall have
received written notice from any Lender that it is unlawful under Federal or
applicable state or foreign law for such Lender to make Loans or otherwise
extend credit to or do business with such Subsidiary, directly or through a
Lender Affiliate, as provided herein (a “Notice of Objection”), in which case
such Subsidiary Borrower Designation shall not become effective until such time
as such Lender withdraws such Notice of Objection or ceases to be a Lender
hereunder. Upon the effectiveness of a Subsidiary Borrower Designation as



   

60 

 

provided in the preceding sentence, the applicable Subsidiary shall for all
purposes of this Agreement be a Subsidiary Borrower and a party to this
Agreement.

Section 2.26. Extension of Revolving Credit Maturity Date.

(a) At least 30 days but not more than 60 days prior to any anniversary of the
Effective Date (provided that ViacomCBS may not exercise such right more than
twice), ViacomCBS may, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), request a one-year extension of the Revolving
Credit Maturity Date then in effect (an “Extension Request”); provided that the
Revolving Credit Maturity Date may not be extended pursuant to an Extension
Request more than once in any 12-month period. Within 10 Business Days after the
delivery of such Extension Request (or such later date as ViacomCBS and the
Administrative Agent shall agree) (the “Extension Deadline”), each Lender shall
notify the Administrative Agent and ViacomCBS promptly (but in any event no
later than the Extension Deadline) in writing whether or not it consents to such
Extension Request (which consent may be given or withheld in such Lender’s sole
and absolute discretion) (each Lender agreeing to an Extension Request, an
“Extending Lender” and each Lender declining to agree to an Extension Request, a
“Non-Extending Lender”). Any Lender with a then-effective Commitment may consent
to an Extension Request irrespective of whether such Lender previously had not
been an Extending Lender with respect to a previous Extension Request. Any
Lender not responding within the above specified time period shall be deemed not
to have consented to such Extension Request. The Administrative Agent shall
promptly notify ViacomCBS and the Lenders of the Lenders’ responses.

(b) The Revolving Credit Maturity Date shall be extended only if the Required
Lenders have consented to the Extension Request. For each such Extension
Request, if so consented to, (i) the Revolving Credit Maturity Date, as to
Extending Lenders (irrespective of whether such Lender previously had been a
Non-Extending Lender), shall be extended to the same date in the following year
after giving effect to any prior extensions (such existing Revolving Credit
Maturity Date being the “Extension Effective Date”) and (ii) the Revolving
Credit Maturity Date, as to any Non-Extending Lender (provided that the
Commitment of such Non-Extending Lender is not assumed in accordance with
Section 2.26(f) on or prior to the applicable Extension Effective Date), shall
remain the Revolving Credit Maturity Date in effect for such Non-Extending
Lender prior to the Extension Effective Date. With respect to any previously
Non-Extending Lender who is an Extending Lender with respect to a current
Extension Request, by giving its consent, such Extending Lender shall be
approving an extension of more than one year.

(c) In the event of any such extension, the Commitment of each Non-Extending
Lender that has not been replaced as provided in Section 2.26(f) shall terminate
on the Revolving Credit Maturity Date in effect prior to any such extension, and
the outstanding principal balance of all Loans, accrued and unpaid interest and
other fees payable hereunder to such Non-Extending Lender shall become due and
payable on such Revolving Credit Maturity Date. Thereafter, the aggregate
Commitments effective



   

61 

 

as of such Revolving Credit Maturity Date shall be deemed equal to the
Commitments of the Extending Lenders and the Assuming Lenders in respect of such
extension.

(d) Notwithstanding the foregoing, the extension of the Revolving Credit
Maturity Date pursuant to this Section 2.26 shall not be effective with respect
to any Lender unless (i) no Default or Event of Default has occurred and is
continuing on the Extension Effective Date and immediately after giving effect
to such extension and (ii) the representations and warranties set forth in
Article III are true and correct in all material respects on and as of the
Extension Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
2.26(d), the representations and warranties contained in Sections 3.2, 3.3 and
3.11 shall be deemed to refer to the most recent statements furnished pursuant
to Section 5.1. As a condition precedent to each such extension, ViacomCBS shall
deliver to the Administrative Agent a certificate of ViacomCBS dated as of the
Extension Effective Date signed by a Responsible Officer of ViacomCBS certifying
as to compliance with this Section 2.26(d).

(e) Notwithstanding anything to the contrary in this Section 2.26, the Revolving
Credit Maturity Date may not be extended with respect to any Issuing Lender
without the prior written consent of such Issuing Lender (it being understood
and agreed that, in the event any Issuing Lender shall not have consented to any
such extension, (i) such Issuing Lender shall continue to have all the rights
and obligations of an Issuing Lender hereunder through the applicable existing
Revolving Credit Maturity Date and thereafter shall have no obligation to issue,
amend, extend or renew any Letter of Credit (but shall continue to be entitled
to the benefits hereunder as to Letters of Credit issued prior to such time) and
(ii) ViacomCBS shall cause the Aggregate LC Exposure attributable to Letters of
Credit issued by such Issuing Lender to be zero no later than the day on which
such Aggregate LC Exposure would have been required to have been reduced to zero
in accordance with the terms hereof without giving effect to the effectiveness
of the extension of the applicable existing Revolving Credit Maturity Date
pursuant to this Section 2.26 (and, in any event, no later than such existing
Revolving Credit Maturity Date) together with any accrued interest thereon, on
the existing Revolving Credit Maturity Date).

(f) If there are any Non-Extending Lenders, ViacomCBS shall have the right to
arrange for one or more Extending Lenders or new Lenders that will agree to an
extension of the Revolving Credit Maturity Date (each new Lender an “Assuming
Lender”) to assume, effective as of the Extension Effective Date, any
Non-Extending Lender’s entire Commitment and all of the obligations of such
Non-Extending Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Extending Lender; provided however
that:

(i)           all additional cost reimbursements, expense reimbursements and
indemnities payable to such Non-Extending Lender, and all other accrued and
unpaid amounts owing to such Non-Extending Lender hereunder, as of the



   

62 

 

effective date of such assignment shall have been paid to such Non-Extending
Lender; and

(ii)          with respect to any such Assuming Lender, any applicable
processing and recordation fee required under Section 9.4(b) for such assignment
shall have been paid,

provided further that such Non-Extending Lender’s rights under Sections 2.15,
2.16, 2.20 and 9.5, and its indemnification obligations under Article VII, shall
survive such assignment as to matters occurring prior to the date of assignment.
At least one Business Day prior to the applicable Extension Effective Date, (x)
each such Assuming Lender, if any, shall have delivered to ViacomCBS and the
Administrative Agent an Assignment and Acceptance, duly executed by such
Assuming Lender, such Non-Extending Lender, ViacomCBS and the Administrative
Agent and (y) each such Extending Lender shall have delivered confirmation in
writing satisfactory to ViacomCBS and the Administrative Agent as to the
increase in the amount of its Commitment. Upon the payment or prepayment of all
amounts referred to in clauses (i) and (ii) above, each such Assuming Lender, as
of the Extension Effective Date, will be substituted for such Non-Extending
Lender under this Agreement and shall become a Lender for all purposes of this
Agreement with the rights and obligations of a Lender hereunder, without any
further acknowledgment by or the consent of the other Lenders, and the
obligations of each such Non-Extending Lender hereunder shall, by the provisions
hereof, be released and discharged.

(g) In connection with any extension of the Revolving Credit Maturity Date under
this Section 2.26, the Administrative Agent and ViacomCBS may, without the
consent of any Lender or Issuing Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent and ViacomCBS, to give effect to the
provisions of this Section 2.26.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

ViacomCBS hereby represents and warrants, and each Subsidiary Borrower by its
execution and delivery of a Subsidiary Borrower Request represents and warrants
(to the extent specifically applicable to such Subsidiary Borrower), to each of
the Lenders that:

Section 3.1. Corporate Existence. Each of ViacomCBS and each Material
Subsidiary: (a) is a corporation, partnership or other entity duly organized and
validly existing under the laws of the jurisdiction of its organization; (b) has
all requisite corporate or other power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its assets
and carry on its business as now being conducted, except where the failure to
have any of the foregoing would not result in a Material Adverse Effect; and (c)
is qualified to do business in all jurisdictions in



   

63 

 

which the nature of the business conducted by it makes such qualification
necessary and where failure so to qualify would result in a Material Adverse
Effect.

Section 3.2. Financial Condition. The consolidated balance sheet of ViacomCBS
and its Consolidated Subsidiaries as at December 31, 2018, and the related
consolidated statements of operations and cash flows of ViacomCBS and its
Consolidated Subsidiaries for the fiscal year ended on such date, with the
opinion thereon of PricewaterhouseCoopers LLP, heretofore furnished to each of
the Lenders (or made available to the Lenders through access to a web site,
including, without limitation, www.sec.gov), fairly present the consolidated
financial condition of ViacomCBS and its Consolidated Subsidiaries as at such
date and the consolidated results of their operations for the fiscal year ended
on such date in accordance with GAAP. Neither ViacomCBS nor any of its Material
Subsidiaries had on December 31, 2018 any known material contingent liability,
except as referred to or reflected or provided for in any Exchange Act Report or
in such balance sheets (or the notes thereto) as at such date.

Section 3.3. Litigation. Except as disclosed to the Lenders in any Exchange Act
Report filed prior to the Effective Date or otherwise disclosed in writing to
the Lenders prior to the Effective Date, there are no legal or arbitral
proceedings, or any proceedings by or before any Governmental Authority, pending
or (to the knowledge of ViacomCBS) threatened against ViacomCBS or any of its
Material Subsidiaries which have resulted in a Material Adverse Effect (it being
agreed that any legal or arbitral proceedings which have been disclosed in any
Exchange Act Report, whether threatened, pending, resulting in a judgment or
otherwise, prior to the time a final judgment for the payment of money shall
have been recorded against ViacomCBS or any Material Subsidiary by any
Governmental Authority having jurisdiction, and the judgment is non-appealable
(or the time for appeal has expired) and all stays of execution have expired or
been lifted shall not, in and of itself, be deemed to result in a Material
Adverse Effect). “Exchange Act Report” shall mean, collectively, (a) the Annual
Report of ViacomCBS on Form 10-K for the year ended December 31, 2018, Quarterly
Reports on Form 10-Q and Reports on Form 8-K of ViacomCBS filed with or
furnished to the SEC and available on the SEC’s website subsequent to December
31, 2018, and prior to the Effective Date, in each case, as amended or
supplemented before the Effective Date and (b) the Annual Report of Viacom on
Form 10-K for the year ended September 30, 2019 and Reports on Form 8-K of
Viacom filed with or furnished to the SEC and available on the SEC’s website
subsequent to September 30, 2019, and prior to the Effective Date, in each case,
as amended or supplemented before the Effective Date.

Section 3.4. No Breach, Etc. None of the execution and delivery of this
Agreement, the consummation of the transactions herein contemplated and
compliance with the terms and provisions hereof will conflict with or result in
a breach of, or require any consent under, the charter or By-laws (or other
equivalent organizational documents) of any Borrower, or any applicable law or
regulation, or any order, writ, injunction or decree of any Governmental
Authority, or any material agreement or instrument to which ViacomCBS or any of
its Material Subsidiaries is a party or by which any of them is bound or to
which any of them is subject, or constitute a default under any such agreement
or instrument, or result in the creation or imposition of any Lien upon any of



   

64 

 

the revenues or assets of ViacomCBS or any of its Material Subsidiaries pursuant
to the terms of any such agreement or instrument. Neither ViacomCBS nor any of
its Material Subsidiaries is in default under or with respect to any of its
material contractual obligations in any respect which would have a Material
Adverse Effect.

Section 3.5. Corporate Action. Each Borrower has all necessary corporate power
and authority to execute, deliver and perform its obligations under this
Agreement; the execution and delivery by each Borrower of this Agreement (or, in
the case of each Subsidiary Borrower, the relevant Subsidiary Borrower Request),
and the performance by each Borrower of this Agreement, have been duly
authorized by all necessary corporate action on such Borrower’s part; this
Agreement (or, in the case of each Subsidiary Borrower, the relevant Subsidiary
Borrower Request) has been duly and validly executed and delivered by each
Borrower; and this Agreement constitutes a legal, valid and binding obligation
of each Borrower, enforceable in accordance with its terms except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

Section 3.6. Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by each Borrower of this Agreement or for the
validity or enforceability hereof.

Section 3.7. ERISA. ViacomCBS and, to the best of its knowledge, its ERISA
Affiliates have fulfilled their respective obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan and are in compliance
in all material respects with the currently applicable provisions of ERISA and
the Code except where any failure or non-compliance would not result in a
Material Adverse Effect.

Section 3.8. Taxes. ViacomCBS and its Material Subsidiaries, to the knowledge of
ViacomCBS, have filed all United States Federal income tax returns and all other
material tax returns which are required to be filed by or in respect of them and
have paid or caused to be paid all taxes shown as due on such returns or
pursuant to any assessment received by ViacomCBS or any of its Material
Subsidiaries, except those being contested and reserved against in accordance
with Section 5.2.

Section 3.9. Investment Company Act. No Borrower is an “investment company”, or
a company “controlled” by an “investment company”, subject to regulation under
the Investment Company Act of 1940, as amended.

Section 3.10. Environmental. Except as in the aggregate would not have a
Material Adverse Effect, neither ViacomCBS nor any of its Subsidiaries has
received any notice of violation, alleged violation, non-compliance or liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of its



   

65 

 

or its Subsidiaries’ Properties or business, nor does ViacomCBS have any
knowledge that any notice will be received or is being threatened.

Section 3.11. Material Subsidiaries. The list of Subsidiaries set forth in the
Annual Report of ViacomCBS on Form 10-K for the year ended December 31, 2018, is
complete and correct in all material respects with respect to Material
Subsidiaries as of the date such Form 10-K was filed.

Section 3.12. Anti-Corruption Laws and Sanctions. ViacomCBS has implemented and
maintains in effect policies and procedures designed to ensure compliance by
ViacomCBS, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions, and to the
knowledge of ViacomCBS’s Chief Executive Officer, Chief Operating Officer, Chief
Financial Officer, Controller, Treasurer and General Counsel, is in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of ViacomCBS, any Subsidiary or, to the knowledge of ViacomCBS’s Chief
Executive Officer, Chief Operating Officer, Chief Financial Officer, Controller,
Treasurer and General Counsel, any director, officer or employee of ViacomCBS or
any Subsidiary that will act in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing will be made
or Letter of Credit issued (A) for the purpose of an offer, payment, promise to
pay or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of applicable Anti-Corruption Laws, or (B) for
the purpose of funding, financing or facilitating unauthorized transactions with
any Sanctioned Person. No transactions undertaken by ViacomCBS and its
Subsidiaries hereunder will be undertaken in violation of Anti-Corruption Laws
or applicable Sanctions.

ARTICLE IV

CONDITIONS OF EFFECTIVENESS AND LENDING

Section 4.1. Effectiveness. The effectiveness of this Agreement is subject to
the satisfaction of the following conditions:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of ViacomCBS.

(b) Closing Certificate. The Administrative Agent shall have received a Closing
Certificate, substantially in the form of Exhibit E, of ViacomCBS, dated the
Effective Date, with appropriate insertions and attachments.

(c) Fees, Expenses and Interest. The Administrative Agent shall have received,
in immediately available funds, payment of all outstanding loans and interest
and fees accrued to the Effective Date under the Existing Credit Agreement, as
well as costs, fees, out-of-pocket expenses, compensation and other amounts then
due and payable in connection with the Existing Credit Agreement.

(d) Opinion of Counsel. The Administrative Agent shall have received an opinion
of the general counsel of ViacomCBS, dated the Effective Date, in form and



   

66 

 

substance satisfactory to the Administrative Agent and customary for
transactions of this type.

(e) Termination of CBS Credit Agreement. On or prior to the Effective Date, all
principal, accrued and unpaid interest, fees, premium, if any, and other amounts
outstanding under and with respect to the CBS Credit Agreement (other than any
applicable Designated Letters of Credit) shall have been repaid in full, all
commitments to extend credit thereunder shall have been terminated and any
security interests and guarantees in connection therewith shall have been
terminated and/or released. Each Lender party hereto that is a lender under the
CBS Credit Agreement on the Effective Date hereby waives the requirement for a
notice of such termination pursuant to Section 2.13 of the CBS Credit Agreement
to be delivered three Business Days prior to the effectiveness of such
termination.

Upon satisfaction of each of the conditions set forth in this Section 4.1,
ViacomCBS and the Administrative Agent shall execute a certificate of
effectiveness in the form attached hereto as Exhibit I confirming such
satisfaction and confirming the Effective Date and, thereafter, the
Administrative Agent shall promptly notify the Lenders in writing of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.2. Initial Loans to Subsidiary Borrowers. The obligations of the
Lenders or Issuing Lenders, as the case may be, to make the initial extension of
credit hereunder (whether in the form of a Loan or the issuance of a Letter of
Credit) to a particular Subsidiary Borrower, if designated as such on or after
the Effective Date, is subject to the satisfaction of the condition that
ViacomCBS shall have delivered to the Administrative Agent a Closing Certificate
of such Subsidiary Borrower, with appropriate insertions and attachments, one or
more executed legal opinions with respect to such Subsidiary Borrower, and, to
the extent not previously provided in connection with Section 2.25 hereto, all
documentation and other information reasonably requested by any Lender through
the Administrative Agent at least five Business Days prior to such initial
extension of credit to satisfy the requirements of bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act and the Beneficial Ownership Regulation
(in the case of a non-U.S. Subsidiary Borrower only), in each case, in form and
substance reasonably satisfactory to the Administrative Agent.

Section 4.3. All Credit Events. The obligation of each Lender to make each Loan,
and the obligation of each Issuing Lender to issue each Letter of Credit, are
subject to the satisfaction of the following conditions:

(a) The Administrative Agent shall have received a request for, or notice of,
such Credit Event if and as required by Section 2.3, 2.4, 2.6 or 2.7, as
applicable;

(b) Each of the representations and warranties made by ViacomCBS and, in the
case of a borrowing by a Subsidiary Borrower, by such Subsidiary Borrower, in
Sections 3.1, 3.2, 3.4, 3.5 and 3.6 shall be true and correct in all material
respects on and as of the date of such Credit Event with the same effect as
though made on and as of such



   

67 

 

date, except to the extent such representations and warranties expressly relate
to an earlier date in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date;

(c) At the time of and immediately after giving effect to such Credit Event no
Default or Event of Default shall have occurred and be continuing; and

(d) After giving effect to such Credit Event, (i) with respect to Revolving
Credit Loans, (A) the Outstanding Revolving Extensions of Credit of each Lender
shall not exceed such Lender’s Commitment then in effect unless, in the case of
a Swingline Lender, such Swingline Lender shall otherwise consent and (B) the
Total Facility Exposure shall not exceed the Total Commitment then in effect,
and (ii) with respect to Multi-Currency Revolving Loans, (A) the outstanding
Multi-Currency Revolving Loans in a particular Multi-Currency shall not exceed
the Multi-Currency Sublimit for such currency and (B) the aggregate outstanding
Multi-Currency Revolving Loans shall not exceed the Total Multi-Currency
Sublimit.

Each Credit Event shall be deemed to constitute a representation and warranty by
ViacomCBS on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.3.

ARTICLE V

COVENANTS

ViacomCBS covenants and agrees with each Lender that, as long as the Commitments
shall be in effect or the principal of or interest on any Loan shall be unpaid,
or there shall be any Aggregate LC Exposure, unless the Required Lenders shall
otherwise consent in writing:

Section 5.1. Financial Statements. ViacomCBS shall deliver to each of the
Lenders:

(a) within 60 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of ViacomCBS, consolidated statements of operations
and cash flows of ViacomCBS and its Consolidated Subsidiaries for such period
and for the period from the beginning of the respective fiscal year to the end
of such period, and the related consolidated balance sheet as at the end of such
period, setting forth in each case in comparative form the corresponding
consolidated figures for the corresponding period in the preceding fiscal year,
accompanied by a certificate of a Financial Officer of ViacomCBS which
certificate shall state that such financial statements fairly present the
consolidated financial condition and results of operations of ViacomCBS and its
Consolidated Subsidiaries in accordance with GAAP as at the end of, and for,
such period, subject to normal year-end audit adjustments; provided, that the
requirement herein for the furnishing of such quarterly financial statements may
be fulfilled by providing to the Lenders the report of ViacomCBS to the SEC on
Form 10-Q for



   

68 

 

the applicable quarterly period, accompanied by the officer’s certificate
described in the last paragraph of this Section 5.1;

(b) within 120 days after the end of each fiscal year of ViacomCBS, consolidated
statements of operations and cash flows of ViacomCBS and its Consolidated
Subsidiaries for such year and the related consolidated balance sheet as at the
end of such year, setting forth in comparative form the corresponding
consolidated figures for the preceding fiscal year, and accompanied by an
opinion thereon (unqualified as to the scope of the audit) of independent
certified public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements fairly present the
consolidated financial condition and results of operations of ViacomCBS and its
Consolidated Subsidiaries as at the end of, and for, such fiscal year; provided,
that the requirement herein for the furnishing of annual financial statements
may be fulfilled by providing to the Lenders the report of ViacomCBS to the SEC
on Form 10-K for the applicable fiscal year;

(c) promptly upon their becoming publicly available, copies of all registration
statements and regular periodic reports (including without limitation any and
all reports on Form 8-K), if any, which ViacomCBS or any of its Subsidiaries
shall have filed with the SEC or any national securities exchange;

(d) promptly upon the mailing thereof to the shareholders of ViacomCBS
generally, copies of all financial statements, reports and proxy statements so
mailed;

(e) within 30 days after a Responsible Officer of ViacomCBS knows or has reason
to believe that any of the events or conditions specified below with respect to
any Plan or Multiemployer Plan have occurred or exist which would reasonably be
expected to result in a Material Adverse Effect, a statement signed by a senior
financial officer of ViacomCBS setting forth details respecting such event or
condition and the action, if any, which ViacomCBS or its ERISA Affiliate
proposes to take with respect thereto (and a copy of any report or notice
required to be filed with or given to the PBGC by ViacomCBS or an ERISA
Affiliate with respect to such event or condition):

(i) any reportable event, as defined in Section 4043(c) of ERISA and the
regulations issued thereunder, with respect to a Plan, as to which the PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event; provided, that a
failure to meet the minimum funding standards of Section 412 or 430 of the Code
or Section 302 of ERISA shall be a reportable event regardless of the issuance
of any waiver in accordance with Section 412(c) of the Code or Section 302(c) of
ERISA;

(ii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan;



   

69 

 

(iii) the institution by the PBGC of proceedings under Section 4042(a) of ERISA
for the termination of, or the appointment of a trustee under Section 4042(b) of
ERISA to administer, any Plan, or the receipt by ViacomCBS or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan;

(iv) the complete or partial withdrawal by ViacomCBS or any ERISA Affiliate
under Section 4201 or 4204 of ERISA from a Multiemployer Plan, or the receipt by
ViacomCBS or any ERISA Affiliate of notice from a Multiemployer Plan that it is
in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or
that it intends to terminate or has terminated under Section 4041A of ERISA;

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against ViacomCBS or any ERISA Affiliate to enforce Section 515 of ERISA, which
proceeding is not dismissed within 30 days; and

(vi) a failure to make a required installment or other payment with respect to a
Plan (within the meaning of Section 430(k) of the Code), in which case the
notice required hereunder shall be provided within 10 days after the due date
for filing notice of such failure with the PBGC;

(f) promptly after a Responsible Officer of ViacomCBS knows or has reason to
believe that any Default or Event of Default has occurred, a notice of such
Default or Event of Default describing it in reasonable detail and, together
with such notice or as soon thereafter as possible, a description of the action
that ViacomCBS has taken and proposes to take with respect thereto;

(g) promptly after a Responsible Officer of ViacomCBS knows that any change has
occurred in ViacomCBS’s Debt Rating by any Rating Agency, a notice describing
such change; and

(h) promptly from time to time such other information regarding the financial
condition, operations or business of ViacomCBS or any of its Subsidiaries
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA) as any Lender through the
Administrative Agent may reasonably request.

ViacomCBS will furnish to the Administrative Agent and each Lender, at the time
it furnishes each set of financial statements pursuant to paragraph (a) or (b)
above, a certificate (which may be a copy in the case of each Lender) of a
Financial Officer of ViacomCBS (a “Compliance Certificate”) (i) to the effect
that no Default or Event of Default has occurred and is continuing (or, if any
Default or Event of Default has occurred and is continuing, describing it in
reasonable detail and describing the action that ViacomCBS has taken and
proposes to take with respect thereto), and (ii) setting forth in reasonable
detail the computations (including any pro forma calculations as described in
Section 1.2(c)) necessary to determine whether ViacomCBS is in



   

70 

 

compliance with the Financial Covenant as of the end of the respective quarterly
fiscal period or fiscal year. Each Lender hereby agrees that ViacomCBS may, in
its discretion, provide any notice, report or other information to be provided
pursuant to this Section 5.1 to such Lender (i) by electronic mail to the
electronic mail address provided by such Lender and/or (ii) through access to a
web site, including, without limitation, www.sec.gov.

Section 5.2. Corporate Existence, Etc. ViacomCBS will, and will cause each of
its Material Subsidiaries to, preserve and maintain its legal existence and all
of its material rights, privileges and franchises (provided that (a) nothing in
this Section 5.2 shall prohibit any transaction expressly permitted under
Section 5.4, (b) the corporate existence of any Subsidiary (other than a
Subsidiary Borrower) may be terminated if, in the good faith judgment of the
board of directors or the Chief Financial Officer of ViacomCBS, such termination
is in the best interests of ViacomCBS and such termination would not have a
Material Adverse Effect, and (c) ViacomCBS or such Material Subsidiary shall not
be required to preserve or maintain any such right, privilege or franchise if
the board of directors of ViacomCBS or such Material Subsidiary, as the case may
be, shall determine that the preservation or maintenance thereof is no longer
desirable in the conduct of the business of ViacomCBS or such Material
Subsidiary, as the case may be); comply with the requirements of all applicable
laws, rules, regulations and orders of Governmental Authorities (including,
without limitation, all Environmental Laws) and with all contractual obligations
if failure to comply with such requirements or obligations would reasonably be
expected to result in a Material Adverse Effect; pay and discharge all material
taxes, assessments, governmental charges, levies or other obligations of
whatever nature imposed on it or on its income or profits or on any of its
Property prior to the date on which penalties attach thereto, except for any
such tax, assessment, charge, levy or other obligation the payment of which is
being contested in good faith and by proper proceedings and against which
adequate reserves are being maintained; maintain all its Property used or useful
in its business in good working order and condition, ordinary wear and tear
excepted, all as in the judgment of ViacomCBS or such Material Subsidiary may be
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times (provided that ViacomCBS or
such Material Subsidiary shall not be required to maintain any such Property if
the failure to maintain any such Property is, in the judgment of ViacomCBS or
such Material Subsidiary, desirable in the conduct of the business of ViacomCBS
or such Material Subsidiary); keep proper books of records and accounts in which
entries that are full, true and correct in all material respects shall be made
in conformity with GAAP; and permit representatives of any Lender, during normal
business hours upon reasonable advance notice, to inspect any of its books and
records and to discuss its business and affairs with its Financial Officers or
their designees, all to the extent reasonably requested by such Lender.

Section 5.3. Insurance. ViacomCBS will, and will cause each of its Material
Subsidiaries to, keep insured by financially sound and reputable insurers all
Property of a character usually insured by corporations engaged in the same or
similar business and similarly situated against loss or damage of the kinds and
in the amounts consistent with prudent business practice and carry such other
insurance as is consistent



   

71 

 

with prudent business practice (it being understood that self-insurance shall be
permitted to the extent consistent with prudent business practice).

Section 5.4. Prohibition of Fundamental Changes. ViacomCBS will not, and will
not permit any of its Material Subsidiaries to, (i) enter into any transaction
of merger, consolidation, liquidation or dissolution (including, without
limitation, pursuant to an LLC Division) or (ii) Dispose of, in one transaction
or a series of related transactions, all or a substantial part of the
consolidated assets of ViacomCBS and its Subsidiaries taken as a whole, whether
now owned or hereafter acquired (excluding (x) financings by way of sales of
receivables or inventory, (y) inventory or other Property Disposed of in the
ordinary course of business and (z) obsolete or worn-out Property, tools or
equipments no longer used or useful in its business). Notwithstanding the
foregoing provisions of this Section 5.4:

(a) any Subsidiary of ViacomCBS may be merged or consolidated with or into: (i)
ViacomCBS if ViacomCBS shall be the continuing or surviving corporation or (ii)
any other such Subsidiary; provided, that (x) if any such transaction shall be
between a Subsidiary and a Wholly Owned Subsidiary, such Wholly Owned Subsidiary
shall be the continuing or surviving corporation and (y) if any such transaction
shall be between a Subsidiary and a Subsidiary Borrower, the continuing or
surviving corporation shall be a Subsidiary Borrower;

(b) any Subsidiary of ViacomCBS may distribute, dividend or Dispose of any of or
all its Property (upon voluntary liquidation or otherwise) to ViacomCBS or a
Wholly Owned Subsidiary of ViacomCBS;

(c) ViacomCBS may merge or consolidate with or into any other Person if (i)
either (x) ViacomCBS is the continuing or surviving corporation or (y) the
corporation formed by such consolidation or into which ViacomCBS is merged shall
be a corporation organized under the laws of the United States of America, any
State thereof or the District of Columbia and shall expressly assume the
obligations of ViacomCBS hereunder pursuant to a written agreement and shall
have delivered to the Administrative Agent such agreement and a certificate of a
Responsible Officer and an opinion of counsel to the effect that such merger or
consolidation complies with this Section 5.4(c), and (ii) after giving effect
thereto and to any repayment of Loans to be made upon consummation thereof (it
being expressly understood that no repayment of Loans is required solely by
virtue thereof), no Default or Event of Default shall have occurred and be
continuing;

(d) any Subsidiary of ViacomCBS may merge or consolidate with or into any other
Person if, after giving effect thereto and to any repayment of Loans to be made
upon the consummation thereof (it being expressly understood that, except as
otherwise expressly provided in Section 4.2 with respect to Subsidiary
Borrowers, no repayment of Loans is required solely by virtue thereof), no
Default or Event of Default shall have occurred and be continuing;



   

72 

 

(e) ViacomCBS or any Subsidiary of ViacomCBS may Dispose of its Property if,
after giving effect thereto and to any repayment of Loans to be made upon the
consummation thereof (it being expressly understood that, except as otherwise
expressly provided in Section 4.2 with respect to Subsidiary Borrowers, no
repayment of Loans is required solely by virtue thereof), no Default or Event of
Default shall have occurred and be continuing; and

(f) any Subsidiary of ViacomCBS may consummate an LLC Division; provided that if
any such LLC Division is of a Subsidiary Borrower either (i) the Loans made to
such Subsidiary Borrower shall be repaid or (ii) a resulting LLC of such LLC
Division shall comply with Section 4.2 with respect to becoming a Subsidiary
Borrower.

Section 5.5. Limitation on Liens. ViacomCBS shall not, directly or indirectly,
create or suffer to exist, or permit any of its Subsidiaries to create or suffer
to exist, any Lien upon or with respect to any of its Properties, whether now
owned or hereafter acquired, or assign, or permit any of its Subsidiaries to
assign, any right to receive income, in each case to secure or provide for the
payment of any Indebtedness of any Person, except:

(a) purchase money Liens or purchase money security interests upon or in any
Property acquired or held by ViacomCBS or any Subsidiary of ViacomCBS in the
ordinary course of business to secure the purchase price of such Property or to
secure Indebtedness incurred solely for the purpose of financing the acquisition
of such Property;

(b) Liens existing on Property at the time of its acquisition (other than any
such Lien created in contemplation of such acquisition);

(c) Liens on Property of Persons which become or became Subsidiaries securing
Indebtedness existing, with respect to any such Person, on the date such Person
becomes or became a Subsidiary (other than any such Lien created in
contemplation of such Person becoming a Subsidiary);

(d) Liens securing Indebtedness incurred by ViacomCBS or any Subsidiary of
ViacomCBS; provided, however, that the aggregate principal amount of
Indebtedness referred to in this clause (d) secured by Liens shall not exceed
$100,000,000 at any time outstanding; and

(e) any Lien securing the renewal, extension or refunding of any Indebtedness
secured by any Lien permitted by clause (a), (b), (c) or (d) above that does not
extend to Indebtedness other than that which is being renewed, extended or
refunded.

Section 5.6. Limitation on Subsidiary Indebtedness. ViacomCBS will not permit
any of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness (which includes, for the purposes of this Section 5.6, any
preferred stock), except:



   

73 

 

(a) Indebtedness of any Person which is acquired by ViacomCBS or any of its
Subsidiaries after the Effective Date, which Indebtedness was outstanding prior
to the date of acquisition of such Person and was not created in anticipation
thereof;

(b) any Indebtedness owing by ViacomCBS or any of its Subsidiaries to ViacomCBS
or any of its Subsidiaries (including any intercompany Indebtedness created by
the declaration of any dividend (including a note payable dividend) by any
Subsidiary to ViacomCBS or any of its other Subsidiaries);

(c) Indebtedness (including backed-up commercial paper) of any Subsidiary
Borrower under this Agreement;

(d) Indebtedness outstanding on the Effective Date and set forth on Schedule
5.6;

(e) any replacement, renewal, refinancing or extension of any Indebtedness
permitted by Section 5.6(a) through (c) or set forth on Schedule 5.6 that does
not exceed the aggregate principal amount (plus associated fees and expenses) of
the Indebtedness being replaced, renewed, refinanced or extended (except that
accrued and unpaid interest may be part of any refinancing);

(f) Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets; provided, that such Indebtedness is incurred prior to or within 90 days
after such acquisition or the completion of such construction or improvement and
the principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets; and

(g) Indebtedness incurred after the Effective Date; provided, that after giving
effect thereto the aggregate principal amount of Indebtedness incurred pursuant
to this paragraph (g) that is outstanding on such date (it being understood
that, for the purposes of this paragraph (g), the term “Indebtedness” does not
include Indebtedness excepted by any of clauses (a) through (f) inclusive) does
not exceed the greater of (i) an aggregate principal amount in excess of 5% of
Consolidated Tangible Assets (measured by reference to the then latest financial
statements delivered pursuant to Section 5.1(a) or (b), as applicable; provided,
that prior to the delivery of any such financial statements, Consolidated
Tangible Assets shall be measured by reference to the most recent financial
statements referred to in Section 3.3) and (ii) $1,000,000,000 at any time.

Section 5.7. Consolidated Total Leverage Ratio. ViacomCBS will not permit the
Consolidated Total Leverage Ratio, as of the last day of any fiscal quarter of
ViacomCBS, to be greater than 4.50 to 1.00; provided that, following the
consummation of a Qualifying Acquisition, if ViacomCBS shall so elect by a
notice delivered to the Administrative Agent within 60 days after the end of the
fiscal period in which the consummation of such Qualifying Acquisition occurs or
in connection with the delivery of a Compliance Certificate, whichever is
sooner; provided, however that no Default or



   

74 

 

Event of Default may be declared under this Section 5.7 nor shall be deemed to
have occurred for the period commencing at the end of such fiscal quarter and
until such election is made, such maximum Consolidated Total Leverage Ratio
shall be increased to 5.00 to 1.00 at the end of and for the fiscal quarter
during which such Qualifying Acquisition shall have been consummated and at the
end of and for each of the following three consecutive fiscal quarters.
Following any election under this Section 5.7, ViacomCBS may not make a
subsequent election until after the required Consolidated Total Leverage Ratio
level has returned to 4.50 to 1.00 for at least two consecutive fiscal quarters
following such election.

Section 5.8. Use of Proceeds. On and after the Effective Date, each Borrower
will use the proceeds of the Loans and will use the Letters of Credit hereunder
solely for general corporate purposes (in each case in compliance with all
applicable legal and regulatory requirements, including, without limitation,
Regulation U and the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and the regulations thereunder); provided,
that neither any Agent nor any Lender shall have any responsibility as to the
use of any of such proceeds.

Section 5.9. Transactions with Affiliates. Excepting transactions directly or
indirectly entered into pursuant to any agreement entered into prior to the
Effective Date, or transactions contemplated by any agreement directly or
indirectly entered into prior to the Effective Date, ViacomCBS will not, and
will not permit any of its Material Subsidiaries to, directly or indirectly
enter into any material transaction with any Affiliate of ViacomCBS except on
terms at least as favorable to ViacomCBS or such Subsidiary as it could obtain
on an arm’s-length basis.

ARTICLE VI

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”);

(a) (i) any Borrower shall default in the payment when due of any principal of
any Loan or (ii) any Borrower shall default in the payment when due of any
interest on any Loan, any reimbursement obligation in respect of any LC
Disbursement, any Fee or any other amount payable by it hereunder and, in the
case of this clause (ii), such default shall continue unremedied for a period of
five Business Days;

(b) any representation, warranty or certification made or deemed made herein (or
in any modification or supplement hereto) by any Borrower, or any certificate
furnished to any Lender or the Administrative Agent pursuant to the provisions
hereof, shall prove to have been false or misleading in any material respect as
of the time made, deemed made or furnished;



   

75 

 

(c) (i) ViacomCBS shall default in the performance of any of its obligations
under Sections 5.7 or 5.8, (ii) ViacomCBS shall default in the performance of
any of its obligations under Section 5.4 and, in the case of this clause (ii),
such default shall continue unremedied for a period of 5 days after notice
thereof to ViacomCBS by the Administrative Agent or the Required Lenders
(through the Administrative Agent), or (iii) ViacomCBS shall default in the
performance of any of its other obligations under this Agreement and, in the
case of this clause (iii), such default shall continue unremedied for a period
of 15 days after notice thereof to ViacomCBS by the Administrative Agent or the
Required Lenders (through the Administrative Agent);

(d) ViacomCBS or any of its Subsidiaries shall (i) fail to pay at final maturity
any Indebtedness in an aggregate amount in excess of $250,000,000, or (ii) fail
to make any payment (whether of principal, interest or otherwise), regardless of
amount, due in respect of, or fail to observe or perform any other term,
covenant, condition or agreement contained in any agreement or instrument
evidencing or governing, any such Indebtedness, in excess of $250,000,000 if the
effect of any failure referred to in this clause (ii) has caused such
Indebtedness to become due prior to its stated maturity (it being agreed that
for purposes of this paragraph (d) only, the term “Indebtedness” shall include
obligations under any interest rate protection agreement, foreign currency
exchange agreement or other interest or exchange rate hedging agreement and that
the amount of any Person’s obligations under any such agreement shall be the net
amount that such Person could be required to pay as a result of a termination
thereof by reason of a default thereunder);

(e) ViacomCBS or any of its Material Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as such debts become due;

(f) ViacomCBS or any of its Material Subsidiaries shall (i) apply for or consent
to the appointment of, or the taking of possession by, a receiver, trustee or
liquidator of itself or of all or a substantial part of its Property, (ii) make
a general assignment for the benefit of its creditors, (iii) commence a
voluntary case under the Bankruptcy Code (as now or hereafter in effect), (iv)
file a petition seeking to take advantage of any other law relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or
readjustment of debts, (v) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code, or (vi) take any corporate action
for the purpose of effecting any of the foregoing;

(g) a proceeding or a case shall be commenced in respect of ViacomCBS or any of
its Material Subsidiaries, without the application or consent of ViacomCBS or
any of its Material Subsidiaries, in any court of competent jurisdiction,
seeking (i) its liquidation, reorganization, dissolution or winding-up, or the
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of ViacomCBS or such Material
Subsidiary or of all or any substantial part of its assets or (iii) similar
relief in



   

76 

 

respect of ViacomCBS or such Material Subsidiary under any law relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts, and such proceeding or case shall continue undismissed, or an order,
judgment or decree approving or ordering any of the foregoing shall be entered
and continue unstayed and in effect, for a period of 60 or more days; or an
order for relief against ViacomCBS or such Material Subsidiary shall be entered
in an involuntary case under the Bankruptcy Code;

(h) subject to Schedule VI(h), a final judgment or judgments for the payment of
money in excess of $250,000,000 in the aggregate shall be rendered by one or
more courts, administrative tribunals or other bodies having jurisdiction
against ViacomCBS and/or any of its Material Subsidiaries and the same shall not
be paid or discharged (or provision shall not be made for such discharge), or a
stay of execution thereof shall not be procured, within 60 days from the date of
entry thereof and ViacomCBS or the relevant Material Subsidiary shall not,
within said period of 60 days, or such longer period during which execution of
the same shall have been stayed, appeal therefrom and cause the execution
thereof to be stayed during such appeal;

(i) an event or condition specified in Section 5.1(e) shall occur or exist with
respect to any Plan or Multiemployer Plan and, as a result of such event or
condition, together with all other such events or conditions, ViacomCBS or any
ERISA Affiliate shall incur or shall be reasonably likely to incur a liability
to a Plan, a Multiemployer Plan or the PBGC (or any combination of the
foregoing) which would constitute a Material Adverse Effect; or

(j) the guarantee by ViacomCBS contained in Section 8.1 shall cease, for any
reason, to be in full force and effect or ViacomCBS shall so assert;

then and in every such event (other than an event with respect to ViacomCBS
described in paragraph (f) or (g) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to ViacomCBS, take any or all of the
following actions, at the same or different times: (I) terminate forthwith the
Commitments, (II) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of each Borrower accrued hereunder, shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by each
Borrower, anything contained herein to the contrary notwithstanding, and (III)
require that ViacomCBS deposit cash with the Administrative Agent, in an amount
equal to the Aggregate LC Exposure, as collateral security for the repayment of
any future LC Disbursements; and in any event with respect to any Borrower
described in paragraph (f) or (g) above, (A) if such Borrower is ViacomCBS, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of each Borrower accrued hereunder, shall
automatically become due and payable and ViacomCBS shall be required to deposit
cash



   

77 

 

with the Administrative Agent, in an amount equal to the Aggregate LC Exposure,
as collateral security for the repayment of any future drawings under the
Letters of Credit and (B) if such Borrower is a Subsidiary Borrower, the
principal of the Loans made to such Subsidiary Borrower then outstanding,
together with accrued interest thereon and all other liabilities of such
Subsidiary Borrower accrued hereunder, shall automatically become due and
payable and such Subsidiary Borrower shall be required to deposit cash with the
Administrative Agent, in an amount equal to the outstanding Letters of Credit
issued to such Subsidiary Borrower, as collateral security for the repayment of
any future drawings under the Letters of Credit, in each case without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each Borrower, anything contained herein to the
contrary notwithstanding.

ARTICLE VII

THE AGENTS

In order to expedite the transactions contemplated by this Agreement, each Agent
is hereby appointed to act as Agent on behalf of the Lenders. Each of the
Lenders and the Issuing Lenders hereby irrevocably authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
specifically delegated to the Administrative Agent by the terms and provisions
hereof, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent is hereby expressly authorized by the Lenders
and the Issuing Lenders, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders and Issuing Lenders all payments of principal
of and interest on the Loans and the LC Disbursements and all other amounts due
to the Lenders and the Issuing Lenders hereunder, and promptly to distribute to
each Lender and Issuing Lender its proper share of each payment so received, (b)
to give notice on behalf of each of the Lenders to the Borrowers of any Event of
Default specified in this Agreement of which the Administrative Agent has actual
knowledge acquired in connection with its agency hereunder and (c) to distribute
to each Lender and Issuing Lender copies of all notices, financial statements
and other materials delivered by any Borrower pursuant to this Agreement as
received by the Administrative Agent.

Neither any Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by any Borrower of any of the
terms, conditions, covenants or agreements contained in this Agreement. The
Agents shall not be responsible to the Lenders for the due execution,
genuineness, validity, enforceability or effectiveness of this Agreement or
other instruments or agreements. None of the Agents or the Borrowers shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, and no provision
in the Loan Documents and no course of dealing between the parties hereto shall
be deemed to create any fiduciary duty owing to any Agent, any Lender, any
Borrower or any Subsidiary, or



   

78 

 

any of their respective Affiliates, by any party hereto. The Administrative
Agent shall in all cases be fully protected in acting, or refraining from
acting, in accordance with written instructions signed by the Required Lenders
(or, when expressly required hereby, all the Lenders) and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders and the Issuing Lenders.
The Administrative Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper Person or
Persons. Neither the Agents nor any of their directors, officers, employees or
agents shall have any responsibility to any Borrower on account of the failure
of or delay in performance or breach by any Lender or Issuing Lender of any of
its obligations hereunder or to any Lender or Issuing Lender on account of the
failure of or delay in performance or breach by any other Agent, any other
Lender or Issuing Lender or any Borrower of any of their respective obligations
hereunder or in connection herewith. The Administrative Agent may execute any
and all duties hereunder by or through agents or employees and shall be entitled
to rely upon the advice of legal counsel selected by it with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

The Lenders and the Issuing Lenders hereby acknowledge that the Administrative
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement unless it shall be
requested in writing to do so by the Required Lenders.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Lenders and the Borrowers. Upon any such resignation, the
Required Lenders shall have the right to appoint from the Lenders a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint from the Lenders a successor
Administrative Agent which shall be a bank with an office in New York, New York,
having a combined capital and surplus of at least $500,000,000 or an affiliate
of any such bank, which successor shall be acceptable to ViacomCBS (such
acceptance not to be unreasonably withheld). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.5 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.

With respect to the Loans made by them and their LC Exposure hereunder, the
Agents in their individual capacity and not as Agents shall have the same rights
and powers as any other Lender and may exercise the same as though they were not
Agents, and the Agents and their affiliates may accept deposits from, lend money
to



   

79 

 

and generally engage in any kind of business with the Borrowers or any of their
respective Subsidiaries or any Affiliate thereof as if they were not Agents.

Each Lender and Issuing Lender agrees (i) to reimburse the Administrative Agent
in the amount of its pro rata share (based on its Total Facility Percentage or,
after the date on which the Loans shall have been paid in full, based on its
Total Facility Percentage immediately prior to such date) of any reasonable,
out-of-pocket expenses incurred for the benefit of the Lenders or the Issuing
Lenders by the Administrative Agent, including reasonable counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders or the Issuing Lenders, which shall not have been reimbursed by or on
behalf of any Borrower and (ii) to indemnify and hold harmless the
Administrative Agent and any of its directors, officers, employees or agents, in
the amount of such pro rata share, from and against any and all liabilities,
taxes, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as Administrative
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by it under this Agreement, to the extent the same shall not
have been reimbursed by or on behalf of ViacomCBS; provided, that no Lender or
Issuing Lender shall be liable to the Administrative Agent or any such director,
officer, employee or agent for any portion of such liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

Each Lender and Issuing Lender acknowledges that it has, independently and
without reliance upon the Agents or any other Lender or Issuing Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or Issuing Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

None of the Documentation Agents, the Syndication Agents, the Joint Lead
Arrangers, the Joint Bookrunners or any managing agent shall have any duties,
liabilities or responsibilities hereunder in its capacity as such.

ARTICLE VIII

VIACOMCBS GUARANTEE

Section 8.1. ViacomCBS Guarantee. (a) Guarantee. In order to induce the
Administrative Agent and the Lenders to become bound by this Agreement and to
make the Loans hereunder to the Subsidiary Borrowers, and in consideration
thereof, ViacomCBS hereby unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, to the Administrative Agent, for the ratable
benefit of the Lenders,



   

80 

 

the prompt and complete payment and performance by each Subsidiary Borrower when
due (whether at stated maturity, by acceleration or otherwise) of the Subsidiary
Borrower Obligations, and ViacomCBS further agrees to pay any and all expenses
(including, without limitation, all reasonable fees, charges and disbursements
of counsel) which may be paid or incurred by the Administrative Agent or by the
Lenders in enforcing, or obtaining advice of counsel in respect of, any of their
rights under the guarantee contained in this Section 8.1(a). The guarantee
contained in this Section 8.1(a), subject to Section 8.1(e), shall remain in
full force and effect until the Subsidiary Borrower Obligations are paid in full
and the Commitments are terminated, notwithstanding that from time to time prior
thereto any Subsidiary Borrower may be free from any Subsidiary Borrower
Obligations. ViacomCBS agrees that whenever, at any time, or from time to time,
it shall make any payment to the Administrative Agent or any Lender on account
of its liability under this Section 8.1, it will notify the Administrative Agent
and such Lender in writing that such payment is made under the guarantee
contained in this Section 8.1 for such purpose. No payment or payments made by
any Subsidiary Borrower or any other Person or received or collected by the
Administrative Agent or any Lender from any Subsidiary Borrower or any other
Person by virtue of any action or proceeding or any setoff or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Subsidiary Borrower Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of ViacomCBS under this Section 8.1 which,
notwithstanding any such payment or payments, shall remain liable for the unpaid
and outstanding Subsidiary Borrower Obligations until, subject to
Section 8.1(e), the Subsidiary Borrower Obligations are paid in full and the
Commitments are terminated.

(b) No Subrogation, Etc. Notwithstanding any payment or payments made by
ViacomCBS hereunder, or any setoff or application of funds of ViacomCBS by the
Administrative Agent or any Lender, ViacomCBS shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Subsidiary Borrower or against any collateral security or guarantee
or right of offset held by the Administrative Agent or any Lender for the
payment of the Subsidiary Borrower Obligations, nor shall ViacomCBS seek or be
entitled to seek any contribution, reimbursement, exoneration or indemnity from
or against any Subsidiary Borrower in respect of payments made by ViacomCBS
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by the Subsidiary Borrowers on account of the Subsidiary Borrower Obligations
are paid in full and the Commitments are terminated. So long as the Subsidiary
Borrower Obligations remain outstanding, if any amount shall be paid by or on
behalf of any Subsidiary Borrower or any other Person to ViacomCBS on account of
any of the rights waived in this Section 8.1, such amount shall be held by
ViacomCBS in trust, segregated from other funds of ViacomCBS, and shall,
forthwith upon receipt by ViacomCBS, be turned over to the Administrative Agent
in the exact form received by ViacomCBS (duly indorsed by ViacomCBS to the
Administrative Agent, if required), to be applied against the Subsidiary
Borrower Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

(c) Amendments, Etc. with Respect to the Subsidiary Borrower Obligations.
ViacomCBS shall remain obligated under this Section 8.1 notwithstanding



   

81 

 

that, without any reservation of rights against ViacomCBS, and without notice to
or further assent by ViacomCBS, any demand for payment of or reduction in the
principal amount of any of the Subsidiary Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender, and any of the Subsidiary Borrower Obligations continued, and
the Subsidiary Borrower Obligations, or the liability of any other party upon or
for any part thereof, or any collateral security or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Lender, and this
Agreement and any other documents executed and delivered in connection herewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Required Lenders (or all Lenders, as the case may be) may deem advisable
from time to time, and any collateral security, guarantee or right of offset at
any time held by the Administrative Agent or any Lender for the payment of the
Subsidiary Borrower Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Subsidiary Borrower Obligations or for the guarantee
contained in this Section 8.1 or any property subject thereto.

(d) Guarantee Absolute and Unconditional. ViacomCBS waives any and all notice of
the creation, renewal, extension or accrual of any of the Subsidiary Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 8.1 or acceptance of the
guarantee contained in this Section 8.1; the Subsidiary Borrower Obligations
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 8.1; and all dealings between ViacomCBS or the Subsidiary
Borrowers, on the one hand, and the Administrative Agent and the Lenders, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon the guarantee contained in this Section 8.1. ViacomCBS waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon ViacomCBS or any Subsidiary Borrower with respect to the
Subsidiary Borrower Obligations. The guarantee contained in this Section 8.1
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of this Agreement,
any of the Subsidiary Borrower Obligations or any collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) the legality under
applicable requirements of law of repayment by the relevant Subsidiary Borrower
of any Subsidiary Borrower Obligations or the adoption of any requirement of law
purporting to render any Subsidiary Borrower Obligations null and void, (c) any
defense, setoff or counterclaim (other than a defense of payment or performance
by the applicable Subsidiary Borrower) which may at any time be available to or
be asserted by ViacomCBS against the Administrative Agent or any Lender, or (d)
any other circumstance whatsoever (with or without notice to or knowledge of
ViacomCBS or any Subsidiary Borrower) which constitutes, or might be construed
to constitute, an equitable or legal discharge of any Subsidiary Borrower for
any of its Subsidiary Borrower Obligations, or of ViacomCBS under the guarantee
contained in this



   

82 

 

Section 8.1, in bankruptcy or in any other instance. When the Administrative
Agent or any Lender is pursuing its rights and remedies under this Section 8.1
against ViacomCBS, the Administrative Agent or any Lender may, but shall be
under no obligation to, pursue such rights and remedies as it may have against
any Subsidiary Borrower or any other Person or against any collateral security
or guarantee for the Subsidiary Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
pursue such other rights or remedies or to collect any payments from any
Subsidiary Borrower or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of any Subsidiary Borrower or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve ViacomCBS
of any liability under this Section 8.1, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent and the Lenders against ViacomCBS.

(e) Reinstatement. The guarantee contained in this Section 8.1 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Subsidiary Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Subsidiary Borrower or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Subsidiary
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.

(f) Payments. ViacomCBS hereby agrees that any payments in respect of the
Subsidiary Borrower Obligations pursuant to this Section 8.1 will be paid to the
Administrative Agent without setoff or counterclaim in Dollars at the office of
the Administrative Agent specified in Section 9.1. Notwithstanding the
foregoing, any payments in respect of the Subsidiary Borrower Obligations
pursuant to this Section 8.1 with respect to any Loan denominated in any Foreign
Currency (including principal of or interest on any such Loan or other amounts)
hereunder shall be made without setoff or counterclaim to the Administrative
Agent at its offices at JPMorgan Chase Bank, N.A., 500 Stanton Christiana Rd,
NCC5, Newark, DE, 19713-2107, Floor 01, in the relevant Foreign Currency and in
immediately available funds.

ARTICLE IX

MISCELLANEOUS

Section 9.1. Notices. Notices and other communications provided for herein shall
be in writing (or, where permitted to be made by telephone, shall be confirmed
promptly in writing) and shall be delivered by hand or overnight courier
service, mailed, electronically mailed or sent by facsimile as follows:

(a) if to ViacomCBS, to it at ViacomCBS Inc., 1515 Broadway, New York, New York
10036, Attention: Treasurer (Email:



   

83 

 

viacomtreasurysupport@viacom.com), with a copy to General Counsel (Email:
LegalNotices@viacom.com;

(b) if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, New York 10179, Attention: Tina Ruyter (Facsimile No.:
(212) 270-5127), with a copy to JPMorgan Chase Bank, N.A., Loan and Agency
Services, 500 Stanton Christiana Rd, NCC5, Newark, DE, 19713-2107, Floor 01,
Attention: Mary Crews (Facsimile No.: (302) 634-5758, Email:
mary.crews@jpmorgan.com);

(c) if to any Issuing Lender, to it at the address for notices specified in the
applicable Issuing Lender Agreement;

(d) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire or in the Assignment and Acceptance or New Lender
Supplement (as the case may be) pursuant to which such Lender shall have become
a party hereto; and

(e) if to a Subsidiary Borrower, to it at its address set forth in the relevant
Subsidiary Borrower Request.

Notwithstanding the foregoing, each of ViacomCBS, any other Borrower, the
Administrative Agent, any Issuing Lender and any Lender may, in its discretion,
provide any notice, report or other information to be provided under this
Agreement to a Lender (i) by electronic mail to the electronic mail address
provided by such Lender in its Administrative Questionnaire and/or (ii) through
access to a web site. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on (A) the date of receipt if delivered by hand or overnight
courier service or sent by facsimile or electronic mail (except that, if not
received during normal business hours for the recipient, the next Business Day
for the recipient), (B) the date of posting if given by web site access, (C) the
date of such telephone call, if permitted by the terms hereof and if promptly
confirmed in writing, or (D) on the date five Business Days after dispatch by
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.1 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.1. Any party hereto may change its address or facsimile number for
notices and other communications hereunder by written notice to the Borrowers
and the Administrative Agent.

Section 9.2. Survival of Agreement. All representations and warranties made
hereunder and in any certificate delivered pursuant hereto or in connection
herewith shall be considered to have been relied upon by the Agents and the
Lenders and shall survive the execution and delivery of this Agreement and the
making of the Loans and other extensions of credit hereunder, regardless of any
investigation made by the Agents or the Lenders or on their behalf.



   

84 

 

Section 9.3. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of each Borrower, each Agent and each Lender and their respective
successors and assigns, except that ViacomCBS shall not have the right to assign
its rights or obligations hereunder or any interest herein without the prior
consent of all the Lenders.

Section 9.4. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party, and all covenants, promises and agreements
by or on behalf of each Borrower, any Agent or any Lender that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment or Swingline Commitment and the Loans at the time
owing to it); provided, however, that (i) except in the case of an assignment to
a Lender or a Lender Affiliate (other than if at the time of such assignment,
such Lender or Lender Affiliate would be entitled to require any Borrower to pay
greater amounts under Section 2.20(a) than if no such assignment had occurred,
in which case such assignment shall be subject to the consent requirement of
this clause (i)), ViacomCBS, the Administrative Agent and each Issuing Lender
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed); provided that no such consent of
ViacomCBS shall be required if an Event of Default under paragraphs (a), (f) or
(g) has occurred and is continuing at the time of such assignment, (ii) (x)
except in the case of assignments to any Person that is a Lender prior to giving
effect to such assignment, the amount of the aggregate Commitments and/or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $10,000,000 (or, if
applicable, the Dollar equivalent thereof) (or such lesser amount as may be
agreed by the Administrative Agent) and (y) the amount of the aggregate
Commitments and/or Loans retained by any assigning Lender (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $10,000,000 (or, if
applicable, the Dollar equivalent thereof) (or such lesser amount as may be
agreed by the Administrative Agent), unless (in the case of clause (x) or (y)
above) the assigning Lender’s Commitment and Loans (other than any Competitive
Loans) are being reduced to $0 pursuant to such assignment, (iii) the assignor
and assignee shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500 and
(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. Upon acceptance and
recording pursuant to Section 9.4(e), from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be at
least five Business Days after the execution thereof (or any lesser period to
which the Administrative Agent and ViacomCBS may agree), (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be



   

85 

 

released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.20 and 9.5, as well as to any Fees accrued for its
account hereunder and not yet paid)). Notwithstanding the foregoing, any Lender
or Issuing Lender assigning its rights and obligations under this Agreement may
maintain any Competitive Loans or Letters of Credit made or issued by it
outstanding at such time, and in such case shall retain its rights hereunder in
respect of any Loans or Letters of Credit so maintained until such Loans or
Letters of Credit have been repaid or terminated in accordance with this
Agreement. Notwithstanding anything to the contrary contained herein, no such
assignment shall be made to a natural person, ViacomCBS or any of its Affiliates
or Subsidiaries, or a Defaulting Lender or any of its Subsidiaries.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim created by
such assigning Lender, (ii) except as set forth in clause (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other instrument or document
furnished pursuant hereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto or the financial condition of ViacomCBS or
any of its Subsidiaries or the performance or observance by ViacomCBS or any of
its Subsidiaries of any of its obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 3.2 and 5.1 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Agent or Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to the Administrative Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal



   

86 

 

amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive in the
absence of manifest error and each Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of ViacomCBS, the Administrative
Agent and each Issuing Lender to such assignment, the Administrative Agent shall
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to ViacomCBS.

(f) Each Lender may without the consent of any Borrower, the Agents or any
Issuing Lender sell participations to one or more banks, other financial
institutions or other entities (provided, that any such other entity is not a
competitor of ViacomCBS or any Affiliate of ViacomCBS) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to it); provided, however, that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks, financial
institutions or other entities shall be entitled to the benefit of the cost
protection provisions contained in Sections 2.15, 2.16 and 2.20 to the same
extent as if they were Lenders (provided, that additional amounts payable to any
Lender pursuant to Section 2.20 shall be determined as if such Lender had not
sold any such participations) and (iv) the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of each
Borrower relating to the Loans and the Letters of Credit and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the Loans
or LC Disbursements, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans or LC Disbursements or of LC Fees
or Facility Fees, increasing the amount of or extending the Commitments or
releasing the guarantee contained in Section 8.1, in each case to the extent the
relevant participant is directly affected thereby). Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the



   

87 

 

contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining any
Participant Register.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.4, disclose to the assignee or participant or proposed assignee or
participant any information relating to any Borrower furnished to such Lender by
or on behalf of such Borrower; provided, that, prior to any such disclosure of
information designated by such Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute a Confidentiality
Agreement (or enter into confidentiality undertakings substantially similar to
those in Exhibit D hereto) whereby such assignee or participant shall agree
(subject to the exceptions set forth therein) to preserve the confidentiality of
such confidential information. A copy of each such Confidentiality Agreement
executed by an assignee shall be promptly furnished to ViacomCBS. It is
understood that confidential information relating to the Borrowers would not
ordinarily be provided in connection with assignments or participations of
Competitive Loans.

(h) Notwithstanding the limitations set forth in paragraph (b) above, (i) any
Lender may at any time assign or pledge all or any portion of its rights under
this Agreement to a Federal Reserve Bank and (ii) any Lender which is a “fund”
may at any time assign or pledge all or any portion of its rights under this
Agreement to secure such Lender’s indebtedness, in each case without the prior
written consent of any Borrower, the Administrative Agent or any Issuing Lender;
provided, that each such assignment shall be made in accordance with applicable
law and no such assignment shall release a Lender from any of its obligations
hereunder. In order to facilitate any such assignment, each Borrower shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a registered promissory note or notes evidencing the Loans made to such
Borrower by the assigning Lender hereunder.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the relevant Borrower, the option to provide to such
Borrower all or any part of any Loan that such Granting Bank would otherwise be
obligated to make to such Borrower pursuant to this Agreement; provided, that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to
provide all or any part of such Loan, the Granting Bank shall be obligated to
make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Bank to the same extent,
and as if, such Loan were made by such Granting Bank. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Bank). In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person



   

88 

 

in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section, any SPC may (i) with notice to, but without the prior written
consent of, the relevant Borrower, the Administrative Agent and the Issuing
Lenders and without paying any processing fee therefor, assign all or a portion
of its interests in any Loans to the Granting Bank or to any financial
institutions (consented to by such Borrower, the Administrative Agent and each
Issuing Lender) providing liquidity and/or credit support to or for the account
of such SPC to support the funding or maintenance of Loans and (ii) disclose on
a confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This section may not be amended
without the written consent of any SPC which has been identified as such by the
Granting Bank to the Administrative Agent and the relevant Borrower and which
then holds any Loan pursuant to this paragraph (i).

(j) Neither ViacomCBS nor any Subsidiary Borrower shall assign or delegate any
of its rights or duties hereunder without the prior consent of all the Lenders;
provided that ViacomCBS may assign or delegate any of its rights or duties
hereunder (excepting its rights and duties pursuant to Section 8.1) to any
Subsidiary Borrower and any Subsidiary Borrower may assign or delegate any of
its rights or duties hereunder to ViacomCBS or to any other Subsidiary Borrower,
in each case without the prior consent of the Lenders unless such assignment
would adversely affect the Lenders; provided further, that ViacomCBS may and any
Subsidiary Borrower may assign or delegate any of its rights and duties
hereunder pursuant to a merger or consolidation permitted by Section 5.4(a), (c)
or (f) without the prior consent of the Lenders.

Section 9.5. Expenses; Indemnity. (a) ViacomCBS agrees to pay all reasonable
legal and other out-of-pocket expenses incurred by JPMorgan Chase, in its
capacity as a Joint Lead Arranger and in its capacity as a Joint Bookrunner, and
by the Administrative Agent and their respective affiliates in connection with
the preparation, negotiation, execution and delivery of this Agreement or in
connection with any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions hereby contemplated shall be
consummated) or incurred by any Agent, any Lender or any Issuing Lender in
connection with the enforcement or protection of the rights of the Agents, the
Lenders or the Issuing Lenders under this Agreement or in connection with the
Loans made or the Letters of Credit issued hereunder, including, without
limitation, the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for JPMorgan Chase, in its capacity as a Joint Lead Arranger
and in its capacity as a Joint Bookrunner, and the Administrative Agent, and, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of any other counsel for any Agent, Lender or Issuing Lender.

(b) ViacomCBS agrees to indemnify and hold harmless each Agent, each Lender,
each Issuing Lender and each of their respective directors, officers, employees,
affiliates and agents (each, an “Indemnified Person”) against, and to reimburse
each Indemnified Person, upon its demand, for, any losses, claims, damages,
liabilities or other



   

89 

 

expenses (“Losses”), to which such Indemnified Person becomes subject insofar as
such Losses arise out of or in any way relate to or result from (i) the
execution or delivery of this Agreement, any Letter of Credit or any agreement
or instrument contemplated hereby (and any amendment hereto or thereto), the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby or (ii) the use (or proposed use) of the proceeds of the Loans
or other extensions of credit hereunder, including, without limitation, Losses
consisting of reasonable legal, settlement or other expenses incurred in
connection with investigating, defending or participating in any legal
proceeding relating to any of the foregoing (whether commenced by any Borrower
or any Indemnified Person and whether or not such Indemnified Person is a party
thereto); provided, that the foregoing will not apply to any Losses to which an
Indemnified Person becomes subject to the extent they are found by a final
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Person. No
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems (provided, that the
foregoing will not apply to any Losses to the extent they are found by a final
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Person).

(c) The provisions of this Section 9.5 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of any Agent or Lender. All
amounts under this Section 9.5 shall be payable on written demand therefor.

Section 9.6. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Agent or Lender
to or for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement or
the Administrative Agent Fee Letter held by such Agent or Lender which shall be
due and payable. The rights of each Agent and each Lender under this Section 9.6
are in addition to other rights and remedies (including other rights of setoff)
which such Agent or Lender may have.

Section 9.7. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.8. Waivers; Amendment. (a) No failure or delay of any Agent, any
Issuing Lender or any Lender in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power,



   

90 

 

preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents, the Issuing Lenders and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Borrower from any such provision
shall in any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Borrower in any case shall entitle any Borrower to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement in writing entered into by the
Borrowers and the Required Lenders (subject to Section 2.24(ii) with respect to
any Defaulting Lender) or as contemplated by Section 2.12(b); provided, however,
that no such agreement shall (i) reduce the amount or extend the scheduled date
of maturity of any Loan, or reduce the stated amount of any LC Disbursement,
interest or fee payable hereunder or extend the scheduled date of any payment
thereof or increase the amount or extend the expiration date of any Commitment
of any Lender, in each case without the prior written consent of each Lender
directly affected thereby (except as set forth in Section 2.26); (ii) amend,
modify or waive any provision of this Section 9.8(b), or reduce the percentage
specified in the definition of “Required Lenders”, release the guarantee
contained in Section 8.1 or consent to the assignment or delegation by ViacomCBS
or any Subsidiary Borrower of any of its rights and obligations under this
Agreement (except (A) by ViacomCBS (excepting its rights and duties pursuant to
Section 8.1) to any Subsidiary Borrower or (B) by any Subsidiary Borrower to
ViacomCBS or to any other Subsidiary Borrower and as set forth in
Section 9.4(j)), in each case without the prior written consent of all the
Lenders; (iii) amend, modify or waive Section 2.17(a) in a manner that would
alter the pro rata allocation of payments required thereby without the prior
written consent of all the Lenders; (iv) amend, modify or waive the condition
precedent set forth in Section 4.1(c) without the prior written consent of all
the Lenders; or (v) amend, modify or waive any provision of Article VII without
the prior written consent of each Agent affected thereby; provided further that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent, the Swingline Lenders or the Issuing Lenders
hereunder in such capacity without the prior written consent of the
Administrative Agent, each Swingline Lender directly affected thereby or each
Issuing Lender directly affected thereby, as the case may be.

Section 9.9. Entire Agreement. This Agreement (together with the Issuing Lender
Agreements, the Subsidiary Borrower Designations, the Subsidiary Borrower
Requests and the Administrative Agent Fee Letter) constitutes the entire
contract between the parties relative to the subject matter hereof (but not any
provision of the Commitment Letter referred to in the Administrative Agent Fee
Letter that by the terms of such document survive the execution of this
Agreement). Any previous agreement among the parties with respect to the subject
matter hereof is superseded by this Agreement. Nothing in this Agreement,
expressed or implied, is intended to confer upon any party other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.



   

91 

 

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

Section 9.11. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which constitute an original but all of which when taken
together shall constitute but one contract, and shall become effective as
provided in Section 9.3.

Section 9.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.14. Jurisdiction; Consent to Service of Process. (a) Each Borrower
hereby irrevocably and unconditionally submits, for itself and its Property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each Subsidiary
Borrower designates and directs ViacomCBS at its offices at 1515 Broadway, New
York, New York 10036, as its agent to receive service of any and all process and
documents on its behalf in any legal action or proceeding referred to in this
Section 9.14 in the State of New York and agrees that service upon such agent
shall constitute valid and effective service upon such Subsidiary Borrower and
that failure of ViacomCBS to give any notice



   

92 

 

of such service to any Subsidiary Borrower shall not affect or impair in any way
the validity of such service or of any judgment rendered in any action or
proceeding based thereon. Nothing in this Agreement shall affect any right that
any Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement against any Borrower or its Properties in the courts
of any jurisdiction.

(b) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State or Federal court.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.1. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.15. Confidentiality. (a) Each Lender agrees to keep confidential and
not to disclose (and to cause its affiliates, officers, directors, employees,
agents and representatives to keep confidential and not to disclose) and, at the
request of ViacomCBS (except as provided below or if such Lender is required to
retain any Confidential Information (as defined below) pursuant to customary
internal or banking practices, bank regulations or applicable law), promptly to
return to ViacomCBS or destroy the Confidential Information and all copies
thereof, extracts therefrom and analyses or other materials based thereon,
except that such Lender shall be permitted to disclose Confidential Information
(i) to such of its officers, directors, employees, agents, affiliates and
representatives as need to know such Confidential Information in connection with
such Lender’s participation in this Agreement, each of whom shall be informed by
such Lender of the confidential nature of the Confidential Information and shall
agree to be bound by the terms of this Section 9.15; (ii) to the extent required
by applicable laws and regulations or by any subpoena or similar legal process
or requested by any Governmental Authority or agency having jurisdiction over
such Lender or any affiliate of such Lender; provided, however, that, except in
the case of disclosure to bank regulators or examiners in accordance with
customary banking practices, if legally permitted written notice of each
instance in which Confidential Information is required or requested to be
disclosed shall be furnished to ViacomCBS not less than 30 days prior to the
expected date of such disclosure or, if 30 days’ notice is not practicable under
the circumstances, as promptly as practicable under the circumstances; (iii) to
the extent such Confidential Information (A) is or becomes publicly available
other than as a result of a breach of this Agreement, (B) becomes available to
such Lender on a non-confidential basis from a source other than a party to this
Agreement or any other party known to such Lender to be bound by an agreement
containing a provision similar to this Section 9.15 or (C) was available to such
Lender on a non-confidential basis prior to this disclosure to such Lender by a
party to this Agreement or any other party known to such Lender to be bound by
an agreement containing a provision similar to this Section 9.15; (iv) as
permitted by Section 9.4(g); or (v) to the extent ViacomCBS shall have consented
to such



   

93 

 

disclosure in writing. As used in this Section 9.15, “Confidential Information”
shall mean any materials, documents or information furnished by or on behalf of
any Borrower in connection with this Agreement designated by or on behalf of
such Borrower as confidential.

(b) Each Lender (i) agrees that, except to the extent the conditions referred to
in subclause (A), (B) or (C) of clause (iii) of paragraph (a) above have been
met and as provided in paragraph (c) below, (A) it will use the Confidential
Information only in connection with its participation in this Agreement and (B)
it will not use the Confidential Information in connection with any other matter
or in a manner prohibited by any law, including, without limitation, the
securities laws of the United States and (ii) understands that breach of this
Section 9.15 might seriously prejudice the interest of the Borrowers and that
the Borrowers are entitled to equitable relief, including an injunction, in the
event of such breach.

(c) Notwithstanding anything to the contrary contained in this Section 9.15,
each Agent and each Lender shall be entitled to retain all Confidential
Information for so long as it remains an Agent or a Lender to use solely for the
purposes of servicing the credit and protecting its rights hereunder.

Section 9.16. Waiver of Notice of Termination Period. By its execution of this
Agreement, each Lender hereby waives any right to notice of termination, or any
notice period with respect to the termination, of the Existing Credit Agreement
that such Lender may have had under the Existing Credit Agreement.

Section 9.17. Termination of Subsidiary Borrower Designation. ViacomCBS may from
time to time deliver a subsequent Subsidiary Borrower Designation with respect
to any Subsidiary Borrower, countersigned by such Subsidiary Borrower, for the
purpose of terminating such Subsidiary Borrower’s designation as such, so long
as, on the effective date of such termination, all Subsidiary Borrower
Obligations in respect of such Subsidiary Borrower shall have been paid in full.
In addition, if on any date a Subsidiary Borrower shall cease to be a
Subsidiary, all Subsidiary Borrower Obligations in respect of such Subsidiary
Borrower shall automatically become due and payable on such date and no further
Loans may be borrowed by such Subsidiary Borrower hereunder.

Section 9.18. Patriot Act Notice. Each Lender and each Agent (for itself and not
on behalf of any other party) hereby notifies the Borrowers that, pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrowers, which information includes
the name and address of the Borrowers and other information that will allow such
Lender or such Agent, as applicable, to identify the Borrowers in accordance
with the Patriot Act.

Section 9.19. No Fiduciary Relationship. ViacomCBS, on behalf of itself, the
Subsidiary Borrowers and its other Subsidiaries, agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in



   

94 

 

connection therewith, the Borrowers, the Subsidiaries and their Affiliates, on
the one hand, and the Agents, the Lenders, the Issuing Lenders and their
affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Agents, the Lenders, the Issuing Lenders or their affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications.

Section 9.20. Material Non-Public Information. (a) Each Lender acknowledges that
all information, including requests for waivers and amendments, furnished by any
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to each Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified in its Administrative Questionnaire a credit contact who
may receive information that may contain MNPI in accordance with its compliance
procedures and applicable law, including Federal, state and foreign securities
laws.

(b) Each Borrower and each Lender acknowledges that, if information furnished by
any Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or another website or other information platform (the “Platform”), the
Administrative Agent shall only post information furnished by any Borrower
pursuant to or in connection with this Agreement on that portion of the Platform
as is designated for representatives of Lenders that are willing to receive MNPI
unless such Borrower has indicated such information does not contain MNPI.

(c) Upon request by the Administrative Agent, each Borrower agrees to specify
whether any information furnished by such Borrower to the Administrative Agent
pursuant to, or in connection with, this Agreement contains MNPI.

Section 9.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancelation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of



   

95 

 

ownership in such EEA Financial Institution, its parent entity, or a bridge
institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under any Loan Document or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.

Section 9.22. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.



   

96 

 

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto.

[Remainder of the page left blank intentionally; Signature page to follow.]

 

 

 

 



   

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  VIACOMCBS INC.         by     /s/ James C. Morrison     Name: James C.
Morrison     Title:   SVP, Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders and as a
Lender

 

        By: /s/ Inderjeet Singh Aneja     Name:  Inderjeet Singh Aneja    
Title:    Vice President

 

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

  



   

 

 

 

 

CITIBANK, N.A., as a Syndication Agent and as a Lender

 

        By: /s/ Michael Vondriska     Name:   Michael Vondriska    
Title:     Vice President

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

 

BANK OF AMERICA, n.a., as a Syndication Agent and as a Lender

 

        By: /s/ Jonathan Tristan     Name:  Jonathan Tristan     Title:    Vice
President

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]



 



   

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Syndication Agent and as a Lender

 

        By: /s/ Evan Waschitz     Name:  Evan Waschitz     Title:    Director

 

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

  



   

 

 

 

DEUTSCHE BANK SECURITIES INC., as a Documentation Agent

 

        By: /s/ Yvonne Tilden     Name:  Yvonne Tilden     Title:    Managing
Director

 

 

  By: /s/ Edward Dunn     Name:  Edward Dunn     Title:    Managing Director

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

        By: /s/ Douglas Darman     Name:  Douglas Darman     Title:    Director

 

 

  By: /s/ Marko Lukin     Name:  Marko Lukin     Title:   Vice President

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]



 

   

 



 

 

GOLDMAN SACHS BANK USA, as a Documentation Agent and as a Lender

 

        By: /s/ Rebecca Kratz     Name:  Rebecca Kratz     Title:    Authorized
Signatory

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

mizuho bank, ltd., as a Documentation Agent and as a Lender

 

        By: /s/ Tracy Rahn     Name:  Tracy Rahn     Title:    Executive
Director

 

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 







 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution:  MORGAN STANLEY BANK, N.A.

 

 

 

 

                    by /s/ Julie Lilienfeld     Name: Julie Lilienfeld    
Title: Authorized Signatory

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 

   

 



 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution: MUFG BANK, LTD.

 

 

 

 

                    by /s/ Dana McDougall     Name: Dana McDougall    
Title: Vice President

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]



   

 

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

BNP Paribas

                    by /s/ Barbara E. Nash     Name: Barbara E. Nash    
Title: Managing Director

 

 

        by /s/ Maria Mulic     Name: Maria Mulic     Title: Managing Director

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

                    by /s/ Vipul Dhadda     Name: Vipul Dhadda    
Title: Authorized Signatory

 

 

  For institutions requiring a second signature line:                     by /s/
Bastien Dayer     Name: Bastien Dayer     Title: Authorized Signatory

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution:

 

 

 

ROYAL BANK OF CANADA

                    by /s/ Alfonse Simone     Name: Alfonse Simone    
Title: Authorized Signatory

 

 

  For institutions requiring a second signature line:                     by    
  Name:     Title:

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution:

 

 

 

U.S. Bank National Association

                    by /s/ Steven J. Correll     Name: Steven J. Correll    
Title: Senior Vice President

 

 

  For institutions requiring a second signature line:                     by    
  Name:     Title:

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution:

 

 

 

SOCIETE GENERALE

                    by /s/ Richard Bernal     Name: Richard Bernal    
Title: Managing Director

 

 

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution: Sumitomo Mitsui Banking Corporation

                    by /s/ Michael Maguire     Name: Michael Maguire    
Title: Managing Director

 

 

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution:

 

 

 

The Toronto-Dominion Bank, New York Branch

                    by /s/ Michael Borowiecki     Name:  Michael Borowiecki    
Title:    Authorized Signatory

 

 

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Industrial and Commercial Bank of China Limited, New York Branch

 

 

 



                    by /s/ Yuanyuan Peng     Name: Yuanyuan Peng    
Title: Director

 

 

  For institutions requiring a second signature line:                     by /s/
Dayi Liu     Name: Dayi Liu     Title:   Executive Director

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution:

 

 

 

Intesa Sanpaolo S.p.A. - New York Branch

                    by /s/ Alessandro Toigo     Name: Alessandro Toigo    
Title: Head of Corporate Desk

 

 

  For institutions requiring a second signature line:                     by /s/
Glen Binder     Name: Glen Binder     Title: Global Relationship Manager

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution:

 

 

 

THE BANK OF NEW YORK MELLON

                    by /s/ William M. Feathers     Name: William M. Feathers    
Title:    Director

 

 

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

The Northern Trust Company:

                    by /s/ Eric Siebert     Name: Eric Siebert     Title: SVP

 

 

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

 

 

SIGNATURE PAGE TO THE
AMENDED AND RESTATED CREDIT AGREEMENT OF
VIACOMCBS INC.

 

 

 

Name of Institution:

 

 

 

Truist Bank

                    by /s/ Steve Curran     Name: Steve Curran    
Title: Director

 

 

 

 

 

 

 

 

 

 

[Signature Page to the ViacomCBS Inc. Credit Agreement]

 



   

 

Annex I

Pricing Grid

 

 



 

   

 

Exhibit A to the
Credit Agreement

VIACOMCBS INC.
ADMINISTRATIVE QUESTIONNAIRE

 

 



   

 

 

Exhibit B-1 to the
Credit Agreement

FORM OF COMPETITIVE BID REQUEST

 

 



   

 

 

Exhibit B-2 to the
Credit Agreement

FORM OF NOTICE OF COMPETITIVE BID REQUEST

 

 



   

 

 

Exhibit B-3 to the
Credit Agreement

FORM OF COMPETITIVE BID

 

 



   

 

 

Exhibit B-4 to the
Credit Agreement

FORM OF REVOLVING CREDIT BORROWING REQUEST

 

 

 



   

 

 

Exhibit B-5 to the
Credit Agreement

FORM OF SWINGLINE BORROWING REQUEST

 

 

 



   

 

 

Exhibit B-6 to the
Credit Agreement

FORM OF NOTICE OF DESIGNATED LETTER OF CREDIT

 

 

 



   

 

 

Exhibit B-7 to the
Credit Agreement

FORM OF SUBSIDIARY BORROWER DESIGNATION

 

 

 



   

 

 

Exhibit B-8 to the
Credit Agreement

FORM OF SUBSIDIARY BORROWER REQUEST

 

 

 



   

 




Exhibit C to the
Credit Agreement

FORM OF ASSIGNMENT AND ACCEPTANCE

 

 

 



   

 

 

Exhibit D to the
Credit Agreement

FORM OF CONFIDENTIALITY AGREEMENT

 

 

 



   

 

 

Exhibit E to the
Credit Agreement

FORM OF CLOSING CERTIFICATE

 

 

 



   

 

 

Exhibit F to the
Credit Agreement

FORM OF ISSUING LENDER AGREEMENT

 

 

 



   

 

 

Exhibit G to the
Credit Agreement

FORM OF NEW LENDER SUPPLEMENT

 

 

 



   

 

 

Exhibit H to the
Credit Agreement

FORM OF COMMITMENT INCREASE LETTER

 

 

 



   

 

 

Exhibit I to the
Credit Agreement

FORM OF CERTIFICATE OF EFFECTIVENESS



 

 



   

 

 





 

Schedule 1.1

Commitments

 

 

 

 

 

 



   

 

 

 

Schedule 1.1(a)

 

Guarantees

 

 

 

 

 

 

 

   

 



 





Schedule 2.7

 

Designated Letters of Credit

 

 

 

 

 

 

 



   

 

 

Schedule 5.6

 

ViacomCBS Inc.
Subsidiary Indebtedness

 

 

 

 

 

 

 

 



   

 

 

 

Schedule VI(h)

 

Judgments

 

 

 

 



 

 

 

 

 



 

 